Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LEASE

 

 

BY AND BETWEEN

 

 

Roberts Boulevard, LLC

 

 

AS LANDLORD,

 

 

AND

 

 

CryoLife, Inc.

 

AS TENANT

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

TABLE OF CONTENTS

 

Page

 

1................................................................USE AND
RESTRICTIONS ON USE1

2........................................................................................................................................TERM4

3..........................................................................................................................................RENT4

4..............................................................................................RENT
ADJUSTMENTS5

5..................................................................................................SECURITY
DEPOSIT10

6................................................................................................................ALTERATIONS11

7......................................................................................................................................REPAIR12

8..........................................................................................................................................LIENS13

9..................................................................ASSIGNMENT
AND SUBLETTING13

10..................................................................................................INDEMNIFICATION17

11....................................................................................................................INSURANCE18

12............................................................................WAIVER
OF SUBROGATION19

13....................................................................................SERVICES
AND UTILITIES19

14..........................................................................................................HOLDING
OVER21

15......................................................................................................SUBORDINATION22

16..............................................................................RULES
AND REGULATIONS24

17....................................................................................REENTRY
BY LANDLORD24

18............................................................................................................................DEFAULT26

19........................................................................................................................REMEDIES27

20..........................................TENANTS BANKRUPTCY OR INSOLVENCY33

21................................................................................................QUIET
ENJOYMENT34

22........................................................................................................................CASUALTY34

23..................................................................................................EMINENT
DOMAIN36

24..............................................................................................SALE
BY LANDLORD36

25....................................................................................ESTOPPEL
CERTIFICATES37

26..............................................................................SURRENDER
OF PREMISES37

27............................................................................................................................NOTICES38

28............................................................................................................................PARKING38

29..............................................................DEFINED TERMS
AND HEADINGS41

30..........................................................................................TENANTS
AUTHORITY41

31........................FINANCIAL STATEMENTS AND CREDIT REPORTS42

32............................................................................................................COMMISSIONS42

33..........................................................................TIME
AND APPLICABLE LAW42

34............................................................................SUCCESSORS
AND ASSIGNS42

35............................................................................................ENTIRE
AGREEMENT42

36..........................................................................EXAMINATION
NOT OPTION42

37............................................................................................................RECORDATION43

38............................................................................................SPECIAL
PROVISIONS43

39..............................................LIMITATION OF LANDLORD’S
LIABILITY43



EXHIBIT A FLOOR PLAN DEPICTING THE PREMISES

EXHIBIT A-1 SITE PLAN





 

 

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT B WORK LETTER

EXHIBIT C COMMENCEMENT DATE MEMORANDUM

EXHIBIT D RULES AND REGULATIONS

EXHIBIT E SPECIAL PROVISIONS

EXHIBIT F FIRST OFFER SPACE

EXHIBIT G SITE PLAN

EXHIBIT H JANITORIAL SPECIFICATIONS

EXHIBIT I SIGNAGE SCHEMATIC

EXHIBIT J LOCATION OF DESIGNATED PARKING SPACES

EXHIBIT K FORM OF CURRENT MORTGAGEE SNDA

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

OFFICE LEASE

REFERENCE PAGES

PREMISES

 

BUILDING:

The entire Building

 

Building B  located in the Project

 

PROJECT:

The office park in which the Building is located commonly known as Barrett
Office Center I located at 1201 Roberts Boulevard, Kennesaw, Georgia, which
agreed to contain 45,868 rentable square feet 

LANDLORD:

Roberts Boulevard, LLC,
a Georgia limited liability company

LANDLORD’S ADDRESS:

3280 Highway 31, North

Calera, AL 35040

Attn: Dennis O’Brien

 

WIRE INSTRUCTIONS AND/OR ADDRESS FOR RENT PAYMENT:

 

c/o Transwestern

75 14th Street, Suite 100

Atlanta, GA 30309

Attn: Tracy Purser

 

LEASE REFERENCE DATE:

                                 , 2014

TENANT:

CryoLife, Inc., a Florida corporation

TENANT’S NOTICE ADDRESS:

1655 Roberts Boulevard, NW

Kennesaw, GA 30144

Attn:  General Counsel

 

With a copy to:

 

Arnall Golden Gregory LLC

171 17th Street, NW, Suite 2100

Atlanta, GA 30363-1031

Attn: Joe Alley, Esq.

 

PREMISES ADDRESS:

1201 Roberts Boulevard

Building B

Kennesaw, GA 30144

 

PREMISES RENTABLE AREA:

Approximately 24,980 sq. ft. (for outline of Premises see Exhibit A), comprising
the entire leasable area of Building B



 

--------------------------------------------------------------------------------

 

 

SCHEDULED COMMENCEMENT DATE:

February 1, 2015

RENT COMMENCEMENT DATE:

 

TERM OF LEASE:

Ninety (90) days after the Commencement Date (estimated to be May 1, 2015)

 

Approximately eleven (11) years and two (2) months, beginning on the
Commencement Date and ending on the Termination Date. 

 

TERMINATION DATE:

The last day of the calendar month in which the day immediately preceding the
eleventh (11th) annual anniversary of the Rent Commencement Date occurs.

 

ANNUAL RENT and MONTHLY INSTALLMENT OF RENT(Article 3):

 

 

Rental Year

 

Rentable Square

Footage

Annual Rent

Per Square Foot

 

Annual Rent

Monthly
Installment of Rent

 First*

24,980

$17.25

$430,905.00

$35,908.75

 Second*

24,980

$17.68

$441,646.40

$36,803.87

Third

24,980

$18.12

$452,637.60

$37,719.80

Fourth

24,980

$18.58

$464,128.40

$38,677.37

Fifth

24,980

$19.04

$475,619.20

$39,634.93

Sixth

24,980

$19.52

$487,609.60

$40,634.13

Seventh

24,980

$20.00

$499,600.00

$41,633.33

Eighth

24,980

$20.50

$512,090.00

$42,674.17

Ninth

24,980

$21.02

$525,079.60

$43,756.63

Tenth

24,980

$21.54

$538,069.20

$44,839.10

Eleventh

24,980

$22.08

$551,558.40

$45,963.20

 

* Subject to the terms of Article 3 of the Special Provisions attached hereto as
Exhibit E and by this reference made a part hereof.

 

 

 

RENTAL YEAR:

A Rental Year shall be each twelve (12) month period beginning on the Rent
Commencement Date; provided, however, if the Rent Commencement Date is not the
first day of the month, the first Rental Year shall commence on the Rent
Commencement Date and end on the last day of the twelfth (12th) month thereafter
and the second and each succeeding Rental Year shall commence on the first day
of the next calendar month.

 

 

--------------------------------------------------------------------------------

 

 

BASE YEAR (EXPENSES):

 

 

BASE YEAR (TAXES):

 

 

TENANT’S PROPORTIONATE SHARE 

(EXPENSES):

 

2016. Grossed up to ninety-five percent (95%) occupancy. 

 

2016.

 

 

 

54.46%

 

TENANT’S PROPORTIONATE SHARE 

(TAXES):

 

SECURITY DEPOSIT:

 

 

54.46%

 

$35,908.75

 

ASSIGNMENT/SUBLETTING FEE:

N/A

AFTER-HOURS HVAC COST:

$35.00 per hour, subject to change annually after 2016 based upon Landlord’s
cost of providing such services, plus a component for Landlord’s overhead,
depreciation, maintenance and labor costs in providing such services

PARKING:

(See Article 28 on Parking)

REAL ESTATE BROKER DUE COMMISSION:

Transwestern Commercial Services of Georgia, LLC is representing the Landlord,
and Richard Bowers & Co. is representing the Tenant. Both brokerage firms shall
be paid a commission under a separate agreement by Landlord. 

TENANT’S NAICS CODE:

33911

BUILDING BUSINESS HOURS:

Monday through Friday: 7:00am – 7:00pm

Saturday: 7:00am – 1:00pm

 

AMORTIZATION RATE:

Eight percent (8%) per annum 

 

 

5

 

--------------------------------------------------------------------------------

 

 

The Reference Pages information is incorporated into and made a part of the
Lease.  In the event of any conflict between any Reference Pages information and
the Lease, the Lease shall control.  This Lease includes Exhibits A through K,
all of which are made a part of this Lease. 

 

 

 

LANDLORD:

TENANT:

 

 

ROBERTS BOULEVARD, LLC,
a Georgia limited liability company

 

 

By: /s/ Gerald D. O’Brien

Name: Gerald D. O’Brien

Title: Member

Dated: October 23, 2014

 

 

CRYOLIFE, INC.,
a Florida corporation

 

 

By: /s/ D. Ashley Lee

Name: D. Ashley Lee

Title: Executive VP, COO & CFO

Dated: October 21, 2014

 

 

 

--------------------------------------------------------------------------------

 

 

LEASE

 

By this Lease Landlord leases to Tenant and Tenant leases from Landlord the
Premises in the Building as set forth and described on the Reference Pages.  The
Premises are depicted on the floor plan attached hereto as Exhibit A, and the
Building is depicted on the site plan attached hereto as Exhibit A-1.  The
Reference Pages, including all terms defined thereon, are incorporated as part
of this Lease.

1. USE AND RESTRICTIONS ON USE.

1.1The Premises are to be used solely for the following purposes, and for any
uses and purposes incidental and related to the following (collectively, the
“Permitted Use” or “Permitted Uses”): (a) general office purposes; (b) research
of medical devices and materials and associated “clean room” areas; and (c)
light manufacturing and storage of medical devices and materials.  Such
Permitted Uses by Tenant include without limitation uses described in Article 14
of the Special Provisions attached hereto as Exhibit E.  With Landlord’s prior
written approval, which shall not be unreasonably withheld, conditioned or
delayed, Tenant shall be permitted to install equipment reasonably related to
such uses outside of the Building, in such locations, in such manner and with
such fencing and other improvements as are reasonably required by Landlord;
provided, however, that Landlord shall not be deemed to have acted unreasonably
if it withholds its consent to any such item due to concerns regarding the
impact on the aesthetics of the Building or Project or the safety of any tenants
or occupants of the Project.    Notwithstanding the foregoing, all uses of the
Premises described above in this Section 1.1 and in Article 14 of the Special
Provisions attached hereto as Exhibit E will be subject to the terms of this
Lease, including, without limitation, the restrictions set forth below in this
Section 1.1 and in Section 1.2.  Tenant shall not do or permit anything to be
done in or about the Premises which will in any way obstruct or interfere with
the rights of other tenants or occupants of the Building or Project or injure,
annoy, or disturb them, or allow the Premises to be used for any improper,
immoral, unlawful, or objectionable purpose, or commit any waste.  Tenant shall
not permit any odors, smoke, dust, gas, noise or vibrations to emanate from the
Premises, in any case that constitutes a nuisance, or take any other action
which would constitute a nuisance or would endanger any other tenants of the
Building or the Project or unreasonably interfere with their use of the common
areas.  Tenant shall not do, permit or suffer in, on, or about the Premises the
sale of any alcoholic liquor without the written consent of Landlord first
obtained.  Tenant shall not do or permit anything to be done in or about the
Premises which would require warnings or other signs (including, without
limitation, any signs relating to Hazardous Materials) to be posted in any area
visible from outside of the interior of the Premises under any Environmental
Laws or other legal requirements.  Tenant shall comply with all governmental
laws, ordinances and regulations applicable to Tenant’s use of the Premises and
its occupancy by Tenant and shall promptly comply with all governmental orders
and directions for the correction, prevention and abatement of any violations in
the Building or appurtenant land, caused or permitted by, or resulting from the
specific use by, Tenant, or in or upon, or in connection with, the Premises
arising out of or resulting from Tenant’s use, all at Tenant’s sole
expense.  Tenant shall not do or permit anything to be done on or about the
Premises or bring or keep anything into the Premises which will invalidate or
prevent the procuring of any insurance protecting against loss or damage to the
Building or the Project or any of its contents by fire or other casualty or
against liability for damage to property or injury to persons in or about the
Building or any part thereof.  Tenant



1

 

--------------------------------------------------------------------------------

 

 

shall promptly, upon demand and as additional rent, reimburse Landlord for any
additional premium charges for any insurance policy to the extent assessed or
increased by reason of Tenant’s failure to comply with any provision of this
Lease, or due to Tenant’s use of the Premises, unless Tenant discontinues the
use causing such increase within thirty (30) days after written notice from
Landlord of the cause for and the amount of such additional premium charges.  
 Landlord hereby consents to and approves the general nature of use that is
expressly permitted by this paragraph as being in compliance with this Lease and
any rules, regulations and/or covenants applicable to the Building, and/or the
Project; provided, however, that nothing contained herein shall be construed as
or deemed to be a consent or approval of any particular acts, activities, events
or other occurrences by or through which such use is implemented (or otherwise),
all of which shall be subject to all terms, conditions and restrictions
contained in this Lease. 

1.2Tenant shall not, and shall not direct, suffer or permit any of its agents,
contractors, employees, licensees, agents, customers, visitors, invitees,
licensees, contractors, assignees and subtenants (collectively, the “Tenant
Entities”) to at any time handle, use, manufacture, store or dispose of in or
about the Premises or the Building any of the following except in compliance
with Environmental Laws (collectively “Hazardous Materials”) flammables,
explosives, radioactive materials, hazardous wastes or materials, toxic wastes
or materials, infectious or biomedical wastes or materials, or other similar
substances, petroleum products or derivatives or any substance subject to
regulation by or under any federal, state and local laws and ordinances relating
to the protection of the environment or the keeping, use or disposition of
environmentally hazardous materials, substances, or wastes, presently in effect
or hereafter adopted, all amendments to any of them, and all rules and
regulations issued pursuant to any of such laws or ordinances (collectively
Environmental Laws), nor shall Tenant suffer or permit any Hazardous Materials
to be used in any manner not fully in compliance with all Environmental Laws, in
the Premises or the Building and appurtenant land or allow the environment to
become contaminated with any Hazardous Materials.  The term “Hazardous
Materials” shall also include those elements or compounds which are contained in
the list of Hazardous Substances adopted by the United States Environmental
Protection Agency (EPA) or in any list of toxic pollutants designated by
Congress or the EPA or which are defined as hazardous, toxic, pollutant,
infectious or radioactive by any other federal, state or local statute, law,
ordinance, code, rule, regulation, order or decree regulating, relating to or
imposing liability or standards of conduct concerning, any hazardous, toxic or
dangerous waste, substance or material, as now or at any time hereinafter in
effect, including all requirements relating to the protection of public health,
safety and welfare, including, but not limited to: the applicable requirements
issued by the Occupational Safety and Health Administration (“OSHA”), and in
particular OSHA regulations set forth in 29 C.F.R. § 1910.1030 and OSHA’s
Bloodborne Pathogen Standard and revised Center for Disease Control
recommendations relating to handling and disposal of infectious waste, 29 C.F.R.
§ 1910.1030; and the requirements issued by the Georgia Department of Natural
Resources, Environmental Protection Division (“EPD”) set forth in Chapter
391-3-4 in general and in Chapter 391-3-4-.15 (biomedical waste), and the term
“Environmental Laws” shall include any federal, state and local laws and
ordinances relating to such materials, all amendments to any of them, and all
rules and regulations issued pursuant thereto.  Notwithstanding the foregoing,
Tenant may handle, store, use or dispose of products containing quantities of
the following Hazardous Materials (which are typical to Tenant’s business and
permitted use) to the extent customary and necessary for the use of the Premises
for



2

 

--------------------------------------------------------------------------------

 

 

the Permitted Uses hereunder; provided that Tenant shall always handle, store,
use, and dispose of any such Hazardous Materials in a safe and lawful manner and
never allow such Hazardous Materials to contaminate the Premises, Building and
appurtenant land or the environment.  Landlord shall not handle, store, use, or
dispose of Hazardous Materials on or about the Building or Project except in
compliance with Environmental Laws.  Tenant shall protect, defend, indemnify and
hold each and all of the Landlord Entities (as defined in Article 29) harmless
from and against any and all loss, claims, liability or costs (including court
costs and attorney’s fees) incurred by reason of any actual or asserted failure
of Tenant to fully comply with all applicable Environmental Laws, or the
presence, handling, use or disposition in or from the Premises of any Hazardous
Materials by Tenant or any Tenant Entity (even though permissible under all
applicable Environmental Laws or the provisions of this Lease), or by reason of
any actual or asserted failure of Tenant to keep, observe, or perform any
provision of this Section 1.2.    

1.3Tenant and the Tenant Entities will be entitled to the non-exclusive use of
the common areas of the Building as they exist from time to time during the
Term, including the parking facilities (at the ratio set forth in, and subject
to the terms of, Article 28 hereof), subject to Landlord’s rules and regulations
regarding such use. 

1.4Tenant shall be responsible for the safe and complete storage, handling,
removal and disposal of all items, instruments, waste and other things which are
utilized by Tenant, its agents, employees, concessionaires or invitees in
connection with its medical related operations, including, but not limited to:
needles, syringes, medical instruments, tissues, containers, receptacles, swabs,
etc., as well as any and all potentially, possibly or actually contaminated,
hazardous, diseased, infected or infectious material, substance or thing
utilized or brought upon the Premises by Tenant or others (“Medical
Materials”).  Tenant shall comply with all applicable governmental laws,
ordinances and regulations governing the use, storage, handling, removal and
disposal of all such Medical Materials.  If required by law, Tenant shall at
Tenant’s sole cost and expense contract for the pick-up and disposal of all such
Medical Materials with a company licensed to perform such pick-up and disposal
in the state where the Project is located.  Tenant represents and warrants that:
(i) it is currently, and will at all times during the Term be, licensed,
certified and/or registered by the appropriate governmental agency(ies) to
conduct its activities in the Premises; and (ii) it shall maintain at all times,
at its sole expense, all permits, licenses, certifications and/or registrations
that are required by any governmental agency(ies) in connection with its
activities in the Premises.  Nothing contained in this Section 1.4 shall be
deemed to expand the permitted uses of the Premises set forth in Section 1.1
above or to otherwise permit any particular use of the Premises.  The only
permitted uses of the Premises are as set forth in Section 1.1 above.

1.5Notwithstanding anything contained in this Lease to the contrary, if Tenant
breaches any of the restrictions contained in this Article 1, and if such breach
is not cured within twenty (20) days after Tenant’s receipt of written notice
from Landlord (or immediately in the case of a breach which creates an imminent
risk to the life or property of Landlord or any occupant or user of the Building
or Project), an Event of Default will be deemed to have occurred under this
Lease.



3

 

--------------------------------------------------------------------------------

 

 

2. TERM.

2.1The Term of this Lease shall begin on the later of the Scheduled Commencement
Date or the date that Landlord shall tender possession of the Premises to Tenant
(such later date, the “Commencement Date”) and shall terminate on the date as
shown on the Reference Pages (Termination Date), unless sooner terminated by the
provisions of this Lease.  Tenant shall, at Landlord’s request, execute and
deliver a memorandum agreement provided by Landlord in the form of Exhibit C
attached hereto, setting forth the actual Commencement Date, Rent Commencement
Date, Termination Date and, if necessary, a revised rent schedule.  Should
Tenant fail to do so within thirty (30) days after Landlord’s written request,
the information set forth in such memorandum provided by Landlord shall be
conclusively presumed to be agreed and correct.

2.2Landlord shall deliver the Premises to Tenant on the Scheduled Commencement
Date in its then-current, “as is” condition; provided, however, that Tenant
agrees that, in the event of the inability of Landlord to deliver possession of
the Premises on the Scheduled Commencement Date for any reason, Landlord shall
not be liable for any damage resulting from such inability, but Tenant shall not
be liable for any Annual Rent until the Rent Commencement Date (which shall
continue to be determined as set forth on the Reference Pages).  No such failure
to give possession on the Scheduled Commencement Date shall affect the other
obligations of Tenant under this Lease, except that, if Landlord is unable to
deliver possession of the Premises within ninety  (90) days after the Scheduled
Commencement Date (other than as a result of strikes, shortages of materials,
holdover tenancies or similar matters beyond the reasonable control of Landlord
and Tenant is notified by Landlord in writing as to such delay), Tenant shall
have the option to terminate this Lease at any time before Landlord actually
delivers possession of the Premises to Tenant.  If, prior to the Scheduled
Commencement Date, Landlord is able to obtain possession of the Premises from
all existing tenants and occupants therein and Landlord reasonably determines
that it is able to then deliver the Premises to Tenant, Landlord will notify
Tenant and Tenant shall thereafter be permitted to occupy the Premises prior to
the Scheduled Commencement Date; provided, however, that, notwithstanding the
fact that the Commencement Date may occur after Tenant occupies the Premises as
set forth in this Section 2.2, Tenant’s occupancy of the Premises during such
period prior to the Commencement Date shall be subject to all of the terms and
conditions of this Lease other than the payment of Annual Rent.

2.3In the event Landlord permits Tenant, or any agent, employee or contractor of
Tenant, to enter, use or occupy the Premises prior to the Commencement Date,
such entry, use or occupancy shall be subject to all the provisions of this
Lease other than the payment of rent, including, without limitation, Tenant’s
compliance with the insurance requirements of Article 11.  Said early possession
shall not advance the Termination Date.

3. RENT.

3.1Commencing on the Rent Commencement Date, Tenant agrees to pay to Landlord
the Annual Rent in effect from time to time by paying the Monthly Installment of
Rent then in effect on or before the first day of each full calendar month
during the Term, except that the first Monthly Installment of Rent shall be paid
upon the execution of this Lease.  The Monthly



4

 

--------------------------------------------------------------------------------

 

 

Installment of Rent in effect at any time shall be one-twelfth (1/12) of the
Annual Rent in effect at such time, subject to Exhibit E, Section 3, of this
Lease, regarding “Rental Concession.”  Rent for any period during the Term which
is less than a full month shall be a prorated portion of the Monthly Installment
of Rent based upon the number of days in such month.  Said rent shall be paid to
Landlord, without deduction or offset except as expressly set forth in this
Lease, and without notice or demand, at the Rent Payment Address, as set forth
on the Reference Pages, or to such other person or at such other place as
Landlord may from time to time designate in writing.  If an Event of Default
with respect to the payment of Rent occurs more than two (2) times in any
consecutive twelve (12) month period, Landlord may require by notice to Tenant
that all subsequent rent payments be made by an automatic payment from Tenant’s
bank account to Landlord’s account, without cost to Landlord.  Tenant must
implement such automatic payment system prior to the next scheduled rent payment
or within ten (10) business days after Landlord’s notice, whichever is later. 
Unless specified in this Lease to the contrary, all amounts and sums payable by
Tenant to Landlord pursuant to this Lease other than Annual Rent shall be deemed
additional rent and, except as otherwise set forth in this Lease, shall be due
and payable within thirty (30) days after written invoice is sent by notice from
Landlord to Tenant.  Annual Rent and additional rent are from time to time
hereinafter collectively referred to as “rent.”

3.2Tenant recognizes that late payment of any rent or other sum due under this
Lease will result in administrative expense to Landlord, the extent of which
additional expense is extremely difficult and economically impractical to
ascertain.  Tenant therefore agrees that if rent or any other sum is not paid
when due and payable pursuant to this Lease more than two (2) times in any
consecutive twelve (12) month period, then, a late charge shall be imposed on
any subsequent late payment in an amount equal to the greater of:  (a) Fifty
Dollars ($50.00), or (b) five percent (5%) of the unpaid rent or other
payment.  The amount of the late charge to be paid by Tenant shall be reassessed
and added to Tenant’s obligation for each successive month until paid.  The
provisions of this Section 3.2 in no way relieve Tenant of the obligation to pay
rent or other payments on or before the date on which they are due, nor do the
terms of this Section 3.2 in any way affect Landlord’s remedies pursuant to
Article 19 of this Lease in the event said rent or other payment is unpaid after
date due.

 

4. RENT ADJUSTMENTS.

4.1For the purpose of this Article 4, the following terms are defined as
follows:

4.1.1Lease Year:  Each calendar year falling partly or wholly within the Term.

4.1.2Expenses:  All costs of operation, maintenance, repair, replacement and
management of the Project (including the amount of any credits which Landlord
may grant to particular tenants of the Project in lieu of providing any standard
services or paying any standard costs described in this Section 4.1.2 for
similar tenants), as determined in accordance with generally accepted accounting
principles consistently applied, including the following costs by way of
illustration, but not limitation: water and sewer charges; insurance charges of
or relating to all insurance policies and endorsements deemed by Landlord to be
reasonably necessary or desirable and relating in any manner to the protection,
preservation, or operation of the Project or any part thereof; utility costs,
including, but not limited to, the cost of heat, light, power, steam,



5

 

--------------------------------------------------------------------------------

 

 

gas; waste disposal; the cost of janitorial services; the cost of security and
alarm services (including any central station signaling system); costs of
cleaning, repairing, replacing and maintaining the common areas, including
parking and landscaping, window cleaning costs; labor costs; costs and expenses
of managing the Project including management fees; air conditioning maintenance
costs; elevator maintenance fees and supplies; material costs; equipment costs
including the cost of maintenance, repair and service agreements and rental and
leasing costs; purchase costs of equipment; current rental and leasing costs of
items which would be capital items if purchased; tool costs; licenses, permits
and inspection fees; wages and salaries; employee benefits and payroll taxes;
accounting and legal fees; any sales, use or service taxes incurred in
connection therewith.  In addition, Landlord shall be entitled to recover, as
additional rent (which, along with any other capital expenditures constituting
Expenses, Landlord may either include in Expenses or cause to be billed to
Tenant along with Expenses and Taxes but as a separate item), Tenant’s
Proportionate Share (Expenses) of: (i) an allocable portion of the cost of
capital improvement items which are reasonably calculated to reduce operating
expenses; (ii) the cost of fire sprinklers and suppression systems and other
life safety systems; and (iii) other capital expenses which are required under
any governmental laws, regulations or ordinances which were not applicable to
the Building at the time it was constructed; but the costs described in this
sentence shall be amortized over the reasonable life of such expenditures in
accordance with such reasonable life and amortization schedules as shall be
determined by Landlord in accordance with generally accepted accounting
principles, with interest on the unamortized amount at one percent (1%) in
excess of the Wall Street Journal prime lending rate announced from time to time
 [provided, however, with respect to capital improvements reasonably calculated
to reduce operating expenses, the amount to be included in Expenses in any
calendar year shall be the lesser of:  (A) the amortized amount determined as
set forth above in this sentence; or (B) the actual, or if not reasonably
obtainable, the reasonably estimated, reduction in Expenses resulting from the
capital improvement during the same calendar year].  Expenses shall not include
depreciation or amortization of the Project or equipment in the Project except
as provided herein, loan principal payments, costs of alterations of tenants’
premises, leasing commissions, interest expenses on long-term borrowings or
advertising costs, or any of the “Excluded Items” (as described below).  For
purposes hereof “Excluded Items” shall include the following:

4.1.2.1franchise, income, transfer, inheritance, capital stock taxes or taxes
imposed upon or measured by the income of the Landlord;

4.1.2.2interest or fines, penalties or other costs due solely by reason of the
late payment of taxes;

4.1.2.3debt service under any mortgage on the Building or Project and financing
and refinancing costs in respect of any mortgage placed upon the Building or
Project and any and all other costs incurred in obtaining or endeavoring to
obtain any such financing or refinancing;

4.1.2.4rental payments under any ground or underlying lease on the Building or
Project;



6

 

--------------------------------------------------------------------------------

 

 

4.1.2.5depreciation of the Building, amortization and other non-cash charges;

4.1.2.6capital improvements, repairs or replacements to the Building or Project
other than those specifically permitted herein or any lease payments for rented
equipment, the cost of which would constitute a capital expenditure if the
equipment were purchased;

4.1.2.7the cost of any electricity furnished to any area of the Project leased
to or occupied by Tenant or other tenants of the Project or available for
leasing or occupancy by Tenants;

4.1.2.8the cost of any alteration, additions, changes or decorations which are
made in order to prepare space (including Premises) for tenant’s occupancy or
any cash allowance in lieu thereof;

4.1.2.9the cost of performing work or furnishing services to or for any tenant,
other than Tenant, at Landlord’s expense, to the extent that such work or
service exceeds or is more favorable than comparable work or service provided to
Tenant at Landlord’s expense;

4.1.2.10the general overhead of Landlord and labor costs and all other
compensation of all administrative personnel, officers, executives and staff
members of Landlord or Landlord’s agents above the grade of Building manager;

4.1.2.11any accrued and unfunded pension or other benefits of any personnel;

4.1.2.12any cost which would otherwise be an operating expense to the extent the
same is reimbursable to Landlord by proceeds of insurance, condemnation, award,
refund, credit, warranty, service contract, any tenant of the Building or
otherwise;

4.1.2.13any rent, additional rent or any other charge under any lease or
sublease to or assumed directly or indirectly by Landlord;

4.1.2.14brokerage commissions, legal costs, space planning or architectural or
engineering fees, closing costs and similar costs incurred in connection with
procuring tenants for the Building or entering into or extending or modifying
any lease, including this Lease;

4.1.2.15the cost incurred by Landlord in performing any work or furnishing any
service to or for a tenant of the Building (including Tenant) at such tenant’s
expense;

4.1.2.16any amount paid to any affiliate of Landlord to the extent such amount
is in excess of the amount which would be paid in the absence of such
relationship;

4.1.2.17advertising, marketing or promotional expenditures;



7

 

--------------------------------------------------------------------------------

 

 

4.1.2.18 the cost of the acquisition or leasing of any artwork, other than the
costs of maintaining, insuring and securing the same;

4.1.2.19any Operating Expenses related exclusively to any retail space on or
about the Building or Project;

4.1.2.20legal or auditing fees, other than those reasonably incurred in
connection with the maintenance and operation of the Building or in connection
with the preparation of statements required pursuant to additional rent or lease
escalation provisions;

4.1.2.21arbitration expenses unrelated to the maintenance, operation and
security of the Project or in connection with the leasing of space in the
Project or with prosecuting default or eviction proceedings against tenants or
relating in any other way to tenant disputes;

4.1.2.22the cost of installing, operating and maintaining any specialty service
such as an observatory, broadcasting facility, luncheon club, athletic or
recreational club;

4.1.2.23any costs incurred in the removal, containment, encapsulation, or
disposal of or repair, cleaning or monitoring of areas affected by any hazardous
material including, without limitation, asbestos;

4.1.2.24any cost or expense incurred in connection with correcting latent
defects or inadequacies in the Building;

4.1.2.25costs incurred to correct any misrepresentation by Landlord expressly
made herein;

4.1.2.26the value or lost income to Landlord of any space in the Building which
is utilized for the management of the Building;

4.1.2.27late fees, penalties, interest charges or similar costs incurred by
Landlord except to the extent incurred due to an act or omission of Tenant;

4.1.2.28costs associated with the operation of the business of the legal entity
that constitutes Landlord as the same is separate and apart from the costs of
the operation of the Building, including the legal entity formation, internal
accounting and legal matters;

4.1.2.29any costs or expenses resulting directly from the negligence or willful
misconduct of Landlord, its agents or employees;

4.1.2.30new items of maintenance or higher standards for maintenance and repairs
than were performed in the Base Year;

4.1.2.31the cost of, including increased Expenses related to any additions to
the Building after the Base Year;



8

 

--------------------------------------------------------------------------------

 

 

4.1.2.32expenditure on account of Landlord’s acquisition of air rights; or

4.1.2.33costs of compliance, fines or penalties incurred by Landlord due to
violations of or non-compliance with any applicable laws, rules, regulations or
ordinances with which Landlord is required to comply hereunder and which were in
effect and applicable (under then-current interpretations thereof) to the
Project as of the Lease Reference Date.

4.1.3Taxes:  Real estate taxes and any other taxes, charges and assessments
which are levied with respect to the Project (including, without limitation, the
land on which the Project is situated), or with respect to any improvements,
fixtures and equipment or other property of Landlord, real or personal, located
within the Project and used in connection with the operation of the Project, any
payments to any ground lessor in reimbursement of tax payments made by such
lessor; all fees, expenses and costs incurred by Landlord in investigating,
protesting, contesting or in any way seeking to reduce or avoid increase in any
assessments, levies or the tax rate pertaining to any Taxes to be paid by
Landlord in any Lease Year, and all taxes of whatsoever nature that are imposed
wholly or in part in substitution for, or in lieu of, any of the taxes, charges,
and assessments included in this definition of Taxes.  Taxes shall not include
any estate or inheritance tax, any gift or income tax, any mortgage or
intangibles tax, or any tax imposed upon any transfer by Landlord of its
interest in this Lease, the Building or the Project.

4.2If in any Lease Year, (i) Expenses paid or incurred shall exceed Expenses
paid or incurred in the Base Year (Expenses) and/or (ii) Taxes paid or incurred
by Landlord in any Lease Year shall exceed the amount of such Taxes which became
due and payable in the Base Year (Taxes), Tenant shall pay as additional rent
for such Lease Year Tenant’s Proportionate Share (Expenses) of Expenses and
Tenant’s Proportionate Share (Taxes) of Taxes, as applicable, for such excess.

4.3The annual determination of Expenses shall be made by Landlord, and shall be
binding upon Landlord and Tenant, subject to the provisions of this Section
4.3.  During the Term, Tenant may review, at Tenant’s sole cost and expense, the
books and records supporting such determination in an office of Landlord, or
Landlord’s agent, in either case in metropolitan Atlanta, Georgia, during normal
business hours, upon giving Landlord five (5) days advance written notice within
sixty (60) days after receipt of such determination, but in no event more often
than once in any one (1) year period, subject to execution of a customary
confidentiality agreement reasonably acceptable to Landlord and Tenant, and
provided that if Tenant utilizes an independent accountant to perform such
review it shall be one of national standing which is reasonably acceptable to
Landlord, is not compensated on a contingency basis and is also subject to such
confidentiality agreement.  If Tenant fails to object to Landlord’s
determination of Expenses within ninety (90) days after receipt, or if any such
objection fails to state with reasonable specificity the reason for the
objection, Tenant shall be deemed to have approved such determination and shall
have no further right to object to or contest such determination. In the event
that during all or any portion of any Lease Year or Base Year, the Project is
not fully rented and occupied Landlord shall make an appropriate adjustment in
occupancy-related Expenses for such year for the purpose of avoiding distortion
of the amount of such Expenses to



9

 

--------------------------------------------------------------------------------

 

 

be attributed to Tenant by reason of variation in total occupancy of the
Building, by employing consistent and sound accounting and management principles
to determine Expenses that would have been paid or incurred by Landlord had the
Project  been at least ninety-five percent (95%) rented and occupied, and the
amount so determined shall be deemed to have been Expenses for such Lease Year.

4.4Prior to the actual determination thereof for a Lease Year, Landlord may from
time to time estimate, on a reasonable, good faith basis, Tenant’s liability for
Expenses and/or Taxes under Section 4.2 and Article 6 for the Lease Year or
portion thereof.  Landlord will give Tenant written notification of the amount
of such estimate and Tenant agrees that it will pay, by increase of its Monthly
Installments of Rent due in such Lease Year, additional rent in the amount of
such estimate.  Any such increased rate of Monthly Installments of Rent pursuant
to this Section 4.4 shall remain in effect until further written notification to
Tenant pursuant hereto.

4.5When the above mentioned actual determination of Tenant’s liability for
Expenses and/or Taxes is made for any Lease Year and when Tenant is so notified
in writing, then:

4.5.1If the total additional rent Tenant actually paid pursuant to Section 4.4
on account of Expenses and/or Taxes for the Lease Year is less than Tenant’s
liability for Expenses and/or Taxes, then Tenant shall pay such deficiency to
Landlord as additional rent in one lump sum within thirty (30) days of receipt
of Landlord’s bill therefor; and

4.5.2If the total additional rent Tenant actually paid pursuant to Section 4.4
on account of Expenses and/or Taxes for the Lease Year is more than Tenant’s
liability for Expenses and/or Taxes, then Landlord shall credit the difference
against the then next due payments to be made by Tenant under this Article 4,
or, if the Lease has terminated, refund the difference in cash.  Tenant shall
not be entitled to a credit by reason of actual Expenses and/or Taxes in any
Lease Year being less than Expenses and/or Taxes in the Base Year (Expenses
and/or Taxes).

4.6If the Rent Commencement Date is other than January 1 or if the Termination
Date is other than December 31, Tenant’s liability for Expenses and Taxes for
the Lease Year in which said Date occurs shall be prorated based upon a three
hundred sixty-five (365) day year.

5. SECURITY DEPOSIT.  Tenant shall deposit the Security Deposit with Landlord
upon the execution of this Lease.  Said sum shall be held by Landlord as
security for the faithful performance by Tenant of all the terms, covenants and
conditions of this Lease to be kept and performed by Tenant and not as an
advance rental deposit or as a measure of Landlord’s damage in case of Tenant’s
default.  If an Event of Default by Tenant occurs with respect to any provision
of this Lease, Landlord may use any part of the Security Deposit for the payment
of any rent or any other sum in default, or for the payment of any amount which
Landlord may spend or become obligated to spend by reason of Tenant’s default,
or to compensate Landlord for any other loss or damage which Landlord may suffer
by reason of Tenant’s default.  If any portion is so used, Tenant shall within
five (5) business days after written demand therefor, deposit with Landlord an
amount sufficient to restore the Security Deposit to its original amount and
Tenant’s failure to do so shall be a material breach of this Lease.  Except to
such extent, if



10

 

--------------------------------------------------------------------------------

 

 

any, as shall be required by law, Landlord shall not be required to keep the
Security Deposit separate from its general funds, and Tenant shall not be
entitled to interest on such deposit.  If no uncured Event of Default by Tenant
exists under this Lease, the Security Deposit or any balance thereof shall be
returned to Tenant at such time after termination of this Lease when Landlord
shall have determined that all of Tenant’s obligations under this Lease have
been fulfilled.

6. ALTERATIONS.

6.1Except for those, if any, specifically provided for in Exhibit B to this
Lease, Tenant shall not make or suffer to be made any alterations, additions, or
improvements, including, but not limited to, the attachment of any fixtures or
equipment in, on, or to the Premises or any part thereof or the making of any
improvements as required by Article 7, without the prior written consent of
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed by Landlord.  When applying for such consent, Tenant shall, if requested
by Landlord, furnish complete plans and specifications for such alterations,
additions and improvements. Landlord’s consent shall not be unreasonably
withheld, conditioned or delayed by Landlord and shall not be required with
respect to alterations which (i) are not structural in nature, (ii) are not
visible from the exterior of the Building, (iii) do not adversely affect or
require modification of the Building’s electrical, mechanical, plumbing, HVAC or
other systems, and (iv) in aggregate do not cost more than $5.00 per rentable
square foot of the Premises, or do not require a construction or building
permit.

6.2In the event Landlord consents to the making of any such alteration, addition
or improvement by Tenant, the same shall be made at Tenant’s election by using
either Landlord’s contractor or a contractor reasonably approved by Landlord, in
either event at Tenant’s sole cost and expense.  If Tenant shall employ any
contractor other than Landlord’s contractor and such other contractor or any
subcontractor of such other contractor shall employ any non-union labor or
supplier, Tenant shall be responsible for and hold Landlord harmless from any
and all delays, damages and extra costs suffered by Landlord as a result of any
dispute with any labor unions concerning the wage, hours, terms or conditions of
the employment of any such labor.  In any event Landlord may charge Tenant a
construction management fee not to exceed five percent (5%) of the hard cost of
such work up to the first Fifty Thousand and No/100 Dollars ($50,000.00), and
three percent (3%) of the hard cost of such work in excess thereof, to cover its
overhead as it relates to such proposed work, plus third-party costs actually
incurred by Landlord in connection with the proposed work and the design
thereof, with all such amounts being due five (5) days after Landlord’s demand.

6.3All alterations, additions or improvements proposed by Tenant shall be
constructed in accordance with all government laws, ordinances, rules and
regulations, using Building standard materials where applicable, and Tenant
shall, prior to construction, provide the additional insurance required under
Article 11 in such case, and also all such assurances to Landlord as Landlord
shall reasonably require to assure payment of the costs thereof, including but
not limited to, notices of non-responsibility, and waivers of lien to protect
Landlord and the Building and appurtenant land against any loss from any
mechanic’s, material men’s or other liens.  Tenant shall pay in addition to any
sums due pursuant to Article 4, any increase in real estate taxes attributable
to any such alteration, addition or improvement for so long, during the



11

 

--------------------------------------------------------------------------------

 

 

Term, as such increase is ascertainable; at Landlord’s election said sums shall
be paid in the same way as sums due under Article 4.

7. REPAIR.

7.1Landlord shall have no obligation to alter, remodel, improve, repair,
decorate or paint the Premises, except that Landlord shall repair and maintain
the structural portions and basic systems and equipment of the Building
installed or furnished by Landlord, including without limitation the roof,
exterior walls, foundation, and basic plumbing, air conditioning, life/safety,
dock-doors/levelers, heating, lighting and electrical systems.  Notwithstanding
the foregoing, in no event shall Landlord have any obligation to maintain any
improvement, alteration, addition, structure, system or other item installed for
Tenant’s particular use which would not be considered to be a typical office
installation (including, without limitation, any and all items contemplated by
Article 14 of the Special Provisions attached hereto as Exhibit E).  By
tendering possession of the Premises to Tenant, Landlord represents to Tenant
that, to its actual knowledge as of the Lease Reference Date, the Building and
Premises and all systems and equipment therein are in good, normal working order
and condition in all material respects.  By taking possession of the Premises,
Tenant accepts them as being in good order, condition and repair and in the
condition in which Landlord is obligated to deliver them, but such acceptance
shall not be deemed to waive or release Landlord’s representation above.  It is
hereby understood and agreed that no representations respecting the condition of
the Premises or the Building have been made by Landlord to Tenant, except as
specifically set forth in this Lease.

7.2Tenant shall, at all times during the Term, keep the Premises and any
improvement, alteration, addition, structure, system or other item installed for
Tenant’s particular use (including, without limitation, any and all items
contemplated by Article 14 of the Special Provisions attached hereto as Exhibit
E) in good condition and repair excepting damage by fire or other casualty, or
the acts or omissions of Landlord, its agents, employees and contractors, and in
compliance with all applicable governmental laws, ordinances and regulations
pertaining to the specific nature of Tenant’s use and occupancy of the Premises,
promptly complying with all governmental orders and directives for the
correction, prevention and abatement of any violations or nuisances in or upon,
or connected with, the Premises, all at Tenant’s sole expense.

7.3Landlord shall not be liable for any failure to make any repairs or to
perform any maintenance unless such failure shall persist for thirty  (30) days
(24 hours in the event of an emergency) after written notice of the need of such
repairs or maintenance is given to Landlord by Tenant or if such repair or
maintenance is incapable of being cured in a reasonable manner within thirty
(30) days, then such additional period as may be necessary to cure such default
with diligence provided that Landlord commences such curative efforts as soon as
reasonably practicable during such initial thirty (30) day period and prosecute
same with diligence and continuity until completion of such cure.  In no event,
however, will Landlord be liable for any consequential damages of Tenant such as
loss of business.

7.4Except as provided in Article 22, there shall be no abatement of rent and no
liability of Landlord by reason of any injury to or interference with Tenant’s
business arising from the making of any repairs, alterations or improvements in
or to any portion of the Building or the Premises or to fixtures, appurtenances
and equipment in the Building.  Except to the



12

 

--------------------------------------------------------------------------------

 

 

extent, if any, prohibited by law, and except as expressly set forth in this
Lease to the contrary, Tenant waives the right to make repairs at Landlord’s
expense under any law, statute or ordinance now or hereafter in effect.

8. LIENS.  Tenant shall keep the Premises, the Building, the Project and
appurtenant land and Tenant’s leasehold interest in the Premises free from any
liens arising out of any services, work or materials performed, furnished, or
contracted for by Tenant, or obligations incurred by Tenant.  In the event that
Tenant fails, within ten (10) business days following written notice (from
Landlord or otherwise) of the imposition of any such lien, to either cause the
same to be released of record or provide Landlord with insurance against the
same issued by a major title insurance company or such other protection against
the same as Landlord shall accept (such failure to constitute an Event of
Default), Landlord shall have the right to cause the same to be released by such
means as it shall deem proper, including payment of the claim giving rise to
such lien.  All such sums paid by Landlord and all expenses incurred by it in
connection therewith shall be payable to it by Tenant within five (5) business
days of Landlord’s demand.

9. ASSIGNMENT AND SUBLETTING.

9.1Tenant shall not have the right to assign or pledge this Lease or to sublet
the whole or any part of the Premises whether voluntarily or by operation of
law, or permit the use or occupancy of the Premises by anyone other than Tenant,
and shall not make, suffer or permit such assignment, subleasing or occupancy
(all of the foregoing are hereinafter sometimes referred to collectively as
“Transfers,” and individually as a “Transfer”) without the prior written consent
of Landlord (and said restrictions shall be binding upon any and all assignees
of the Lease and subtenants of the Premises).  Landlord agrees that Landlord’s
consent shall not be unreasonably withheld, conditioned or delayed.  In the
event Tenant desires to sublet, or permit such occupancy of, the Premises, or
any portion thereof, or assign this Lease, Tenant shall give written notice
thereof to Landlord at least thirty  (30) days but not more than sixty (60)
days,  prior to the proposed commencement date of such subletting or
assignment, which notice shall set forth the name of the proposed subtenant or
assignee, the relevant terms of any sublease or assignment and copies of
financial reports and other relevant financial information of the proposed
subtenant or assignee.  Notwithstanding the foregoing, if Tenant is unable to
give written notice to Landlord within the time period specified in the
immediately preceding sentence due to restrictions imposed on Tenant under
securities laws, contractual disclosure restrictions or other similar
requirements, Tenant shall provide written notice to Landlord as soon as
possible in light of such restrictions or requirements, and no such delay in
Landlord’s receipt of any such notice shall reduce the time period for Landlord
to exercise any rights it may have hereunder (including, without limitation,
Landlord’s recapture right under Section 9.3).  Except as expressly set forth in
Section 9.4 below, Landlord shall not be deemed to have consented to any
Transfer unless and until Landlord provides to Tenant an express written consent
to such Transfer.    If Tenant is a corporation, limited liability company,
partnership or trust, any transfer or transfers of or change or changes within
any twelve (12) month period in the number of the outstanding voting shares of
the corporation or limited liability company, the general partnership interests
in the partnership or the identity of the persons or entities controlling the
activities of such partnership or trust resulting in the persons or entities
owning or controlling a majority of such shares, partnership interests or
activities of such partnership or trust at the beginning of such period no
longer having such ownership or control shall be regarded as equivalent to an



13

 

--------------------------------------------------------------------------------

 

 

assignment of this Lease to the persons or entities acquiring such ownership or
control and shall be subject to all the provisions of this Article 9 to the same
extent and for all intents and purposes as though such an assignment.    For
purposes of the immediately preceding sentence, the definition of the word
“control” is subject to the terms of Section 9.4.8 below.

9.2Notwithstanding any assignment or subletting, permitted or otherwise, Tenant
shall at all times remain directly, primarily and fully responsible and liable
for the payment of the rent specified in this Lease and for compliance with all
of its other obligations under the terms, provisions and covenants of this
Lease.  Upon the occurrence of an Event of Default, if the Premises or any part
of them are then assigned or sublet, Landlord, in addition to any other remedies
provided in this Lease or provided by law, may, at its option, collect directly
from such assignee or subtenant all rents due and becoming due to Tenant under
such assignment or sublease and apply such rent against any sums due to Landlord
from Tenant under this Lease, and no such collection shall be construed to
constitute a novation or release of Tenant from the further performance of
Tenant’s obligations under this Lease.

9.3In addition to Landlord’s right to approve of any subtenant or assignee,
Landlord shall have the option, in its sole discretion, in the event of any
proposed subletting or assignment other than to a Tenant Affiliate (as defined
below), to terminate this Lease, or in the case of a proposed subletting of less
than the entire Premises other than to a Tenant Affiliate, to recapture the
portion of the Premises to be sublet, as of the date the subletting or
assignment is to be effective.  The option shall be exercised, if at all, by
Landlord giving Tenant written notice given by Landlord to Tenant within twenty
(20) days following Landlord’s receipt of Tenant’s written notice as required
above. However, if Tenant notifies Landlord, within five (5) business days after
receipt of Landlord’s termination notice, that Tenant is rescinding its proposed
assignment or sublease, the termination notice shall be void and the Lease shall
continue in full force and effect.  If this Lease shall be terminated with
respect to the entire Premises pursuant to this Section, the Term of this Lease
shall end on the date stated in Tenant’s notice as the effective date of the
sublease or assignment as if that date had been originally fixed in this Lease
for the expiration of the Term.  If Landlord recaptures under this Section only
a portion of the Premises, the rent to be paid from time to time during the
unexpired Term shall abate proportionately based on the proportion by which the
approximate square footage of the remaining portion of the Premises shall be
less than that of the Premises as of the date immediately prior to such
recapture.   

9.4Notwithstanding, anything to the contrary in this Article 9 or elsewhere in
this Lease, Tenant shall have the right, upon thirty (30) days’ prior written
notice to Landlord (the “Affiliate Transfer Notice”) to assign this lease or to
sublet all or a portion of the Premises to any person, firm, corporation,
partnership or other entity now or hereafter in control of, controlled by or
under common control with Tenant, or into whom or with whom Tenant shall merge
or consolidate, or which acquires all or substantially all of the stock or
assets of Tenant, or which is acquiring the entirety of the portion of Tenant’s
business then being operated in and from the Premises (in each case, a “Tenant
Affiliate”), provided that:

9.4.1In the case of a merger or consolidation only, the net worth of the Tenant
Affiliate is equal to or greater than Tenant’s net worth immediately prior to
the transfer.



14

 

--------------------------------------------------------------------------------

 

 

9.4.2In the case of an assignment to a Tenant Affiliate, the Tenant Affiliate
shall unconditionally assume, and shall be deemed to have assumed, this Lease
and shall be jointly and severally liable with Tenant for all payments and for
the due performance of all terms, covenants and conditions herein contained
which are required to be paid and performed by Tenant.

9.4.3No assignment shall be binding upon Landlord unless such assignee shall
deliver to Landlord an instrument containing a covenant of assumption by such
assignee, but the failure or refusal of such assignee to execute the same shall
not release either the assignor or such assignee from its liability as set forth
herein effective upon the consummation of such assignment;

9.4.4The character of the business to be conducted and, if not included within
the Permitted Uses, the proposed use of the Premises by the Tenant Affiliate
shall not: (a) be likely to materially increase Expenses beyond those which
would be incurred for or in connection with the Permitted Uses, unless Tenant
agrees in a writing in form and substance reasonably acceptable to Landlord to
pay the entirety of such increase; (b) be likely to materially increase the
burden on existing cleaning services or elevators over the burden prior to such
Transfer, unless Tenant agrees in a writing in form and substance reasonably
acceptable to Landlord to pay all costs associated with such increased burden or
to be responsible for such additional cleaning services; (c) violate any
provision or restrictions herein or in any other leases in the Project relating
to the use or occupancy of the Premises [provided, however, that, for purposes
of this clause (c), the general nature of the Permitted Uses shall not be deemed
to violate any such provisions or restrictions (but particular acts, activities,
events or other occurrences by or through which such uses are implemented may
violate such provisions or restrictions); or (d) increase the demand for parking
spaces beyond the ratio specified in Section 28.1 of this Lease; and

9.4.5No Transfer to a Tenant Affiliate shall be effective unless any guarantor
of this Lease, or of any of the obligations of Tenant hereunder, consents to
such assignment or sublease and agrees in writing with Landlord that such
Transfer shall not affect such guarantor’s liability under its guaranty. 

9.4.6Tenant shall provide, in the Affiliate Transfer Notice, a financial
statement for the Tenant Affiliate (provided that Tenant may provide a
consolidated financial statement for such Tenant Affiliate if the accounting
information for such Tenant Affiliate is consolidated with a parent entity),
information which demonstrates that the proposed assignment or sublease meets
the requirements of this Paragraph 9.4 and such other information as Landlord
may reasonably require to assess compliance with these terms.

9.4.7Notwithstanding the foregoing, such assignment or sublease must not have
been entered into, in whole or in part, as a subterfuge to avoid the obligations
and restrictions set forth in this Lease. 

9.4.8As used in this Section 9.4 and in Section 9.1 above, the term “control”
means, with respect to a corporation, the right to exercise, directly or
indirectly, fifty percent (50%) or more of the voting rights attributable to the
shares of the controlled corporation and,



15

 

--------------------------------------------------------------------------------

 

 

with respect to any entity that is not a corporation, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of the controlled entity.  However, the transfer of the outstanding
capital stock of any corporate entity through the “over-the-counter” market or
any recognized national securities exchange [other than by persons owning five
percent (5%) or more of the voting stock of such corporation] shall not be
included in the calculation of such fifty percent (50%) of the voting rights
described in the immediately preceding sentence.

9.4.9No assignment or subletting permitted by this Paragraph 9.4 shall relieve
Tenant of its primary liability under this Lease.

9.5Landlord will reasonably cooperate with Tenant in connection with Tenant’s
asset-based lending transaction as to which a “collateral assignment of Lease”
and/or a “Landlord consent and lien waiver” (or equivalent) are required;
provided, however that Tenant shall pay: (a) Landlord’s reasonable attorney’s
fees actually incurred in connection with such transaction; and (b) all other
reasonable, actual, out-of-pocket costs incurred by Landlord in connection with
such transaction,  not to exceed $1,000.00 in the aggregate.  All such amounts
will be payable as additional rent.

9.6In the event that Tenant sells, sublets, assigns or transfers this Lease,
Tenant shall pay to Landlord as additional rent an amount equal to fifty percent
(50%) of any Increased Rent (as defined below), less the Costs Component (as
defined below), when and as such Increased Rent is received by Tenant.  As used
in this Section, “Increased Rent” shall mean the excess of (i) all rent and
other consideration which Tenant is entitled to receive by reason of any sale,
sublease, assignment or other transfer of this Lease, over (ii) the rent
otherwise payable by Tenant under this Lease at such time.  For purposes of the
foregoing, any consideration received by Tenant by reason of any sale, sublease,
assignment or other transfer of this Lease in form other than cash shall be
valued at its fair market value as determined by Landlord in good faith.  The
“Costs Component” is that amount which, if paid monthly, would fully amortize on
a straight-line basis, over the entire period for which Tenant is to receive
Increased Rent, the reasonable costs incurred by Tenant for leasing commissions,
inducements or concessions (including for example only abated rent, moving
allowances and other typical market inducements and/or concessions) and tenant
improvements in connection with such sublease, assignment or other transfer.

9.7Notwithstanding any other provision hereof, it shall be considered reasonable
for Landlord to withhold its consent to any assignment of this Lease or sublease
of any portion of the Premises if at the time of either Tenant’s notice of the
proposed assignment or sublease or the proposed commencement date thereof, there
shall exist any uncured Event of Default by Tenant or matter which will become a
default of Tenant with passage of time unless cured, or if the proposed assignee
or sublessee is an entity:  (a) with which Landlord is already in negotiation,
unless Landlord is unable to provide the amount of space required by such
occupant in the Project; (b) is already an occupant of the Building, unless
Landlord is unable to provide the amount of space required by such occupant in
the Project; (c) is a governmental agency; (d) is incompatible with the
character of occupancy of the  Building; (e) with which the payment for the
sublease or assignment is determined in whole or in part based upon its net
income or profits; or (f) would subject the Premises to a use which would:  (i)
involve increased personnel or wear



16

 

--------------------------------------------------------------------------------

 

 

upon the Building; (ii) violate any exclusive right granted to another tenant of
the Building; (iii) require any addition to or modification of the Premises or
the Building in order to comply with building code or other governmental
requirements; (iv) involve a violation of Section 1.2; or (v) violate any of the
restrictions set forth in Section 9.4.4 above.  Tenant expressly agrees that for
the purposes of any statutory or other requirement of reasonableness on the part
of Landlord, Landlord’s refusal to consent to any assignment or sublease for any
of the reasons described in this Section 9.7, shall be conclusively deemed to be
reasonable.

9.8Upon any request to assign or sublet, Tenant will pay to Landlord a sum equal
to all of Landlord’s reasonable out of pocket costs, including reasonable actual
attorney’s fees, as additional rent, incurred in investigating and considering
any proposed or purported assignment or sublease of any of the Premises,
regardless of whether Landlord shall consent to, refuse consent, or determine
that Landlord’s consent is not required for, such assignment, pledge or
sublease.  Any purported sale, assignment, mortgage, transfer of this Lease or
subletting which does not comply with the provisions of this Article 9 shall be
void.

10. INDEMNIFICATION. 

10.1None of the Landlord Entities shall be liable and Tenant hereby waives all
claims against them for any damage to any property or any injury to any person
in or about the Premises or the Building by or from any cause whatsoever
(including without limiting the foregoing, rain or water leakage of any
character from the roof, windows, walls, basement, pipes, plumbing works or
appliances, the Building not being in good condition or repair, gas, fire, oil,
electricity or theft), except to the extent caused by or arising from the gross
negligence or willful misconduct of Landlord or its agents, employees or
contractors, or from any uncured default by Landlord in the performance of any
covenant or agreement on the part of Landlord to be performed pursuant to this
Lease.  Except as to property damage covered by the waiver of subrogation set
forth in Article 12 of this Lease, Tenant shall protect, indemnify and hold the
Landlord Entities harmless from and against any and all loss, claims, liability
or costs (including court costs and attorney’s fees) incurred by reason of (a)
any damage to any property (including but not limited to property of any
Landlord Entity) or any injury (including but not limited to death) to any
person occurring in, on or about the Premises or the Building to the extent that
such injury or damage shall be caused by or arise from the negligence or willful
misconduct by or of Tenant or any Tenant Entity; (b) the conduct or management
of any work or thing whatsoever done by the Tenant in or about the Premises or
from transactions of the Tenant concerning the Premises; (c) Tenant’s failure to
comply with any and all governmental laws, ordinances and regulations applicable
to the condition or use of the Premises or its occupancy; or (d) any breach or
default on the part of Tenant in the performance of any covenant or agreement on
the part of the Tenant to be performed pursuant to this Lease.

10.2Except as to property damage covered by the waiver of subrogation set forth
in Article 12 of this Lease, Landlord shall protect, indemnify and hold Tenant
harmless from and against any and all liability for loss, claims, liability or
costs (including court costs and attorney’s fees) incurred by reason of the
negligence or willful misconduct of Landlord or its employees, agents or
contractors. 



17

 

--------------------------------------------------------------------------------

 

 

10.3The provisions of this Article shall survive the termination of this Lease
with respect to any claims or liability accruing prior to such termination. 

11. INSURANCE.

11.1Tenant shall keep in force throughout the Term: (a) a Commercial General
Liability insurance policy or policies to protect Tenant, the Tenant Entities
and the Landlord Entities against any liability to the public or to any invitee
of Tenant or a Landlord Entity incidental to the use of or resulting from any
accident occurring in or upon the Premises with a limit of not less than
$1,000,000.00 per occurrence and not less than $2,000,000.00 in the annual
aggregate, or such larger amount as Landlord may prudently require from time to
time, covering bodily injury and property damage liability and $1,000,000
products/completed operations aggregate; (b) Business Auto Liability covering
owned, non-owned and hired vehicles with a limit of not less than $1,000,000 per
accident; (c) Worker’s Compensation Insurance with limits as required by statute
and Employers Liability with limits of $500,000 each accident, $500,000 disease
policy limit, $500,000 disease--each employee; (d) All Risk or Special Form
coverage protecting Tenant against loss of or damage to Tenant’s alterations,
additions, improvements, carpeting, floor coverings, panelings, decorations,
fixtures and all other leasehold improvements [including, without limitation,
any improvement, alteration, addition, structure, system or other item installed
for Tenant’s particular use (including, without limitation, any and all items
contemplated by Article 14 of the Special Provisions attached hereto as Exhibit
E)], as well as Tenant’s inventory and other business personal property,
situated in or about the Premises to the full replacement value of the property
so insured; and, (e) Business Interruption Insurance with limit of liability
representing loss of at least approximately six (6) months of income.

11.2The aforesaid policies shall (a) be provided at Tenant’s expense; (b) name
the Landlord Entities as additional insureds (General Liability) and loss payee
(PropertyCSpecial Form); (c) be issued by an insurance company with a minimum
Best’s rating of “A-:VII” during the Term; and (d) provide that said insurance
shall not be canceled unless thirty (30) days prior written notice (ten days for
non-payment of premium) shall have been given to Landlord; a certificate of
Liability insurance on ACORD Form 25 and a certificate of Property insurance on
ACORD Form 28 shall be delivered to Landlord by Tenant upon the Commencement
Date and at least thirty (30) days prior to each renewal of said insurance.

11.3Whenever Tenant shall undertake any alterations, additions or improvements
in, to or about the Premises (“Work”) the aforesaid insurance protection must
extend to and include injuries to persons and damage to property arising in
connection with such Work, without limitation including liability under any
applicable structural work act, and such other insurance as Landlord shall
require; and the policies of or certificates evidencing such insurance must be
delivered to Landlord prior to the commencement of any such Work.

11.4Landlord Insurance – Landlord shall maintain a commercial general liability
policy in the amount of not less than three million dollars ($3,000,000); causes
of loss - special form casualty insurance to cover the full replacement costs of
the Building; and rent interruption insurance covering loss of rents for a
period of not less than one hundred eighty (180) days.  Notwithstanding the
foregoing, Landlord shall not carry insurance of any kind on any leasehold
improvements situated in or about the Premises or on Tenant’s personal
property. 



18

 

--------------------------------------------------------------------------------

 

 

12. WAIVER OF SUBROGATION.  Tenant and Landlord hereby mutually waive their
respective rights of recovery against each other for any loss insured by fire,
extended coverage, All Risks or other property insurance now or hereafter
existing for the benefit of the respective party but only to the extent of the
net insurance proceeds payable under such policies.  Each party shall obtain any
special endorsements required by their insurer to evidence compliance with the
aforementioned waiver, and shall provide to the other party at least thirty (30)
days prior written notice of the unavailability of the waiver of subrogation
required hereunder.

13. SERVICES AND UTILITIES.

13.1Provided that an uncured Event of Default by Tenant does not exist under
this Lease, and subject to the other provisions of this Lease, Landlord agrees
to furnish to the Premises during Building Business Hours (specified on the
Reference Pages) on generally recognized business days (but exclusive in any
event of Sundays and national and local legal holidays), the following services
and utilities subject to the rules and regulations of the Building prescribed
from time to time:  (a) water suitable for normal office use of the Premises;
(b) heat and air conditioning required in Landlord’s judgment for the use and
occupation of the Premises during Building Business Hours, except Holidays; (c)
cleaning and janitorial service Monday through Friday except for Holidays in
accordance with the janitorial specifications attached hereto as Exhibit H and
incorporated herein by this reference; (d) elevator service by nonattended
automatic elevators, if applicable; and, (e) equipment to bring to the Premises
electricity for lighting, convenience outlets and other normal office use on a
24/7 basis, 365 days a year.  To the extent that Tenant is not billed directly
by a public utility, Tenant shall pay, as additional rent, within five (5) days
of Landlord’s demand, for all electricity used by Tenant in the Premises.  The
charge shall be at the rates charged for such services by the local public
utility.  In the absence of Landlord’s gross negligence or willful misconduct,
Landlord shall not be liable for, and Tenant shall not be entitled to, any
abatement or reduction of rental by reason of Landlord’s failure to furnish any
of the foregoing, unless such failure shall persist for an unreasonable time
after written notice of such failure, which is defined as five (5) business
days, is given to Landlord by Tenant and provided further that Landlord shall
not be liable when such failure is caused by accident, breakage, repairs, labor
disputes of any character, energy usage restrictions or by any other cause,
similar or dissimilar, beyond the reasonable control of Landlord.  Landlord
shall use all reasonable efforts to properly restore any interruption services.
 If all or a part of the Premises is untenantable because of an interruption in
a utility service that prevents Landlord from providing any of the foregoing
standard services for more than five (5) business days, then, subject to the
last sentence of this Section 13.1: (i) if the interruption of services is
within Landlord’s reasonable control to remedy, from the sixth (6th) consecutive
business day of interruption until the services are restored, Landlord shall
abate Annual Rent and additional rent; and (ii) if the interruption of services
is not within Landlord’s reasonable control to remedy and continues for more
than forty-five (45) days, from the forty-sixth (46th) consecutive day of
interruption until the services are restored, Landlord shall abate Annual Rent
and additional rent.  Notwithstanding the foregoing, Landlord will only abate
rent under the immediately preceding sentence: (A) to the extent the Premises
are untenantable and not actually used by Tenant to conduct business; (B)  to
the extent the interruption in rent is covered by Landlord’s insurance; and (C)
if the interruption of services is not caused by a casualty governed by Article
22 of this Lease.



19

 

--------------------------------------------------------------------------------

 

 

As used herein, “Holidays” means New Year’s Day, Memorial Day, Independence Day,
Labor Day, Thanksgiving Day and Christmas Day.  Tenant acknowledges that this
list of Holidays observed by the Project may be changed if other holidays are,
in the future, observed by comparable buildings in the market area in which the
Project is located.

13.2Should Tenant require any additional work or service, as described above,
including services furnished outside Building Business Hours specified above,
Landlord may, on terms to be agreed, upon reasonable advance notice by Tenant,
furnish such additional service and Tenant agrees to pay Landlord such charges
as may be agreed upon, including any tax imposed thereon, but in no event at a
charge less than Landlord’s actual cost plus overhead for such additional
service and, where appropriate, a reasonable allowance for depreciation of any
systems being used to provide such service.  The current charge for after-hours
HVAC service, which is subject to change at any time, is specified on the
Reference Pages.

13.3Wherever heat-generating machines or equipment are used by Tenant in the
Premises which materially affect the temperature otherwise maintained by the air
conditioning system or Tenant allows occupancy of the Premises by more persons
than the heating and air conditioning system is designed to accommodate, in
either event whether with or without Landlord’s approval, Landlord reserves the
right to require Tenant to install supplementary heating and/or air conditioning
units in or for the benefit of the Premises and the cost thereof, including the
cost of installation and the cost of operations and maintenance, shall be paid
by Tenant as additional rent hereunder.

13.4Tenant will not, without the written consent of Landlord (which consent
shall not be unreasonably withheld, conditioned or delayed by Landlord), use any
apparatus or device in the Premises, including but not limited to, electronic
data processing machines and machines using current in excess of 2000 watts
and/or 20 amps or 120 volts, which will in any way materially increase the
amount of electricity or water usually furnished or supplied for use of the
Premises for normal office use, nor connect with electric current, except
through existing electrical outlets in the Premises, or water pipes, any
apparatus or device for the purposes of using electrical current or water. 
Landlord hereby acknowledges that one or more of the Permitted Uses may require
additional water and/or electric current in excess of that specified
above.  Notwithstanding the foregoing, if Tenant shall require water or electric
current materially in excess of that usually furnished or supplied for use of
the Premises for the use permitted under Section 1.1 of this Lease, Tenant shall
procure the prior written consent of Landlord.  Landlord shall not unreasonably
withhold, condition or delay such consent.  In addition, if Tenant shall require
water or electric current materially in excess of that usually furnished or
supplied for use of the Premises as normal office use, Landlord may cause a
water meter or electric current meter to be installed so as to measure the
amount of such excess water and electric current.  The cost of any such meters
shall be paid for by Tenant.  Tenant agrees to pay to Landlord on a monthly
basis thirty (30) days in arrears after receipt of a bill from Landlord, for the
cost of all such excess water and electric current consumed (as shown by said
meters) at the rates charged for such services by the local public utility or
agency furnishing the same, plus any reasonable additional expense incurred in
keeping account of the water and electric current so consumed.

13.5Tenant will not, without the written consent of Landlord, such consent not
to be unreasonably withheld, conditioned or delayed by Landlord, contract with a
utility provider to



20

 

--------------------------------------------------------------------------------

 

 

service the Premises with any utility, including, but not limited to,
telecommunications, electricity, water, sewer or gas.  Subject to Landlord’s
reasonable rules and regulations and the provisions of Articles 6 and 26, Tenant
shall be entitled to the use of wiring (Communications Wiring) from the existing
telecommunications nexus in the Building to the Premises, sufficient for normal
general office use of the Premises.  Tenant shall not install any additional
Communications Wiring, nor remove any Communications Wiring, without in each
instance obtaining the prior written consent of Landlord, which consent shall
not be unreasonably withheld or delayed by Landlord.  Landlord shall in no event
be liable for disruption in any service obtained by Tenant pursuant to this
paragraph.

14. HOLDING OVER.  Tenant shall pay Landlord for each day Tenant retains
possession of the Premises or part of them after termination of this Lease by
lapse of time or otherwise (“Holdover Period”) at the rate (“Holdover Rate”)
which shall, for the first month of any such Holdover Period, be a Holdover Rate
of One Hundred Twenty-Five percent (125%) of the daily amount of the Annual Rent
for the last period prior to the date of such termination, and thereafter shall
be a Holdover Rate of One Hundred Fifty percent (150%) of the daily amount of
the Annual Rent for the last period prior to the date of such termination; plus
Tenant shall also pay all additional rent during any Holdover Period, including
but not limited to Tenant’s Proportionate Share (Expenses) of Expenses and
Tenant’s Proportionate Share (Taxes) of Taxes.  If Landlord gives notice to
Tenant of Landlord’s election to such effect, such holding over shall constitute
renewal of this Lease for a period from month to month in either case at the
Holdover Rate, but if the Landlord does not so elect, no such renewal shall
result notwithstanding acceptance by Landlord of any sums due hereunder after
such termination; and instead, a tenancy at sufferance at the Holdover Rate
shall be deemed to have been created.  In any event, no provision of this
Article 14 shall be deemed to waive Landlord’s right of reentry or any other
right under this Lease or at law.  Notwithstanding the foregoing, provided no
Event of Default then exists under this Lease, if, but only if, Tenant provides
advance written notice to Landlord not less than one hundred eighty (180) days
prior to the scheduled termination of this Lease (the “Holdover Notice”), Tenant
shall be permitted to hold over in the Premises after the termination of this
Lease for the period of time specified in the Holdover Notice, which shall not
exceed thirty (30) days (the “Short-Term Holdover Period”), provided that all
amounts described above as being payable with respect to any Holdover Period
shall also be payable with respect to the Short-Term Holdover Period.    Tenant
shall be liable to Landlord for all damages (including consequential damages)
which Landlord suffers because of any holding over by Tenant (unless Landlord
elects to have such holdover be a month-to-month tenancy as set forth above, or
such holdover is for the Short-Term Holdover Period if Tenant timely and
properly delivers a Holdover Notice), and Tenant shall indemnify Landlord
against all claims made by any other tenant or prospective tenant against
Landlord resulting from delay by Landlord in delivering possession of the
Premises or any portion thereof to such other tenant or prospective
tenant (other than any delay caused by a holdover for the Short-Term Holdover
Period if Tenant timely and properly delivers a Holdover Notice).   The
provisions of this Article 14 shall survive the expiration or earlier
termination of this Lease.

15. SUBORDINATION. 

15.1As used herein, the term “Mortgagee” means the holder of any Mortgage (as
defined below) encumbering all or any portion of the Premises or Building, or
any interest of



21

 

--------------------------------------------------------------------------------

 

 

Landlord therein.   Landlord hereby represents to Tenant that: (a)  as of the
Lease Reference Date, the Building is currently encumbered by a Mortgage in
favor of Servisfirst Bank, an Alabama banking corporation (“Current Mortgagee”);
and (b) as of the Lease Reference Date, no other Mortgage encumbers the
Building.  This Lease and all rights of Tenant hereunder are subject and
subordinate to all underlying or ground leases now or hereafter in existence,
and to any supplements, amendments, modifications, and extensions of such leases
heretofore or hereafter made and to any deeds to secure debt, deeds of trust,
mortgages, or other security documents which now cover all or any portion of the
Premises or Building, or any interest of Landlord therein, and which hereafter
cover all or any portion of the Premises or Building, or any interest of
Landlord therein, and to any advances made on the security thereof, and to any
increases, renewals, modifications, consolidations, replacements, and extensions
of any of such mortgages (each, a “Mortgage”; collectively, “Mortgages”), but
the subordination of this Lease to any future Mortgage pursuant to this Section
15.1 is expressly conditioned upon the lessor, mortgagee or grantee of such
Mortgage delivering to Tenant a subordination, non-disturbance and attornment
agreement (“SNDA”) meeting the requirements of Section 15.2 below, or in such
other form as Landlord, Tenant and any future lessors, mortgagees or grantees
may reasonably and mutually agree upon.  Tenant agrees to execute and deliver an
SNDA meeting the requirements of Section 15.2 below within ten (10) business
days after Landlord's written request therefor.  If Tenant fails to execute such
SNDA within ten (10) business days after Landlord’s request, Landlord may
provide to Tenant a three (3) business day reminder notice thereof, and if
Tenant fails to execute and return such SNDA within such three (3) business day
reminder notice period, then such failure shall be an Event of Default without
any further notice or right to cure.

15.2Landlord will obtain from any Mortgagee holding any future Mortgage
encumbering all or any portion of the Premises or Building, or any interest of
Landlord therein (a “Future Mortgagee”), an SNDA in favor of Tenant, on such
Future Mortgagee’s standard, recordable form of SNDA, with any modifications
necessary to meet the requirements of this Section 15.2.  However, Landlord
shall not be obligated to expend any money to obtain such SNDA, and the
inability or failure of Landlord to obtain such SNDA shall not constitute a
default by Landlord under this Lease or entitle Tenant to cancel or otherwise
terminate this Lease, but Tenant shall not be obligated to subordinate its
interest under this Lease to any future Mortgage unless Landlord obtains and
delivers to Tenant an SNDA executed by the Future Mortgagee and which meets the
requirements of this Section 15.2.  Such SNDA shall provide that this Lease
shall be subject and subordinate to the applicable Mortgage and shall further
provide that: (a) Tenant will not be named or joined in any proceeding to
enforce the Mortgage unless such be required by law in order to perfect the
proceedings; (b) enforcement of such Mortgage shall not terminate this Lease or
disturb Tenant in the possession and use of the Premises (but nothing in such
SNDA shall preclude the exercising of remedies under this Lease in the case
where an uncured Event of Default exists under this Lease after the giving of
any applicable notice of default and the expiration of any applicable period of
cure); and (c) any party succeeding to the interest of Landlord as a result of
the enforcement of such Mortgage shall be bound to Tenant, and Tenant shall be
bound to it, under all the terms, covenants and conditions of this Lease for the
balance of the Term of this Lease, including any extensions thereof, with the
same force and effect as if such party were the original Landlord under this
Lease; provided that such party shall not be: (i) liable for any breach, act or
omission of any prior landlord; or (ii) subject to any offsets, claims or
defenses which Tenant might have against any prior Landlord; or (iii) bound by
any rent or additional rent or other payment in lieu of rent



22

 

--------------------------------------------------------------------------------

 

 

which Tenant might have paid to any prior landlord more than thirty (30) days in
advance of its due date under the Lease; or (iv) bound by any modification or
amendment of this Lease made after the date of the applicable Mortgage (and
notice to Tenant of its existence) which is not approved in writing by the
Mortgagee; or (v) bound by any obligation to make any payment to Tenant which
was required to be made prior to the time such party succeeded to the interest
of any prior landlord (including, without limitation, the then defaulting
Landlord); or (vi) liable for the return of any security deposit, letter of
credit, or other security, or any monies deposited with any prior landlord
(including, without limitation, the then defaulting Landlord) not actually
received by or credited to such party.  Tenant agrees that any commercially
reasonable SNDA, in recordable form, meeting, at a minimum, the foregoing
requirements, shall be acceptable to Tenant, and that Tenant shall execute and
deliver such SNDA within the time period set forth above.

15.3Notwithstanding anything to the contrary set forth in this Article 15,  any
Mortgagee shall have the right, at any time, to elect to make this Lease
superior and prior to its Mortgage.  No documentation, other than written notice
to Tenant, shall be required to evidence that this Lease has been made superior
and prior to such Mortgage, but Tenant hereby agrees to execute any documents
reasonably requested by Landlord or the Mortgagee to acknowledge that this Lease
has been made superior and prior to the Mortgage.

15.4Tenant’s obligations under this Lease are expressly contingent upon
Landlord’s delivering to Tenant, within forty-five (45) days after Tenant’s
execution and delivery of this Lease, a fully and properly executed SNDA, in
recordable form, in the form of Exhibit K attached hereto and by this reference
made a part hereof, or in such other form as may be acceptable to Landlord and
Tenant (the “Current Mortgagee SNDA”), from the Current Mortgagee.  If Landlord
fails to deliver the Current Mortgagee SNDA within the time period set forth
above, Tenant shall have the option to terminate this Lease by notice to
Landlord within ten (10) business days after the expiration of the aforesaid
forty-five (45) day period, whereupon neither party shall have any further
rights or obligations hereunder except to the extent intended by the terms
hereof to survive a termination of this Lease.  If Tenant does not provide such
termination notice on a timely basis, Tenant will be deemed to have waived the
requirement for a Current Mortgagee SNDA.  Tenant shall be solely responsible
for any professional fees and other expenses (including, without limitation,
attorneys’ fees) incurred by Tenant in connection with the preparation, review,
negotiation and execution of the Current Mortgagee SNDA.  However, Tenant shall
not be obligated to reimburse any other party (including, without limitation,
Landlord and Current Mortgagee) for any costs or expenses (including, without
limitation, attorneys’ fees) incurred by such party in connection with such
party’s preparation, review, negotiation and execution of the Current Mortgagee
SNDA.

16. RULES AND REGULATIONS.  Tenant shall observe and comply with all the rules
and regulations as set forth in Exhibit D to this Lease and all reasonable and
non-discriminatory modifications of and additions to them from time to time put
into effect by Landlord.  Neither Tenant nor Landlord shall be responsible to
Tenant for the non-performance by any other tenant or occupant of the Building
or Project of any such rules and regulations.



23

 

--------------------------------------------------------------------------------

 

 

17. REENTRY BY LANDLORD.

17.1Landlord reserves and shall at all times have the right, subject to this
Section 17.1, to re-enter the Premises to inspect the same, to supply janitor
service and any other service to be provided by Landlord to Tenant under this
Lease, to show said Premises to prospective purchasers, mortgagees or
tenants.  Landlord reserves the right, subject to this Section 17.1 and to
Section 17.3 below, to alter, improve or repair any portion of the Building for
which Landlord is responsible (including, without limitation, the right to run
utility lines, pipes, conduits, duct work and component parts of all mechanical
and electrical systems where necessary or desirable through the Premises, to
repair, alter, replace or remove the same, and to install and maintain proper
access panels thereto), without abatement of rent, and may for that purpose
erect, use and maintain scaffolding, pipes, conduits and other necessary
structures and open any wall, ceiling or floor in and through the Building and
Premises where reasonably required by the character of the work to be performed,
provided entrance to the Premises shall not be blocked thereby, and further
provided that the business of Tenant shall not be interfered with unreasonably.
Upon notice to Tenant, Landlord may: (i) change the arrangement and/or locations
of entrances, or passageways, doors and doorways, and corridors, windows,
elevators, stairs, toilets or other public parts of the Building; and (ii)
change the name, number or designation by which the Building is commonly known
at any time.  Notwithstanding the foregoing, at any time that Tenant is leasing
the entire Building, Landlord shall not take any of the actions described in
clause (i) of the immediately preceding sentence without Tenant’s consent (which
shall not be unreasonably withheld, conditioned or delayed) unless such actions
are required by law or other legal requirement.  Subject to Article 12 of this
Lease, in the event that Landlord damages any portion of the Premises or any
furniture, fixtures, equipment or personal property of Tenant, including without
limitation any wall or wall covering, ceiling, or floor or floor covering within
the Premises, Landlord shall repair or replace the damaged portion to match the
original as nearly as commercially reasonable but shall not be required to
repair or replace more than the portion actually damaged. Tenant hereby waives
any claim for damages for any injury or inconvenience to or interference with
Tenant’s business, any loss of occupancy or quiet enjoyment of the Premises, and
any other loss occasioned by any action of Landlord authorized by this Article
17.  At all times while exercising the foregoing rights, Landlord agrees to use,
and to cause Landlord’s agents, employees and contractors to use, commercially
reasonable, good faith efforts to minimize, to the extent reasonably practical,
any interference with or disturbance of Tenant’s use or occupancy of the
Premises.  Subject to Section 17.3 below, Landlord shall provide Tenant with not
less than 24 hours’ oral notice to the on-site office manager of Tenant prior to
entering the Premises for any reason other than for the provision of routine
janitorial and window cleaning services, for security inspections, in the case
of emergencies or to show the Premises to prospective purchasers and any
Mortgagee and, during the last twelve (12) months of the Term, prospective
tenants.  During such non-routine entries by Landlord, Tenant shall have the
right to have a representative accompany Landlord or any other party entering
by, through or under Landlord at all times while in the Premises, except in the
event of any emergency.

17.2For each of the aforesaid purposes, Landlord shall at all times have and
retain a key with which to unlock all of the doors in the Premises, excluding
Tenant’s vaults and safes or special security areas (designated in advance), and
Landlord shall have the right to use any and all means which Landlord may deem
proper to open said doors in an emergency to obtain entry



24

 

--------------------------------------------------------------------------------

 

 

to any portion of the Premises.  As to any portion to which access cannot be had
by means of a key or keys in Landlord’s possession, in the event of an emergency
Landlord is authorized to gain access by such means as Landlord shall elect and
the cost of repairing any damage occurring in doing so shall be borne by Tenant
and paid to Landlord within thirty (30) days of Landlord’s demand as additional
rent.

17.3Notwithstanding the foregoing, Tenant may designate certain areas of the
Premises as “Secured Areas” by written notice to Landlord for the purpose of
serving as “clean rooms.”  Landlord may not enter such Secured Areas except (a)
in the event of an emergency or (b) after two (2) business days’ prior written
notice to Tenant of the specific date and time of such Landlord inspection, and
in such event Landlord shall only enter the Secured Areas in the presence of an
authorized representative of Tenant.  In the event of such an emergency and if a
Tenant representative is not physically present to unlock the Secured Areas,
Landlord may acquire access by any means necessary, including, without
limitation, the immediate destruction of the locks and/or doors.  For purposes
hereof, the term “emergency” shall mean a situation where the risk of material
physical injury or property damage is reasonably imminent.  If Landlord is
prevented from accessing any such Secured Areas for the purpose of providing any
service to any such Secured Areas, then, notwithstanding anything in this Lease
to the contrary: (i) Landlord shall have no liability to Tenant, and shall not
be in breach of the Lease, as a result of or in connection with such failure to
provide such service to such areas; (ii) Tenant shall not be entitled to any
abatement of rent, termination right or any other remedy as a result of or in
connection with such failure to provides such service to such areas; (iii)
Tenant shall contract separately and directly for the provision of cleaning and
janitorial services to such areas, provided that the company providing such
services and the quality and frequency of any such services is reasonably
acceptable to Landlord; and (iv) Tenant shall not be entitled to receive any
credit against or deduction from Expenses or amounts payable as Tenant’s
Proportionate Share (Expenses) of Expenses as a result of Tenant contracting
separately and directly for the provision of cleaning and janitorial services to
such Secured Areas as set forth in clause (iii) above.

18. DEFAULT.  Except as otherwise provided in Article 20, the following events
shall be deemed to be Events of Default under this Lease:

18.1Tenant shall fail to pay when due any sum of money becoming due to be paid
to Landlord under this Lease, whether such sum be any installment of the rent
reserved by this Lease, any other amount treated as additional rent under this
Lease, or any other payment or reimbursement to Landlord required by this Lease,
whether or not treated as additional rent under this Lease, and such failure
shall continue for a period of five (5) business days after written notice that
such payment was not made when due, but if any such notice shall be given two
(2) times within any twelve (12) month period, commencing with the date of the
second such notice, the failure to pay within five (5) business days after due
any sum of money becoming due to be paid to Landlord under this Lease during
such period shall be an Event of Default, without notice.

18.2Tenant shall fail to comply with any term, provision or covenant of this
Lease which is not provided for in another Section of this Article and shall not
cure such failure within twenty (20) days (or such shorter time as is specified
in Landlord’s notice, if the failure involves a hazardous condition and an
emergency) after written notice of such failure to Tenant provided,



25

 

--------------------------------------------------------------------------------

 

 

however, that such failure shall not be an event of default if such failure
could not reasonably be cured during such twenty (20) day period, Tenant has
commenced the cure within such twenty (20) day period and thereafter is
diligently pursuing such cure to completion, but the total aggregate cure period
shall not exceed ninety (90) days.

18.3Tenant shall fail to vacate the Premises immediately upon termination of
this Lease, by lapse of time or otherwise, or upon termination of Tenant’s right
to possession only.

18.4Tenant shall become insolvent, admit in writing its inability to pay its
debts generally as they become due, file a petition in bankruptcy or a petition
to take advantage of any insolvency statute, make an assignment for the benefit
of creditors, make a transfer in fraud of creditors, apply for or consent to the
appointment of a receiver of itself or of the whole or any substantial part of
its property, or file a petition or answer seeking reorganization or arrangement
under the federal bankruptcy laws, as now in effect or hereafter amended, or any
other applicable law or statute of the United States or any state thereof.

18.5A court of competent jurisdiction shall enter an order, judgment or decree
adjudicating Tenant bankrupt, or appointing a receiver of Tenant, or of the
whole or any substantial part of its property, without the consent of Tenant, or
approving a petition filed against Tenant seeking reorganization or arrangement
of Tenant under the bankruptcy laws of the United States, as now in effect or
hereafter amended, or any state thereof, and such order, judgment or decree
shall not be vacated or set aside or stayed within sixty (60) days from the date
of entry thereof.

18.6Any other event which is deemed to be an Event of Default under the terms of
this Lease.

19. REMEDIES. 

19.1Except as otherwise provided in Article 20, upon the occurrence of any of
the Events of Default described or referred to in Article 18, Landlord shall
have the option to pursue any one or more of the following remedies without any
notice or demand whatsoever, concurrently or consecutively and not
alternatively:

19.1.1Landlord may, at its election, terminate this Lease or terminate Tenant’s
right to possession only, without terminating the Lease.

19.1.2Upon any termination of this Lease, whether by lapse of time or otherwise,
or upon any termination of Tenant’s right to possession without termination of
the Lease, Tenant shall surrender possession and vacate the Premises
immediately, and deliver possession thereof to Landlord, and Tenant hereby
grants to Landlord full and free license to enter into and upon the Premises in
such event and to repossess Landlord of the Premises as of Landlord’s former
estate and to expel or remove Tenant and any others who may be occupying Tenant
therefrom without being deemed in any manner guilty of trespass, wrongful
eviction or forcible entry or detainer, and without incurring any liability for
any damage resulting therefrom, Tenant waiving any right to claim damages for
such re-entry and expulsion, and without relinquishing Landlord’s right to rent
or any other right given to Landlord under this Lease or by operation of law.



26

 

--------------------------------------------------------------------------------

 

 

19.1.3Upon any termination of this Lease, whether by lapse of time or otherwise,
Landlord shall be entitled to recover as damages, all rent, including any
amounts treated as additional rent under this Lease, and other sums due and
payable by Tenant on the date of termination, plus as liquidated damages and not
as a penalty, an amount equal to the sum of:  (a) an amount equal to the then
present value of the rent reserved in this Lease for the residue of the stated
Term of this Lease including any amounts treated as additional rent under this
Lease and all other sums provided in this Lease to be paid by Tenant, minus the
present fair rental value of the Premises for such residue; (b) the reasonable
value of the time and expense necessary to obtain a replacement tenant or
tenants, and the estimated expenses described in Section 19.1.4 relating to
recovery of the Premises, preparation for reletting and for reletting itself;
and (c) the cost of performing any other covenants which would have otherwise
been performed by Tenant prior to the date of termination.

19.1.4Upon any termination of Tenant’s right to possession only without
termination of the Lease:

19.1.4.1Neither such termination of Tenant’s right to possession nor Landlord’s
taking and holding possession thereof as provided in Section 19.1.2 shall
terminate the Lease or release Tenant, in whole or in part, from any obligation,
including Tenant’s obligation to pay the rent, including any amounts treated as
additional rent, under this Lease for the full Term, as such sums become due
hereunder.

19.1.4.2Landlord shall use commercially reasonable efforts to relet the Premises
or portions thereof to the extent required by applicable law.  Landlord and
Tenant agree that nevertheless Landlord shall at most be required to use only
the same efforts Landlord then uses to lease premises in the Building generally
and that in any case that Landlord shall not be required to give any preference
or priority to the showing or leasing of the Premises or portions thereof over
any other space that Landlord may be leasing or have available and may place a
suitable prospective tenant in any such other space regardless of when such
other space becomes available and that Landlord shall have the right to relet
the Premises for a greater or lesser term than that remaining under this Lease,
the right to relet only a portion of the Premises, or a portion of the Premises
or the entire Premises as a part of a larger area, and the right to change the
character or use of the Premises.  In connection with or in preparation for any
reletting, Landlord may, but shall not be required to, make repairs, alterations
and additions in or to the Premises and redecorate the same to the extent
Landlord deems necessary or desirable, and Tenant shall pay the cost thereof,
together with Landlord’s expenses of reletting, including, without limitation,
any commission incurred by Landlord, within five (5) business days of Landlord’s
demand.  Landlord shall not be required to observe any instruction given by
Tenant about any reletting or accept any tenant offered by Tenant unless such
offered tenant has a credit-worthiness acceptable to Landlord and leases the
entire Premises upon terms and conditions including a rate of rent (after giving
effect to all expenditures by Landlord for tenant improvements, broker’s
commissions and other leasing costs) all no less favorable to Landlord than as
called for in this Lease, nor shall Landlord be required to make or permit any
assignment or sublease for more than the current term or which Landlord would
not be required to permit under the provisions of Article 9.



27

 

--------------------------------------------------------------------------------

 

 

19.1.4.3Until such time as Landlord shall elect to terminate the Lease and shall
thereupon be entitled to recover the amounts specified in such case in Section
19.1.3, Tenant shall pay to Landlord upon demand the full amount of all rent,
including any amounts treated as additional rent under this Lease and other sums
reserved in this Lease for the remaining Term, together with the costs of
repairs, alterations, additions, redecorating and Landlord’s expenses of
reletting and the collection of the rent accruing therefrom (including
reasonable attorney’s fees actually incurred and broker’s commissions), as the
same shall then be due or become due from time to time, less only such
consideration as Landlord may have received from any reletting of the Premises;
and Tenant agrees that Landlord may file suits from time to time to recover any
sums falling due under this Article 19 as they become due.  Any proceeds of
reletting by Landlord in excess of the amount then owed by Tenant to Landlord
from time to time shall be credited against Tenant’s future obligations under
this Lease but shall not otherwise be refunded to Tenant or inure to Tenant’s
benefit.

19.2Upon the occurrence of an Event of Default, Landlord may (but shall not be
obligated to) cure such default at Tenant’s sole expense.  Without limiting the
generality of the foregoing, Landlord may, at Landlord’s option, enter into and
upon the Premises if Landlord determines in its sole discretion that Tenant is
not acting within a commercially reasonable time to maintain, repair or replace
anything for which Tenant is responsible under this Lease or to otherwise effect
compliance with its obligations under this Lease and correct the same, without
being deemed in any manner guilty of trespass, eviction or forcible entry and
detainer and without incurring any liability for any damage or interruption of
Tenant’s business resulting therefrom and Tenant agrees to reimburse Landlord
within five (5) business days of Landlord’s demand as additional rent, for any
expenses which Landlord may incur in thus effecting compliance with Tenant’s
obligations under this Lease, plus interest from the date of expenditure by
Landlord at the Wall Street Journal prime rate.

19.3Tenant understands and agrees that in entering into this Lease, Landlord is
relying upon receipt of all the Annual and Monthly Installments of Rent to
become due with respect to all the Premises originally leased hereunder over the
full Initial Term of this Lease for amortization, including interest at the
Amortization Rate.  For purposes hereof, the “Concession Amount” shall be
defined as the aggregate of all amounts forgone or expended by Landlord as free
rent under the lease (including, without limitation, pursuant to the Rental
Concession), under Exhibit B hereof for construction and other allowances
(including but not limited to the Construction Allowance and Space Planning
Allowance, as defined in Exhibit B, and the Moving Allowance, as defined in
Exhibit E), for any other allowances or similar concessions provided under the
Special Provisions of this Lease, and for brokers’ commissions payable by reason
of this Lease.  Accordingly, Tenant agrees that if this Lease or Tenant’s right
to possession of the Premises leased hereunder shall be terminated as of any
date (“Default Termination Date”) prior to the expiration of the full Initial
Term hereof by reason of an uncured Event of Default by Tenant, there shall be
due and owing to Landlord as of the day prior to the Default Termination Date,
as rent in addition to all other amounts owed by Tenant as of such Date, the
amount (“Unamortized Amount”) of the Concession Amount determined as set forth
below; provided, however, that in the event that Tenant pays the Rent as and
when due for the balance of the Term under Section 19.1.3 or otherwise or in the
event such amounts are recovered by Landlord pursuant to any other provision of
this Article 19, Landlord agrees that it shall not have the right to recover
such amounts pursuant to this Section 19.3.  For the purposes



28

 

--------------------------------------------------------------------------------

 

 

hereof, the Unamortized Amount shall be determined in the same manner as the
remaining principal balance of a mortgage with interest at the Amortization Rate
payable in level payments over the same length of time as from the effectuation
of the Concession concerned to the end of the full Initial Term of this Lease
would be determined.  The foregoing provisions shall also apply to and upon any
reduction of space in the Premises, as though such reduction were a termination
for Tenant’s default, except that (i) the Unamortized Amount shall be reduced by
any amounts paid by Tenant to Landlord to effectuate such reduction and (ii) the
manner of application shall be that the Unamortized Amount shall first be
determined as though for a full termination as of the Effective Date of the
elimination of the portion, but then the amount so determined shall be
multiplied by the fraction of which the numerator is the rentable square footage
of the eliminated portion and the denominator is the rentable square footage of
the Premises originally leased hereunder; and the amount thus obtained shall be
the Unamortized Amount.

19.4In any action by any party to enforce the monetary terms of this Lease,
including any suit by Landlord for the recovery of any amounts due under this
Lease, the non-prevailing party shall reimburse the prevailing party for the
prevailing party’s reasonable actual attorney’s fees incurred in such suit
(without regard to the applicability of O.C.G.A. § 13-1-11 or any other
fee-limiting statute) and such attorney’s fees will be deemed to have accrued
prior to the commencement of such action and are to be paid whether or not such
action is prosecuted to judgment.  In any action by a party to enforce the
non-monetary terms of this Lease, the non-prevailing party shall reimburse the
prevailing party for the prevailing party’s reasonable actual attorney’s fees
incurred in such enforcement (without regard to the applicability of O.C.G.A.
§ 13-1-11 or any other fee-limiting statute).  As used herein, “prevailing
party” means the party who substantially obtains the relief sought.  EACH PARTY
EXPRESSLY WAIVES ANY RIGHT TO: (A) TRIAL BY JURY; AND (B) SERVICE OF ANY NOTICE
REQUIRED BY ANY PRESENT OR FUTURE LAW OR ORDINANCE APPLICABLE TO LANDLORDS OR
TENANTS BUT NOT REQUIRED BY THE TERMS OF THIS LEASE.

19.5Pursuit of any of the remedies provided for in this Lease shall not preclude
pursuit of any of the other remedies provided in this Lease or any other
remedies provided by law (all such remedies being cumulative), nor shall pursuit
of any remedy provided in this Lease constitute a forfeiture or waiver of any
rent due to Landlord under this Lease or of any damages accruing to Landlord by
reason of the violation of any of the terms, provisions and covenants contained
in this Lease.

19.6No act or thing done by Landlord or its agents during the Term shall be
deemed a termination of this Lease or an acceptance of the surrender of the
Premises, and no agreement to terminate this Lease or accept a surrender of said
Premises shall be valid, unless in writing signed by Landlord.  No waiver by
either party of any violation or breach of any of the terms, provisions and
covenants contained in this Lease shall be deemed or construed to constitute a
waiver of any other violation or breach of any of the terms, provisions and
covenants contained in this Lease.  Landlord’s acceptance of the payment of
rental or other payments after the occurrence of an Event of Default shall not
be construed as a waiver of such Default, unless Landlord so notifies Tenant in
writing.  Forbearance by Landlord in enforcing one or more of the remedies
provided in this Lease upon an Event of Default shall not be deemed or construed
to



29

 

--------------------------------------------------------------------------------

 

 

constitute a waiver of such Default or of Landlord’s right to enforce any such
remedies with respect to such Default or any subsequent Default.

19.7INTENTIONALLY OMITTED. 

19.8Any and all property which may be removed from the Premises by Landlord
pursuant to the authority of this Lease or of law, to which Tenant is or may be
entitled, may be handled, removed and/or stored, as the case may be, by or at
the direction of Landlord but at the risk, cost and expense of Tenant, and
Landlord shall in no event be responsible for the value, preservation or
safekeeping thereof.  Tenant shall pay to Landlord, upon demand, any and all
actual expenses incurred in such removal and all storage charges against such
property so long as the same shall be in Landlord’s possession or under
Landlord’s control.  Any such property of Tenant not retaken by Tenant from
storage within thirty (30) days after removal from the Premises shall, at
Landlord’s option, be deemed conveyed by Tenant to Landlord under this Lease as
by a bill of sale without further payment or credit by Landlord to Tenant.

19.9In the event Landlord shall default in performing any of the covenants,
terms or provisions of this Lease, and in the event such default is a failure to
make any payment (or to credit to Tenant any credit) due Tenant hereunder or
would materially impair Tenant’s use of the Premises for uses permitted under
this Lease, and if Landlord fails to cure such default within thirty (30) days
after written notice thereof from Tenant (or such longer period as may be
reasonably necessary to cure such default if such default is not reasonably
susceptible to being cured within such thirty (30) day period and Landlord
commences its efforts promptly to cure the same and thereafter diligently,
continuously and in good faith pursues the curing of the same to completion as
soon as possible), then the following remedies shall be available to Tenant:

19.9.1Tenant may bring suit for the collection of any amounts for which Landlord
may be in default, or for the performance of any other covenant or agreement of
Landlord, without terminating this Lease.

19.9.2Tenant may bring legal or equitable action to (i) enjoin Landlord from
performing any act in violation of this Lease, or (ii) to require Landlord to
perform any act required of Landlord under this Lease.

19.9.3Tenant may terminate this Lease upon notice to Landlord in the event such
default of Landlord (i) is incapable of being cured by Tenant pursuant to this
section, (ii) is incapable of being cured by the payment of money by Landlord or
any other party, (iii) materially and adversely impacts Tenant's operations
within the Premises, and (iv) remains uncured for at least one hundred twenty
(120) days following such notice to Landlord and following the date Tenant
delivers a copy of such notice to any Mortgagee of Landlord for whom Tenant has
been given notice of such mortgagee's address for purposes of receipt of notices
of Landlord defaults.

19.9.4In the case of Landlord’s failure to make any payment (or to credit to
Tenant any credit) due Tenant hereunder, Tenant shall have the right to notify
Landlord that Tenant alleges that Landlord owes Tenant payment(s) or credits(s)
that are past due (such notice to specify, in detail, the alleged past due
amounts) and that Tenant intends to set-off against and deduct from the Monthly
Installment of Rent next due under this Lease the amount of any



30

 

--------------------------------------------------------------------------------

 

 

payment or credit due Tenant hereunder.  Landlord shall have ten (10) business
days following its receipt of Tenant’s notice to notify Tenant that Landlord
disputes the occurrence of the alleged default by Landlord and/or all or a
specified portion of the amount Tenant intends to set-off.  If Landlord notifies
Tenant that Landlord disputes Tenant’s set-off right or a specified portion
thereof, the dispute or the disputed portion shall be resolved as provided in
Section 19.10 below.  If Landlord does not dispute Tenant’s claimed set-off
right or disputes only a specified portion thereof, Tenant shall be entitled to
set-off the entire undisputed amount; provided, however, that Tenant may not
offset at one time against more than forty percent (40%) of any regularly
scheduled Monthly Installment of Rent.  In the event that such amount has not
been fully recovered by Tenant prior to the expiration of the Term, Landlord
shall promptly repay the balance of such amount to Tenant.

19.9.5If the alleged default by Landlord is other than the failure to pay (or
credit) to Tenant money due Tenant under this Lease, Tenant may notify Landlord
that Tenant intends to perform such obligation which Landlord has failed to
perform.  Tenant’s notice must specify, in detail, the action which Tenant
intends to take to cure Landlord’s alleged default.  Landlord shall have ten
(10) business days following its receipt of Tenant’s notice to notify Tenant
that Landlord disputes the occurrence of the alleged default and/or the action
which Tenant intends to take to cure Landlord’s alleged default.  If Landlord
notifies Tenant that Landlord disputes Tenant’s right to exercise this self-help
privilege, the dispute shall be resolved by arbitration as provided in Section
19.10 below.  If Landlord does not dispute Tenant’s right to exercise its
self-help privilege, Tenant shall be entitled to take the action described in
its notice to cure Landlord’s default and Landlord shall be obligated to
reimburse Tenant for the reasonable, actual, out-of-pocket costs incurred by
Tenant to effect such cure.  Tenant shall provide Landlord with copies of the
invoices or other written evidence of the costs and expenses incurred by Tenant
for which Tenant claims reimbursement.  If Landlord shall fail to pay the
reasonable, actual, out-of-pocket costs and expenses within thirty (30) days
after written demand therefor, Tenant shall have the right to deduct the entire
amount due by Landlord to Tenant hereunder as an offset from the Monthly
Installment of Rent next due hereunder; provided, however, that Tenant may not
offset at any one time against more than forty percent (40%) of any regularly
scheduled Monthly Installment of Rent.  If Tenant exercises its self-help right
pursuant to this Section 19.9.5 or following an arbitration decision in Tenant’s
favor pursuant to Section 19.10 below, all work performed by Tenant shall be of
a quality commensurate with the applicable portion of the Building and shall
otherwise be subject to all the terms, conditions and requirements (excluding
Landlord’s approval) set forth in Article 6 of this Lease.   Tenant shall also
be obligated to maintain appropriate insurance throughout the performance of
such work (but the out-of-pocket cost thereof, if any, shall be an expense
included in Landlord’s reimbursement obligation, if any) and shall indemnify
Landlord from any and claims, damages, costs and expenses arising out of the
work performed by Tenant. 

19.10If Landlord notifies Tenant pursuant to either Section 19.9.4 or Section
19.9.5 above that Landlord disputes whether or not the alleged default has
occurred and/or the amount which Tenant intends to offset (with respect to a
monetary default) or the action which Tenant intends to take (with respect to a
non-monetary default), the parties shall negotiate, in good faith, for ten (10)
business days after the date of Landlord’s notice, to resolve their dispute
concerning what payment needs to be made or what action needs to be taken, if
any, with respect to the alleged default by Landlord.  If the parties are unable
to resolve that dispute, then, prior to



31

 

--------------------------------------------------------------------------------

 

 

Tenant being entitled to offset any sums and prior to Tenant being entitled to
avail itself of any self-help remedy, the dispute must be submitted to the
Atlanta, Georgia Chapter of the American Arbitration Association for resolution
and Tenant must give Landlord written notice thereof.  The arbitration panel
shall consist of three (3) experienced individuals who are experts qualified in
a field appropriate for the dispute in question and who have not been employed
by, or affiliated with, either Landlord or Tenant.  Within ten (10) business
days following Tenant’s notice of the submission of any such matter to
arbitration, Landlord shall designate, by written notice to Tenant, one (1)
member of the arbitration panel and Tenant shall designate, by written notice to
Landlord, one (1) member of the arbitration panel.  The two (2) individuals
designated by Landlord and Tenant shall meet promptly to select by mutual
agreement the third member of the arbitration panel.  If those members are not
able to reach agreement on a third arbitrator on or before the date fifteen (15)
business days following Tenant’s notice of the submission of such matter to
arbitration, those two (2) arbitrators shall apply to the American Arbitration
Association for designation of an appropriate third arbitrator.  If either party
fails to designate a member of the arbitration panel within the time period set
forth above therefor, and the other party has so designated a member of the
arbitration panel within the time period set forth above therefor, the sole
member so designated shall resolve the dispute.  The arbitration panel shall
meet and shall apply the local rules of the American Arbitration Association in
any such arbitration and shall hold such hearings and allow the presentation of
such evidence as the arbitration panel deems reasonably necessary.  The
arbitration panel shall render a decision within sixty (60) days after the
selection of the third member of the arbitration panel.  The determination of
the arbitration panel shall be final and binding upon both Landlord and
Tenant.  If the arbitration panel decides in Tenant’s favor, Landlord shall pay
to Tenant, within ten (10) business days after the arbitration decision, the
amount due with respect to any monetary default and shall pay to Tenant, within
thirty (30) days following receipt of Tenant’s invoices, the reasonable, actual
costs incurred by Tenant to take the action described in Tenant’s notice (or, if
different, the action approved by the arbitration panel) with respect to a
non-monetary default.  If Landlord fails to reimburse Tenant for the amount due
within the aforesaid periods, Tenant shall have the right to deduct the entire
amount due as an offset from the Annual Rent; provided, however, that Tenant may
not offset at any one time against more than forty percent (40%) of any
regularly scheduled Monthly Installment of Rent.

20. TENANT’S BANKRUPTCY OR INSOLVENCY. 

20.1If at any time and for so long as Tenant shall be subjected to the
provisions of the United States Bankruptcy Code or other law of the United
States or any state thereof for the protection of debtors as in effect at such
time (each a “Debtor’s Law”):

20.1.1Tenant, Tenant as debtor-in-possession, and any trustee or receiver of
Tenant’s assets (each a “Tenant’s Representative”) shall have no greater right
to assume or assign this Lease or any interest in this Lease, or to sublease any
of the Premises than accorded to Tenant in Article 9, except to the extent
Landlord shall be required to permit such assumption, assignment or sublease by
the provisions of such Debtor’s Law.  Without limitation of the generality of
the foregoing, any right of any Tenant’s Representative to assume or assign this
Lease or to sublease any of the Premises shall be subject to the conditions
that:



32

 

--------------------------------------------------------------------------------

 

 

20.1.1.1Such Debtor’s Law shall provide to Tenant’s Representative a right of
assumption of this Lease which Tenant’s Representative shall have timely
exercised and Tenant’s Representative shall have fully cured any default of
Tenant under this Lease.

20.1.2Tenant’s Representative or the proposed assignee, as the case shall be,
shall have deposited with Landlord as security for the timely payment of rent an
amount equal to the larger of: (a) three (3) months’ rent and other monetary
charges accruing under this Lease; and (b) any sum specified in Article 5; and
shall have provided Landlord with adequate other assurance of the future
performance of the obligations of the Tenant under this Lease.  Without
limitation, such assurances shall include, at least, in the case of assumption
of this Lease, demonstration to the satisfaction of the Landlord that Tenant’s
Representative has and will continue to have sufficient unencumbered assets
after the payment of all secured obligations and administrative expenses to
assure Landlord that Tenant’s Representative will have sufficient funds to
fulfill the obligations of Tenant under this Lease; and, in the case of
assignment, submission of current financial statements of the proposed assignee,
audited by an independent certified public accountant reasonably acceptable to
Landlord and showing a net worth and working capital in amounts determined by
Landlord to be sufficient to assure the future performance by such assignee of
all of the Tenant’s obligations under this Lease.

20.1.3The assumption or any contemplated assignment of this Lease or subleasing
any part of the Premises, as shall be the case, will not breach any provision in
any other lease, mortgage, financing agreement or other agreement by which
Landlord is bound.

20.1.4Landlord shall have, or would have had absent the Debtor’s Law, no right
under Article 9 to refuse consent to the proposed assignment or sublease by
reason of the identity or nature of the proposed assignee or sublessee or the
proposed use of the Premises concerned.

21. QUIET ENJOYMENT.  Landlord represents and warrants that it has full right
and authority to enter into this Lease and that Tenant, while paying the rental
and performing its other covenants and agreements contained in this Lease, shall
peaceably and quietly have, hold and enjoy the Premises for the Term without
hindrance or molestation from Landlord subject to the terms and provisions of
this Lease.  Landlord shall not be liable for any interference or disturbance by
other tenants or third persons, nor shall Tenant be released from any of the
obligations of this Lease because of such interference or disturbance.

22. CASUALTY.  

22.1In the event the Premises or the Building are damaged by fire or other cause
and in Landlord’s reasonable estimation such damage can be materially restored
within one hundred eighty (180) days, Landlord shall forthwith repair the same
and this Lease shall remain in full force and effect, except that Tenant shall
be entitled to a proportionate abatement in rent from the date of such
damage.  Such abatement of rent shall be made pro rata in accordance with the
extent to which the damage and the making of such repairs shall interfere with
the use and occupancy by Tenant of the Premises from time to time.  Within
forty-five (45) days from the date of such damage, Landlord shall notify Tenant,
in writing, of Landlord’s reasonable estimation of the length of time within
which material restoration can be made, and Landlord’s



33

 

--------------------------------------------------------------------------------

 

 

determination shall be binding on Tenant.  For purposes of this Lease, the
Building or Premises shall be deemed “materially restored” if they are in such
condition as would not prevent or materially interfere with Tenant’s use of the
Premises for the purpose for which it was being used immediately before such
damage.

22.2If such repairs cannot, in Landlord’s reasonable estimation, be made within
one hundred eighty (180) days, Landlord and Tenant shall each have the option of
giving the other, at any time within ninety (90) days after such damage (or, as
to notice given by Tenant, within forty-five (45) days after receipt of
Landlord’s notice given to Tenant under Section 22.1 above, if such notice is
given by Landlord to Tenant under Section 22.1 later than forty-five (45) days
after the casualty), notice terminating this Lease as of the date of such
damage.  In the event of the giving of such notice, this Lease shall expire and
all interest of the Tenant in the Premises shall terminate as of the date of
such damage as if such date had been originally fixed in this Lease for the
expiration of the Term.  In the event that neither Landlord nor Tenant exercises
its option to terminate this Lease, then Landlord shall repair or restore such
damage, this Lease continuing in full force and effect, and the rent hereunder
shall be proportionately abated as provided in Section 22.1.

22.3Notwithstanding anything contained in this Article 22 to the contrary,
Landlord shall not be required to repair or replace any damage or loss by or
from fire or other cause to: (a) any panelings, decorations, partitions,
additions, railings, ceilings, floor coverings, office fixtures or any other
property or improvements installed on the Premises by, or belonging to, Tenant;
 (b) any improvement, alteration, addition, structure, system or other item
installed for Tenant’s particular use which would not be considered to be a
typical office installation (including, without limitation, any and all items
contemplated by Article 14 of the Special Provisions attached hereto as Exhibit
E); or (c) any other leasehold improvements situated in or about the Premises. 
Tenant shall be obligated to repair and restore all leasehold improvements
situated in or about the Premises  in the event of any damage or destruction
thereto by any peril covered by the provisions of this Article 22; provided,
however, that, if this Lease is terminated by Landlord or Tenant under Section
22.2 above, then, in lieu of repairing and restoring such leasehold
improvements, Tenant shall promptly pay to Landlord all insurance proceeds
received by Tenant for the damage or destruction pertaining to such leasehold
improvements to the extent required to restore the Premises to shell condition
for use as office space, as determined by Landlord in its reasonable
discretion.  Notwithstanding anything contained in this Article 22 to the
contrary, Tenant shall be entitled to receive and retain any and all proceeds
from any insurance coverage maintained by Tenant to the extent such proceeds are
attributable to damage or destruction to Tenant’s inventory or other personal
property or are attributable to improvements in excess of shell condition for
office space.  Except as expressly set forth in this Section 22.3 to the
contrary, any insurance which may be carried by Landlord or Tenant against loss
or damage to the Building or Premises shall be for the sole benefit of the party
carrying such insurance and under its sole control.    

22.4In the event that Landlord should fail to complete such repairs and material
restoration within sixty (60) days after the date estimated by Landlord therefor
as extended by this Section 22.4, Tenant may at its option and as its sole
remedy terminate this Lease by delivering written notice to Landlord, within
fifteen (15) days after the expiration of said period of time, whereupon the
Lease shall end on the date of such notice or such later date fixed in such



34

 

--------------------------------------------------------------------------------

 

 

notice as if the date of such notice was the date originally fixed in this Lease
for the expiration of the Term; provided, however, that if construction is
delayed because of changes, deletions or additions to the Premises in
construction requested by Tenant, strikes, lockouts, casualties, Acts of God,
war, material or labor shortages, government regulation or control or other
causes beyond the reasonable control of Landlord, the period for restoration,
repair or rebuilding shall be extended for the amount of time Landlord is so
delayed.

22.5Notwithstanding anything to the contrary contained in this Article:  (a)
Landlord shall not have any obligation whatsoever to repair, reconstruct, or
restore the Premises when the damages resulting from any casualty covered by the
provisions of this Article 22 occur during the last twelve (12) months of the
Term or any extension thereof, but if Landlord determines not to repair such
damages Landlord shall notify Tenant and if such damages shall render any
material portion of the Premises untenantable Tenant shall have the right to
terminate this Lease by notice to Landlord within fifteen (15) days after
receipt of Landlord’s notice; and (b) in the event the holder of any
indebtedness secured by a mortgage or deed to secure debt covering the Premises
or Building requires that any insurance proceeds be applied to such
indebtedness, then Landlord shall have the right to terminate this Lease by
delivering written notice of termination to Tenant within fifteen (15) days
after such requirement is made by any such holder, whereupon this Lease shall
end on the date of such damage as if the date of such damage were the date
originally fixed in this Lease for the expiration of the Term.

22.6In the event of any damage or destruction to the Building or Premises by any
peril covered by the provisions of this Article 22, it shall be Tenant’s
responsibility to properly secure the Premises and upon notice from Landlord to
remove forthwith, at its sole cost and expense, such portion of all of the
property belonging to Tenant or its licensees from such portion or all of the
Building or Premises as Landlord shall request.

23. EMINENT DOMAIN.  If all or any substantial part of the Premises shall be
taken or appropriated by any public or quasi-public authority under the power of
eminent domain, or conveyance in lieu of such appropriation, either party to
this Lease shall have the right, at its option, of giving the other, at any time
within thirty (30) days after such taking, notice terminating this Lease, except
that Tenant may only terminate this Lease by reason of taking or appropriation,
if such taking or appropriation shall materially interfere with Tenant’s use and
occupancy of the Premises.  If neither party to this Lease shall so elect to
terminate this Lease, the rental thereafter to be paid shall be adjusted on a
fair and equitable basis under the circumstances.  In addition to the rights of
Landlord above, if any substantial part of the Building shall be taken or
appropriated by any public or quasi-public authority under the power of eminent
domain or conveyance in lieu thereof, and regardless of whether the Premises or
any part thereof are so taken or appropriated, Landlord shall have the right, at
its sole option, to terminate this Lease.  Landlord shall be entitled to any and
all income, rent, award, or any interest whatsoever in or upon any such sum,
which may be paid or made in connection with any such public or quasi-public use
or purpose, and Tenant hereby assigns to Landlord any interest it may have in or
claim to all or any part of such sums.  Tenant shall, however, have the right to
pursue any separate award, or a separate allocation of a part of any aggregate
award, for Tenant’s business losses, the taking of Tenant’s personal property
(including fixtures paid for by Tenant) and for costs of moving; provided,
however, that that Tenant shall make no claim which shall diminish or adversely
affect the award to which Landlord is entitled.



35

 

--------------------------------------------------------------------------------

 

 

24. SALE BY LANDLORD.  In event of a sale or conveyance by Landlord of the
Building, and assumption in writing by the purchaser of the Landlord’s
unperformed obligations hereunder, the same shall operate to release Landlord
from any future liability upon any of the covenants or conditions, expressed or
implied, contained in this Lease in favor of Tenant, and in such event Tenant
agrees to look solely to the responsibility of the successor in interest of
Landlord in and to this Lease.  Except as set forth in this Article 24, this
Lease shall not be affected by any such sale and Tenant agrees to attorn to the
purchaser or assignee.  If any security has been given by Tenant to secure the
faithful performance of any of the covenants of this Lease, Landlord may
transfer or deliver said security, as such, to Landlord’s successor in interest
and thereupon Landlord shall be discharged from any further liability with
regard to said security.

25. ESTOPPEL CERTIFICATES.  Within ten (10) business days following any written
request which either party may make from time to time, the other party shall
execute and deliver to the requesting party a sworn statement certifying:  (a)
the date of commencement of this Lease; (b) the fact that this Lease is
unmodified and in full force and effect (or, if there have been modifications to
this Lease, that this Lease is in full force and effect, as modified, and
stating the date and nature of such modifications); (c) the date to which the
rent and other sums payable under this Lease have been paid; (d) the fact that
there are no current defaults under this Lease by either Landlord or Tenant
except as specified in such statement; and (e) such other matters as may be
reasonably requested by either party.  Such statements so delivered to Landlord
may be relied upon by any Mortgagee, any prospective Mortgagee and any
prospective purchaser of the Building or Project.    Such statement so delivered
to Tenant may be relied upon by Tenant, any prospective lender to Tenant, and
any prospective purchaser from Tenant.  Either party’s failure to deliver such
statements within such time shall constitute an acceptance of the Premises (as
to Tenant) and an acknowledgement by the other party that this Lease is in full
force and effect, without modification, except as may be represented by the
requesting party in the proposed estoppel certificate, that there are no
defaults in the requesting party’s performance and that not more than one (1)
month’s Monthly Installment of Rent has been paid in advance.  Upon written
request by either party made in connection with the consideration by Landlord of
a Transfer pursuant to Article 9 of this Lease, the other party shall provide
the requesting party a written statement certifying substantially the same
information to Tenant’s proposed transferee.

26. SURRENDER OF PREMISES.

26.1Tenant and Landlord shall arrange to meet for two (2) joint inspections of
the Premises, the first to occur at least thirty (30) days (but no more than
sixty (60) days) before the last day of the Term, and the second to occur not
later than forty-eight (48) hours after Tenant has vacated the Premises. 

26.2All alterations, additions, and improvements in, on, or to the Premises made
or installed by or for Tenant, including, without limitation, carpeting
(collectively, “Alterations”), shall be and remain the property of Tenant during
the Term and any Extension Term and/or Holdover Period.  Upon the expiration or
sooner termination of the Term, all Alterations shall become a part of the
realty and shall belong to Landlord without compensation, and title shall pass
to Landlord under this Lease as by a bill of sale.  At the end of the Term or
any renewal of the Term or other sooner termination of this Lease, Tenant will
peaceably deliver up to Landlord



36

 

--------------------------------------------------------------------------------

 

 

possession of the Premises, together with all Alterations by whomsoever made, in
the same conditions received or first installed, broom clean and free of all
debris, excepting only: (a) ordinary wear and tear; (b) damage by fire or other
casualty that Tenant is not obligated to repair hereunder; and (c) damage caused
by Landlord.  Notwithstanding the foregoing, with respect to any Alterations
that require Landlord’s consent under this Lease (other than Alterations typical
for normal office use that are located inside of the Building), if Landlord
notifies Tenant at the time that Landlord approves any Alterations that Tenant
will be required to remove such Alterations upon the expiration of the Term,
Tenant shall, at Tenant’s sole cost, remove such Alterations and repair any
damage caused by such removal.    However, Landlord shall have no right to
require Tenant to remove any improvements installed as part of the initial
Tenant Work under the Work Letter attached to this Lease [including, without
limitation, the “Loading Dock” (as hereinafter defined)], and Tenant shall
surrender all such items to Landlord with the Premises upon expiration or any
earlier termination of this Lease, in good condition, excepting only: (A)
ordinary wear and tear; (B) damage by fire or other casualty that Tenant is not
obligated to repair hereunder; and (C) damage caused by Landlord, its agents
employees or contractors (unless Tenant is obligated to repair such damage
hereunder).    Tenant must, at Tenant’s sole cost, remove upon termination of
this Lease, any and all of Tenant’s furniture, furnishings, equipment, movable
partitions of less than full height from floor to ceiling and other trade
fixtures and personal property (which are not part of the mechanical,
electrical, plumbing, or heating, ventilating, and air conditioning systems
serving the Premises) (collectively, Personal Property).  Personal Property not
so removed when Tenant vacates the Premises shall be deemed abandoned by the
Tenant and title to the same shall thereupon pass to Landlord under this Lease
as by a bill of sale, but Tenant shall remain responsible for the cost of
removal and disposal of such Personal Property, as well as any damage caused by
such removal.

26.3All obligations of under this Lease not fully performed as of the expiration
or earlier termination of the Term shall survive the expiration or earlier
termination of the Term for a period of eighteen (18) months after the later of
the expiration or earlier termination of the Term or the date that Tenant (and
any party claiming by, through or under Tenant) vacates the Premises.  However,
the eighteen (18) month limitation on survival set forth in the immediately
preceding sentence shall not apply to: (a) any indemnity obligations under this
Lease; (b) any reconciliation of amounts due as Tenant’s Proportionate Share
(Expenses) of Expenses or Tenant’s Proportionate Share (Taxes) of Taxes; (c) any
obligation of Tenant to repair any damage caused by a casualty; and (d) any
latent defect or condition existing in, on or about the Premises, Building or
Project caused by Tenant’s failure to comply with its maintenance
responsibilities hereunder or by Tenant’s failure to comply with its obligations
hereunder relating to Hazardous Materials.

27. NOTICES.  Any notice or document required or permitted to be delivered under
this Lease shall be addressed to the intended recipient, shall be transmitted by
fully prepaid registered or certified United States Mail return receipt
requested, or by reputable independent contract delivery service furnishing a
written record of attempted or actual delivery, and shall be deemed to be
delivered when tendered for delivery to the addressee at its address set forth
on the Reference Pages, or at such other address as it has then last specified
by written notice delivered in accordance with this Article 27, or if to Tenant
at either its aforesaid address or its last known registered office or home of a
general partner or individual owner, whether or not actually accepted or
received by the addressee.  Any such notice or document may also be personally



37

 

--------------------------------------------------------------------------------

 

 

delivered if a receipt is signed by and received from, the individual, if any,
named in Tenant’s Notice Address.

28. PARKING.

28.1The Project has one hundred thirty-eight (138) unreserved parking spaces,
four (4) handicap parking spaces and eight (8) reserved parking spaces [six (6)
of such reserved spaces are the “Designated Parking Spaces” described below and
the remaining two (2) reserved spaces are allocated to other tenants of the
Project] in the Parking Facility, as shown on Exhibit G hereto.  During the
initial Term of this Lease, Tenant and its employees, customers, and invitees
shall have the non‑exclusive right to use four (4) unreserved parking spaces at
no charge in the Building parking area for each 1,000 square feet of Premises
Rentable Area (the “Parking Ratio”).  However, Tenant shall have the right, at
Tenant’s sole cost and expense, to designate (with appropriate signage) three
(3) visitor parking spaces and three (3) reserved parking spaces (the
“Designated Parking Spaces”); provided that: (a) such signage shall be subject
to Landlord’s approval, not to be unreasonably withheld, conditioned or delayed;
and (b) Landlord shall have no obligation to police or enforce the use of such
visitor and reserved parking spaces.  The Designated Parking Spaces are included
within the Parking Ratio.  The locations of the Designated Parking Spaces shall
be as set forth in Exhibit J attached hereto and incorporated herein by this
reference.   Except for the Designated Parking Spaces, the foregoing right to
park in the Building’s parking facilities (the Parking Facility) shall be on an
unreserved, nonexclusive, first come, first served basis as among Project
tenants, for passenger-size automobiles, vans and pick-up trucks,  and is
subject to the following terms and conditions:

28.1.1Tenant shall at all times abide by and shall cause the Tenant Entities to
abide by any rules and regulations (Rules) for use of the Parking Facility that
Landlord or Landlord’s garage operator reasonably establishes from time to time,
and otherwise agrees to use the Parking Facility in a safe and lawful
manner.  Landlord reserves the right to adopt, modify and enforce the Rules
governing the use of the Parking Facility from time to time including any
key-card, sticker or other identification or entrance system and hours of
operation.  Landlord may refuse to permit any person who violates such Rules to
park in the Parking Facility, and any violation of the Rules shall subject the
car to removal from the Parking Facility. 

28.1.2Unless specified to the contrary above, the parking spaces hereunder shall
be provided on a non-designated "first-come, first-served" basis.  Tenant shall
also have the right to designate three (3) Tenant reserved parking spaces
convenient to the front entrance of the Building; provided, however that
Landlord will not be obligated to enforce such reserved parking or maintain the
signage and/or painting designating said spaces. Tenant acknowledges that the
Parking Facility may be closed in part from time-to-time  in order to make
repairs or perform maintenance services, or to alter, modify, re-stripe or
renovate the Parking Facility, or if required by casualty, strike, condemnation,
act of God, governmental law or requirement or other reason beyond the
operator’s reasonable control.  Landlord agrees to use Landlord’s commercially
reasonable, good faith efforts to limit disruptions to Tenant’s parking to the
extent reasonably practical. 

28.1.3Tenant acknowledges that to the fullest extent permitted by law, Landlord
shall have no liability for any damage to property or other items located in the
parking areas of



38

 

--------------------------------------------------------------------------------

 

 

the Building (including without limitation, any loss or damage to tenant's
automobile or the contents thereof due to theft, vandalism or accident), nor for
any personal injuries or death arising out of the use of the Parking Facility by
Tenant or any Tenant Entities, whether or not such loss or damage results from
Landlord's active negligence or negligent omission.  The limitation on
Landlord's liability under the preceding, sentence shall not apply however to
loss or damage arising directly from Landlord's or its agents’, employees’ or
contractors’ gross negligence or willful misconduct.  Without limiting the
foregoing, if Landlord arranges for the parking areas to be operated by an
independent contractor not affiliated with Landlord, Tenant acknowledges that
Landlord shall have no liability for claims arising through acts or omissions of
such independent contractor.  Tenant, for itself and for the Tenant Entities,
hereby voluntarily releases, discharges, waives and relinquishes any and all
actions or causes of action for personal injury or property damage occurring to
Tenant or any of the Tenant Entities arising as a result of parking in the
Parking Facility, or any activities incidental thereto, wherever or however the
same may occur, and further agrees that Tenant will not prosecute any claim for
personal injury or property damage against Landlord or any of its officers,
agents, servants or employees for any said causes of action and in all events,
Tenant agrees to look first to its insurance carrier and to require that the
Tenant Entities look first to their respective insurance carriers for payment of
any losses sustained in connection with any use of the Parking Facility.  Tenant
hereby waives on behalf of its insurance carriers all rights of subrogation
against Landlord or Landlord's agents.



28.2If Tenant violates any of the terms and conditions of this Article, the
operator of the Parking Facility shall have the right to remove from the Parking
Facility any vehicles hereunder which shall have been involved or shall have
been owned or driven by parties involved in causing such violation, without
liability therefor whatsoever. 

28.3Subject to the terms of this Section 28.3 and all other terms of this Lease,
Landlord agrees that Tenant shall have the right to use a shuttle service for
the convenience of Tenant’s employees and guests at the Premises and other
nearby facilities of Tenant. 

28.3.1The shuttle vehicle and plans for such shuttle service shall be subject to
Landlord’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed by Landlord.  All shuttle drivers must be properly and
fully licensed under the laws of the State of Georgia and such shuttle service
must in all events comply with all applicable legal requirements.  Prior to
commencing any shuttle service, Tenant shall provide Landlord with evidence that
the Tenant or the shuttle operator carries insurance of types and in amounts
reasonably acceptable to Landlord, and Tenant or the shuttle operator must
maintain all such insurance at all times during the operation of such shuttle
service.  Landlord shall have the right from time to time to
promulgate reasonable rules and regulations (and to modify, amend or supplement
such rules and regulations from time to time) regarding such shuttle service,
including, without limitation, with respect to frequency of service, the size,
weight and/or type of any shuttle vehicle(s) permitted within the Project and
the ingress and egress routes to be used by any such vehicle(s) (the “Shuttle
Rules”).  The shuttle vehicle shall not be parked within the Project except
during periods of active loading and unloading.  Tenant shall at all times
comply with the Shuttle Rules and shall ensure compliance with the Shuttle Rules
by Tenant’s employees, agents, contractors, customers and visitors.  If Tenant
fails to comply or cause compliance with the Shuttle Rules, or any of the terms
of this Section 28.3, and if such failure continues for more than five (5)
business days after Tenant’s receipt of written notice of such



39

 

--------------------------------------------------------------------------------

 

 

failure, an Event of Default shall be deemed to have occurred and, in such
event, in addition to all of Landlord’s other rights and remedies under this
Lease, Landlord shall have the right, upon written notice to Tenant, to revoke
Tenant’s right to use a shuttle service. 



28.3.2Without limitation of the other indemnification provisions contained in
the Lease, to the fullest extent permitted by law, Tenant agrees to indemnify,
protect, defend and hold harmless Landlord and its partners, members,
shareholders, directors, officers, employees and agents from and against all
claims, liabilities, losses, damages and expenses of whatever nature relating
to, arising out of or in connection with Tenant’s shuttle service, including,
without limitation, the cost of any repair to any damage to any portion of the
Premises or Project, and any bodily injury to persons or damage to the property,
caused by, related to or in connection with such shuttle service.  It is
understood and agreed that the foregoing indemnity shall be in addition to the
insurance requirements set forth in this Lease and shall not be in discharge of
or in substitution for same or any other indemnity or insurance provision of
this Lease.

29. DEFINED TERMS AND HEADINGS.  The Article headings shown in this Lease are
for convenience of reference and shall in no way define, increase, limit or
describe the scope or intent of any provision of this Lease.  Any
indemnification or insurance of Landlord shall apply to and inure to the benefit
of all the following “Landlord Entities”, being Landlord, Landlord’s investment
manager, and the trustees, boards of directors, officers, general partners,
beneficiaries, stockholders, employees and agents of each of them.  Any option
granted to Landlord shall also include or be exercisable by Landlord’s trustee,
beneficiary, agents and employees, as the case may be.  In any case where this
Lease is signed by more than one person, the obligations under this Lease shall
be joint and several.  The terms “Tenant” and “Landlord” or any pronoun used in
place thereof shall indicate and include the masculine or feminine, the singular
or plural number, individuals, firms or corporations, and their and each of
their respective successors, executors, administrators and permitted assigns,
according to the context hereof.  The term “rentable area” shall mean the
rentable area of the Premises or the Building as calculated by the Landlord on
the basis of the plans and specifications of the Building including a
proportionate share of any common areas.  Tenant hereby accepts and agrees to be
bound by the figures for the rentable square footage of the Premises and
Tenant’s Proportionate Share (Expenses) and Proportionate Share (Taxes) shown on
the Reference Pages; however, Landlord may adjust either or both figures if
there is manifest error, addition or subtraction to the Building or any business
park or complex of which the Building is a part, remeasurement or other
circumstance reasonably justifying adjustment.  The term “Building” refers to
the structure in which the Premises are located and the common areas (parking
lots, sidewalks, landscaping, etc.) appurtenant thereto.  If the Building is
part of a larger complex of structures, the term “Building” may include the
entire complex, where appropriate (such as shared Expenses or Taxes) and subject
to Landlord’s reasonable discretion.

30. TENANT’S AUTHORITY.  If Tenant signs as a corporation, partnership, trust or
other legal entity each of the persons executing this Lease on behalf of Tenant
represents and warrants that Tenant has been and is qualified to do business in
the state in which the Building is located, that the entity has full right and
authority to enter into this Lease, and that all persons signing on behalf of
the entity were authorized to do so by appropriate actions. Tenant agrees to
deliver to Landlord, simultaneously with the delivery of this Lease, a corporate
resolution, proof of due



40

 

--------------------------------------------------------------------------------

 

 

authorization by partners, opinion of counsel or other appropriate documentation
reasonably acceptable to Landlord evidencing the due authorization of Tenant to
enter into this Lease.

Tenant hereby represents and warrants that neither Tenant, nor any persons or
entities holding any legal or beneficial interest whatsoever in Tenant, are (i)
the target of any sanctions program that is established by Executive Order of
the President or published by the Office of Foreign Assets Control, U.S.
Department of the Treasury (OFAC); (ii) designated by the President or OFAC
pursuant to the Trading with the Enemy Act, 50 U.S.C. App. 5, the International
Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law
107-56, Executive Order 13224 (September 23, 2001) or any Executive Order of the
President issued pursuant to such statutes; or (iii) named on the following list
that is published by OFAC: “List of Specially Designated Nationals and Blocked
Persons.” If the foregoing representation is untrue at any time during the Term,
an Event of Default will be deemed to have occurred, without the necessity of
notice to Tenant.

 

31. FINANCIAL STATEMENTS AND CREDIT REPORTS.  If not available through public
filings by Tenant with the Securities and Exchange Commission, at Landlord’s
request not more frequently than semi-annually, Tenant shall deliver to Landlord
a copy, certified by an officer of Tenant as being a true and correct copy, of
Tenant’s most recent audited financial statement, or, if unaudited, certified by
Tenant’s chief financial officer as being true, complete and correct in all
material respects.  Tenant hereby authorizes Landlord to obtain one or more
credit reports on Tenant annually or at any time an Event of Default by Tenant
exists under this Lease, and shall execute such further authorizations as
Landlord may reasonably require in order to obtain a credit report.

32. COMMISSIONS.  Each of the parties represents and warrants to the other that
it has not dealt with any broker or finder in connection with this Lease, except
as described on the Reference Pages.

33. TIME AND APPLICABLE LAW.  Time is of the essence of this Lease and all of
its provisions.  This Lease shall in all respects be governed by the laws of the
state in which the Building is located.

34. SUCCESSORS AND ASSIGNS.  Subject to the provisions of Article 9, the terms,
covenants and conditions contained in this Lease shall be binding upon and inure
to the benefit of the heirs, successors, executors, administrators and assigns
of the parties to this Lease.

35. ENTIRE AGREEMENT.  This Lease, together with its exhibits, contains all
agreements of the parties to this Lease and supersedes any previous
negotiations.  There have been no representations made by the Landlord or any of
its representatives or understandings made between the parties other than those
set forth in this Lease and its exhibits.  This Lease may not be modified except
by a written instrument duly executed by the parties to this Lease.  This Lease
shall create the relationship of landlord and tenant between the parties hereto;
no estate shall pass out of Landlord.  Tenant has only a usufruct, not subject
to levy and sale, and not assignable by Tenant except as may be specifically
provided in this Lease.



41

 

--------------------------------------------------------------------------------

 

 

36. EXAMINATION NOT OPTION.  Submission of this Lease shall not be deemed to be
a reservation of the Premises.  Landlord shall not be bound by this Lease until
it has received a copy of this Lease duly executed by Tenant and has delivered
to Tenant a copy of this Lease duly executed by Landlord, and until such
delivery Landlord reserves the right to exhibit and lease the Premises to other
prospective tenants.  Notwithstanding anything contained in this Lease to the
contrary, Landlord may withhold delivery of possession of the Premises from
Tenant until such time as Tenant has paid to Landlord any security deposit
required by Article 5, the first month’s rent as set forth in Article 3 and any
sum owed pursuant to this Lease.

37. RECORDATION.  Tenant shall not record or register this Lease or a short form
memorandum hereof without the prior written consent of Landlord, and then shall
pay all charges and taxes incident such recording or registration.

38. SPECIAL PROVISIONS.  Insofar as the following stipulations conflict with any
of the foregoing provisions, the following shall control:  See Special
Provisions attached hereto as Exhibit E and incorporated herein by this
reference.

39. LIMITATION OF LANDLORD’S LIABILITY.  REDRESS FOR ANY CLAIM AGAINST LANDLORD
UNDER THIS LEASE SHALL BE LIMITED TO AND ENFORCEABLE ONLY AGAINST AND TO THE
EXTENT OF LANDLORD’S INTEREST IN THE BUILDING.  THE OBLIGATIONS OF LANDLORD
UNDER THIS LEASE ARE NOT INTENDED TO BE AND SHALL NOT BE PERSONALLY BINDING ON,
NOR SHALL ANY RESORT BE HAD TO THE PRIVATE PROPERTIES OF, ANY OF ITS OR ITS
INVESTMENT MANAGER’S TRUSTEES, DIRECTORS, OFFICERS, PARTNERS, BENEFICIARIES,
MEMBERS, STOCKHOLDERS, EMPLOYEES, OR AGENTS, AND IN NO CASE SHALL LANDLORD BE
LIABLE TO TENANT HEREUNDER FOR ANY LOST PROFITS, DAMAGE TO BUSINESS, OR ANY FORM
OF SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGES.

 

 

 

LANDLORD:

TENANT:

 

 

ROBERTS BOULEVARD, LLC,
a Georgia limited liability company

 

 

By: /s/ Gerald. D. O’Brien

Name: Gerald D. O’Brien

Title: Member

Dated: October 23, 2014

 

 

CRYOLIFE, INC.,
a Florida corporation

 

 

By: /s/ D. Ashley Lee

Name: D. Ashley Lee

Title: Executive VP, COO & CFO

Dated: October 21, 2014

 

 

42

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A FLOOR PLAN DEPICTING THE PREMISES

 

Picture 1 [c199-20141027ex101c73196g1.jpg]

 

A-1

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A-1 SITE PLAN

 

Picture 9 [c199-20141027ex101c73196g2.jpg]

 

A-1-1

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT B – WORK LETTER

THIS WORK LETTER (“Work Letter”) is attached to and made a part of that certain
Office Lease between CryoLife, Inc., a Florida corporation, as Tenant, and
Roberts Boulevard, LLC, a Georgia limited liability company, as Landlord,
relating to demised premises (“Premises”) at the building commonly known as
Building B, 1201 Roberts Boulevard, Kennesaw, Georgia (“Building”), which
Premises are more fully identified in the Lease.  Capitalized terms used herein,
unless otherwise defined in this Work Letter, shall have the respective meanings
assigned to them in the Lease.

For and in consideration of the agreement to lease the Premises and the mutual
covenants contained herein and in the Lease, Landlord and Tenant hereby agree as
follows:

1. Landlord Work.  Except for the Construction Allowance and Landlord Work,
Landlord shall not be obligated to make or pay for any alterations or
improvements to the Premises.

2. Construction Representatives.  Tenant’s representative for construction
matters is Mr. Tim Neja (“Tenant’s Representative”), whose notice address is
1655 Roberts Boulevard NW, Kennesaw, Georgia  30144, phone number is
678-290-4540, and e-mail address is neja.tim@cryolife.com.  Landlord’s
representative for construction matters is Ms. Tracy Thomas (“Landlord’s
Representative”), whose notice address is 1201 Roberts Boulevard, Suite 226,
Kennesaw, Georgia 30144, phone number is 770-575-1225, and e-mail address is
Tracy.Thomas@transwestern.com.  Tenant may appoint a new Tenant’s Representative
by written notice of Landlord, and Landlord may appoint a new Landlord’s
Representative by written notice to Tenant.  All notices and deliveries with
respect to construction matters will be made to Tenant’s Representative or
Landlord’s Representative, as applicable.

3. Tenant Work.  Tenant, at its sole cost and expense, shall perform or cause to
be performed the work (the “Tenant Work”) in the Premises provided for in the
Plans (as defined in Paragraph 4(c) hereof) submitted to and approved by
Landlord.  The Tenant Work shall be constructed in a good and workmanlike
fashion, in accordance with the requirements set forth herein and in compliance
with all applicable laws, ordinances, rules and other governmental
requirements.  Tenant shall commence the construction of the Tenant Work
promptly following completion of the preconstruction activities provided for in
Paragraphs 4 and 5 below and shall diligently proceed with all such
construction.  Tenant and Landlord shall coordinate the Tenant Work and any work
being performed by or on behalf of Landlord so as avoid interference with one
another or with and other tenants at the Building.

4. Plans and Specifications.

(a)Within twenty (20) business days following the Reference Date of the Lease,
Tenant shall cause its architect, which shall be approved by Landlord (“Tenant’s
Architect”), to prepare Tenant’s space plans for the Tenant Work sufficient to
convey the architectural design of the Premises, including, without limitation,
the location of doors, partitions, electrical and telephone outlets, plumbing
fixtures, heavy floor loads and other special



B-1

 

--------------------------------------------------------------------------------

 

 

 

requirements (collectively, the "Space Plan").  The Space Plan shall be subject
to Landlord's approval, which approval shall not be unreasonably withheld,
conditioned or delayed, provided that such Space Plan complies with the
requirements of this Paragraph 4.

(b)Tenant shall cause Tenant’s Architect to prepare from Tenant's approved Space
Plan, complete plans and specifications (the “Plans and Specifications”) within
thirty (30) days after Landlord approves the Space Plan.  The Plans and
Specifications shall:

(i)be compatible with the Building structure and mechanical systems therein and
with the design, construction and equipment of the Building;

(ii)comply with all federal, state and local laws, orders, statutes,
requirements and ordinances, all building, plumbing, electrical, fire and other
codes and rules and regulations of governmental entities, and any laws of like
import, including, but not limited to, the ADA and all regulations and orders
promulgated pursuant to the ADA (the “Governmental Requirements”);

(iii)comply with all applicable industry standard insurance regulations as well
as any insurance requirements peculiar to the Project of which Landlord has
given Tenant notice; and

(iv)be consistent with the approved Space Plan. 

Landlord shall approve or disapprove Tenant’s proposed Plans and Specifications
within ten (10) business days after receipt from Tenant.  Such approval shall
not be unreasonably withheld, conditioned or delayed by Landlord.  If Landlord
shall disapprove of any portion of the proposed Plans and Specifications within
such review period, Landlord shall advise Tenant of the reasons therefor in
reasonable detail by written notice.  Tenant shall within ten (10) business days
submit to Landlord, for Landlord's approval (which approval will not be
unreasonably withheld, delayed or conditioned), a redesign of the proposed Plans
and Specifications, incorporating the revisions required by Landlord.  Landlord
agrees not to unreasonably withhold its approval of the Plans and
Specifications; provided, however, that Landlord shall not be deemed to have
acted unreasonably if it withholds its consent because, in Landlord’s
opinion:  (1) the Tenant Work is likely to adversely affect Building systems,
the structure of the Building or the safety of the Building and its occupants;
(2) the Tenant Work would increase the cost of services furnished by Landlord to
Tenant or other tenants; (3) the Tenant Work would increase the cost of
operating the Building; (4) the Tenant Work would violate any Governmental
Requirements; (5) the Tenant Work contains or uses hazardous or toxic materials;
(6) the Tenant Work would adversely affect the  appearance of the Building; or
(7) the Tenant Work would adversely affect another tenant’s premises.  The
foregoing reasons, however, shall not be exclusive of the reasons for which
Landlord may withhold consent, whether or not such other reasons are similar to
or dissimilar from the foregoing.  Landlord shall cooperate with Tenant by
discussing or reviewing preliminary plans and specifications, at Tenant’s
request, prior to completion of the full, final detailed Plans and
Specifications in order to expedite preparation of the final Plans and
Specifications and the approval process. 



B-2

 

--------------------------------------------------------------------------------

 

 

 

(c)Tenant shall be solely responsible for the content of the Space Plan and the
Plans and Specifications (collectively, the “Plans”) and the coordination
thereof with the Building design.  Landlord’s approval of any Plans is not a
warranty, covenant or assurance by Landlord that:  (i) the equipment and/or
systems shown therein will function as designed; (ii) the Plans will be
sufficient for the issuance of any required permits; (iii) the Plans comply with
any Governmental Requirements; or (iv) that the Tenant Work will not interfere
with or adversely affect any Building systems.  With respect to the Tenant Work,
Tenant shall be solely responsible for compliance with all Governmental
Requirements.  Notwithstanding the foregoing, if Landlord reasonably determines
at any time that the Tenant Work described on the Plans does or will
unreasonably interfere with and/or otherwise adversely affect any Building
systems or does not or will not comply with any Governmental Requirements, then
such drawings shall be amended, at Tenant ’s cost, so that the Tenant Work will
not interfere with, and/or otherwise adversely affect such Building systems
and/or will not violate any Governmental Requirements, and Tenant shall be
responsible for any delay arising in connection therewith.  The Plans and
Specifications shall also be revised, and the Tenant Work shall be changed, to
incorporate any work required in the Premises by any local governmental field
inspector.    

5. Preconstruction Activities.

(a)Prior to commencing the Tenant Work, Tenant shall submit the following
information and items to Landlord for Landlord’s review and approval:

(i)a detailed construction schedule containing the major components of the
Tenant Work and the approximate time required for each such component, including
the scheduled commencement date of construction of the Tenant Work, milestone
dates and the estimated date of completion of construction;

(ii)an itemized statement of the estimated construction cost, including permits
and architectural and engineering fees;

(iii)the names and addresses of Tenant’s contractors (and the contractors’
subcontractors) to be engaged by Tenant for the Tenant Work (“Tenant’s
Contractors”) in conformance with Article 6 of the Lease; Landlord has the right
to approve or disapprove Tenant’s Contractors, which approval shall not be
unreasonably withheld, conditioned or delayed by Landlord; Tenant shall not
employ as Tenant’s Contractors any persons or entities so disapproved by
Landlord; if Landlord has affirmatively approved only certain contractor(s)
and/or subcontractor(s) from Tenant’s list, Tenant shall employ as Tenant’s
Contractors only those persons or entities so approved; Landlord may, at its
election, designate a list of approved contractors for performance of work
involving electrical, mechanical, plumbing or life-safety systems, from which
Tenant must select Tenant’s Contractors for such work; and

(iv)certified copies of insurance policies or certificates of insurance as
hereinafter described.  Tenant shall not permit Tenant’s Contractors to commence
work until the required insurance has been obtained and certified copies of
policies or certificates have been delivered to Landlord.





B-3

 

--------------------------------------------------------------------------------

 

 

 

Tenant will update such information and items by notice to Landlord of any
changes.

(b)No Tenant Work shall be undertaken or commenced by Tenant in the Premises
until: 

(i)the Plans have been submitted to and approved by Landlord;

(ii)the necessary building permits have been obtained by Tenant;

(iii)all required insurance coverages have been obtained by Tenant (failure of
Landlord to receive evidence of such coverage upon commencement of the Tenant
Work shall not waive Tenant’s obligations to obtain such coverages.);

(iv)items required to be submitted to Landlord prior to commencement of
construction of the Tenant Work have been so submitted and have been approved,
where required; and

(v)Landlord has given written notice that the Tenant Work can proceed, subject
to such reasonable conditions as Landlord may impose.

6. Delays.  If Tenant fails to deliver, or deliver in sufficient and accurate
detail, the information required under Paragraphs 4 and 5 on or before the
respective dates specified in Paragraphs 4 and 5, or if Tenant fails to complete
the Tenant Work on or before the Rent Commencement Date, Tenant shall be
responsible for Rent and all other obligations as set forth in the Lease on and
after the Rent Commencement Date, regardless of the degree of completion of the
Tenant Work on such date, and no such delay in completion of the Tenant Work
shall relieve Tenant of any of its obligations under the Lease. 

7. Charges and Fees.  Subject to Paragraph 11 below, Tenant shall be responsible
for all costs and expenses attributable to the Tenant Work.    

8. Change Orders.  All changes to the final Plans requested by Tenant must be
approved by Landlord in advance of the implementation of such changes as part of
the Tenant Work.  Landlord’s approval shall not be unreasonably withheld,
conditioned or delayed.  All delays caused by Tenant-initiated change orders,
including, without limitation, any stoppage of work during the change order
review process, are solely the responsibility of Tenant and shall cause no delay
in the Rent Commencement Date or the other obligations set forth in the Lease.

9. Standards of Design and Construction and Conditions of Tenant’s
Performance.  All work done in or upon the Premises by Tenant shall be done
according to the standards set forth in Article 6 of the Lease and in this
Paragraph 9, except as the same may be modified in the Plans approved by or on
behalf of Landlord and Tenant.

(a)Tenant shall obtain, at its own cost and expense, all required building
permits and, when construction has been completed, shall obtain, at its own cost
and expense, an occupancy permit for the Premises (if issued by the applicable
local government authority), a copy of which permit shall be delivered to
Landlord.  Tenant’s failure to obtain such permits



B-4

 

--------------------------------------------------------------------------------

 

 

 

shall not cause a delay in the Rent Commencement Date or the other obligations
set forth in the Lease.

(b)Landlord shall have the right, but not the obligation, to perform on behalf
of and for the account of Tenant, subject to reimbursement by Tenant, any work
(i) that Landlord deems to be necessary on an emergency basis, (ii) that
pertains to structural components, Building systems or the general utility
systems for the Building, (iii) that pertains to the erection of temporary
safety barricades or signs during construction, or (iv) that pertains to
patching of the Tenant Work and other work in the Building. 

(c)Tenant shall use only new, first-class materials in the Tenant Work, except
where explicitly shown otherwise in the Plans approved by Landlord and Tenant;
provided, however, if Tenant elects to do so, Tenant may elect to reuse, without
charge, any improvements in the Premises that exist on the Commencement Date. 
Notwithstanding the foregoing, Landlord makes no representation or warranty to
Tenant that any particular leasehold improvements will be present on the
Commencement Date, and Tenant shall accept the Premises from Landlord in its
then-current, “as is” condition as of the Commencement Date.  Tenant shall
obtain such usual and customary warranties from Tenant’s general contractor of
at least one year’s duration from the substantial completion of the Tenant Work
against defects in workmanship and materials on all work performed and equipment
installed in the Premises as part of the Tenant Work.

(d)Tenant and Tenant’s Contractors, in performing the Tenant Work, shall not
unreasonably interfere with other tenants and occupants of the Project.  Tenant
and Tenant’s Contractors shall make all efforts and take all steps appropriate
to construction activities undertaken in a fully occupied first-class office
building so as not to interfere with the operation of the Project and shall, in
any event, comply with all reasonable rules and regulations existing from time
to time at the Project.  Tenant and Tenant’s Contractors shall take all
reasonable precautionary steps to minimize dust, noise and construction traffic
and to protect their facilities and the facilities of others affected by the
Tenant Work and to properly police same.  Construction equipment and materials
are to be kept within the Premises, and delivery and loading of equipment and
materials shall be done at such locations and at such time as Landlord shall
reasonably direct so as not to burden the construction or operation of the
Project.

(e)All contracts for Tenant Work shall be in the name of Tenant, and Tenant
shall not permit any liens to be established against the Premises or the Project
for Tenant Work.  All Tenant Work is to be performed solely for the benefit of
Tenant, and no Tenant’s Contractor shall look to Landlord for satisfaction of
any work performed.  Notwithstanding the foregoing, any amounts paid by Landlord
to pay for the release of any lien against the Premises or the Project may be
deducted from the Construction Allowance or Landlord may invoice such amount as
additional rent.

(f)Landlord shall have the right to order Tenant or any of Tenant’s Contractors
who violate the requirements imposed on Tenant or Tenant’s Contractors in
performing work to cease work and remove its equipment and employees from the
Building.  No such action by Landlord shall delay the Rent Commencement Date or
the other obligations therein set forth.



B-5

 

--------------------------------------------------------------------------------

 

 

 

(g)There shall be no charges to Tenant for utility costs or charges for any
service (including HVAC, hoisting or freight elevator and the like) to the
Premises with respect to any period prior to the Rent Commencement Date (on and
after the Rent Commencement Date, Tenant shall be obligated to pay for such
costs and charges in the manner set forth in the Lease).  Tenant shall arrange
and pay for removal of construction debris and shall not place debris in the
Building’s waste containers.

(h)Tenant shall permit access to the Premises, and the Tenant Work shall be
subject to inspection, by Landlord and Landlord’s architects, engineers,
contractors and other representatives at all times during the period in which
the Tenant Work is being constructed and installed and following completion of
the Tenant Work.

(i)Tenant shall proceed with its work expeditiously, continuously and
efficiently.  Tenant shall notify Landlord upon completion of the Tenant Work
and shall furnish Landlord and Landlord’s title insurance company with such
further documentation as may be necessary under Paragraph 11 below.

(j)Tenant shall have no authority to deviate from the Plans in performance of
the Tenant Work, except as authorized by Landlord and Landlord’s Representative
in writing.  Tenant shall furnish to Landlord “as-built” drawings of the Tenant
Work within thirty (30) days after completion of the Tenant Work.

(k)Intentionally omitted.

(l)Tenant shall impose on and enforce all applicable terms of this Work Letter
against Tenant’s Architect and Tenant’s Contractors.

(m)In the event Tenant or Tenant’s Contractor’s damages any portion of the
Building, including but not limited to the roof, HVAC system, or any other
mechanical system in the Building, Tenant shall promptly repair such
item.  Landlord may withhold from payment of the Construction Allowance 125% of
the estimated cost of such repairs unless and until Tenant repairs such damage
to Landlord’s satisfaction.  If Tenant fails to make such repair within ten (10)
business days of Landlord’s notice to Tenant, Landlord may, at its option,
effect said repair and deduct the cost thereof, plus a 15% administrative
charge, from the Construction Allowance.

10. Insurance and Indemnification.

(a)In addition to any insurance that may be required under the Lease, Tenant
shall secure, pay for and maintain or cause Tenant’s Contractors to secure, pay
for and maintain during the continuance of construction and fixturing work
within the Building or Premises, insurance in the following minimum coverages
and limits of liability: 

(i)workers’ compensation and employers’ liability insurance with limits of not
less than $500,000.00, or such higher amounts as may be required from time to
time by any employee benefit acts or other statutes applicable where the work is
to be performed, and in any event sufficient to protect Tenant’s Contractors
from liability under the aforementioned acts;



B-6

 

--------------------------------------------------------------------------------

 

 

 

(ii)commercial general liability insurance (including contractors’ protective
liability) in an amount not less than $2,000,000.00 per occurrence, whether
involving bodily injury liability (or death resulting therefrom) or property
damage liability or a combination thereof with a minimum aggregate limit of
$2,000,000.00, and with umbrella coverage with limits not less than
$10,000,000.00.  Such insurance shall provide for explosion and collapse,
completed operations coverage and broad form blanket contractual liability
coverage and shall insure Tenant’s Contractors against any and all claims for
bodily injury, including death resulting therefrom, and damage to the property
of others and arising from its operations under the contracts whether such
operations are performed by Tenant’s Contractors or by anyone directly or
indirectly employed by any of them;

(iii)comprehensive automobile liability insurance, including the ownership,
maintenance and operation of any automotive equipment, owned, hired or
non-owned, in an amount not less than $500,000.00 for each person in one
accident and $1,000,000.00 for injuries sustained by two or more persons in any
one accident, and property damage liability in an amount not less than
$1,000,000.00 for each accident.  Such insurance shall insure Tenant’s
Contractors against any and all claims for bodily injury, including death
resulting therefrom, and damage to the property of others arising from its
operations under the contracts, whether such operations are performed by
Tenant’s Contractors or by anyone directly or indirectly employed by any of
them;

(iv)“all risk” builder’s risk insurance upon the entire Tenant Work to the full
insurable value thereof.  This insurance shall include the interests of Landlord
and Tenant (and their respective contractors and subcontractors of any tier to
the extent of any insurable interest therein) in the Tenant Work and shall
insure against the perils of fire and extended coverage and shall include “all
risk” builder’s risk insurance for physical loss or damage including, without
duplication of coverage, theft, vandalism and malicious mischief.  If portions
of the Tenant Work are stored off the site of the Building or if in transit to
the site to the Building any portions of the Tenant Work are not covered under
said “all risk” builder’s risk insurance, then Tenant shall effect and maintain
similar property insurance on such portions of the Tenant Work.  Any loss
insured under said “all risk” builder’s risk insurance is to be adjusted with
Landlord and Tenant and made payable to Landlord as trustee for the insureds, as
their interests may appear.

All policies (except the workers’ compensation policy) shall be endorsed to
include as additional insured parties Landlord, its trustee, partners,
directors, officers, employees and agents, Landlord’s contractors, Landlord’s
architects, and such additional persons as Landlord may designate.  The waiver
of subrogation provisions contained in the Lease shall apply to all insurance
policies (except the workers’ compensation policy) to be obtained by Tenant
pursuant to this Paragraph.  The insurance policy endorsements shall also
provide that all additional insured parties shall be given thirty (30) days’
prior written notice of any reduction, cancellation or non-renewal of coverage
(except that ten (10) days’ notice shall be sufficient in the case of
cancellation for nonpayment of premium) and shall provide that the insurance
coverage afforded to the additional insured parties thereunder shall be primary
to any insurance carried independently by said additional insured
parties.  Additionally, where applicable, each policy shall contain a
cross-liability and severability of interest clause.



B-7

 

--------------------------------------------------------------------------------

 

 

 

(b)Without limitation of the indemnification provisions contained in the Lease,
to the fullest extent permitted by law, Tenant agrees to indemnify, protect,
defend and hold harmless Landlord, Landlord’s contractors and Landlord’s
architects and their partners, directors, officers, employees and agents, from
and against all claims, liabilities, losses, damages and expenses of whatever
nature arising out of or in connection with the Tenant Work or the entry of
Tenant or Tenant’s Contractors into the Building and the Premises, including,
without limitation, mechanics’ liens or the cost of any repairs to the Premises
or Building necessitated by activities of Tenant or Tenant’s Contractors and
bodily injury to persons or damage to the property of Tenant, its employees,
agents, invitees or licensees or others.  It is understood and agreed that the
foregoing indemnity shall be in addition to the insurance requirements set forth
above and shall not be in discharge of or in substitution for same or any other
indemnity or insurance provision of the Lease.

11. Space Planning Allowance; Construction Allowance; Excess Amounts.

(a)Tenant shall be responsible for the payment of all costs and expenses
incurred in connection with the design, development, construction and
installation of the Tenant Work (the “Tenant Costs”) except to the extent of the
Space Planning Allowance and the Construction Allowance.  If the total budgeted
costs of the Tenant Work, as reviewed by Landlord, exceed the Construction
Allowance, Tenant shall pay such excess Tenant Costs from Tenant’s own
funds.  If the total budgeted costs of the Tenant Work and any other items that
are a permitted use of the Construction Allowance exceed the Construction
Allowance, Landlord may require Tenant to apply the Construction Allowance to
Tenant Costs of the Tenant Work before applying the Construction Allowance to
non-construction costs.

(b)Upon Tenant’s satisfaction of all requirements set forth herein, Landlord
shall make a dollar contribution of up to $499,600.00 (“Construction Allowance”)
for application to the extent thereof to all Tenant Costs which were not
reimbursed from the Space Planning Allowance.  If the Tenant Costs exceeds the
Construction Allowance, Tenant solely shall have responsibility for the payment
of such excess cost.

(c)Landlord shall pay Tenant the Construction Allowance in progress payments,
but in no event more than once per month, within twenty (20) business days after
(i) Tenant’s Representative has certified the completion of the portion of the
Tenant Work for which reimbursement is sought, and Landlord’s Representative has
accepted such certification as accurate in all material respects; (ii) Tenant
has obtained partial or full lien waivers from its contractor, which lien
waivers state that the amounts described on the face of the lien waiver have
been paid in full; and (iii) Tenant has submitted reasonably detailed paid
invoices and copies of cancelled checks for the amount expended by Tenant on the
Tenant Work.  Landlord shall pay Tenant the final disbursement of the
Construction Allowance within twenty (20) business days after (i) Tenant’s
Architect has certified the completion of the Tenant Work; (ii) Tenant has
obtained final lien waivers from Tenant’s Contractors which lien waivers state
that the amounts described on the face of the waiver have been paid in full;
(iii) Tenant has obtained a certificate of occupancy for the Premises; and (iv)
Tenant has submitted reasonably detailed paid invoices and cancelled checks for
the amount expended by Tenant on the Tenant Work.  Notwithstanding the
foregoing, Landlord shall not be obligated to pay any portion of the



B-8

 

--------------------------------------------------------------------------------

 

 

 

Construction Allowance for Tenant Costs incurred by Tenant with respect to the
initial Tenant Work that are submitted to Landlord after December 31, 2015.  Any
portion of the Construction Allowance remaining undisbursed after such date
shall be governed by the terms of Exhibit E, Sections 1 and 2.

(d)In addition to the Construction Allowance, Landlord shall make a dollar
contribution of up $24,980.00 (“Space Planning Allowance”), which will be
governed by the same terms and conditions that are applicable to the
Construction Allowance, except that the Space Planning Allowance may only be
used for costs incurred by Tenant for preparing and revising the Space Plan and
Plans, and any unused Space Allowance will belong to Landlord. 

12. Miscellaneous.

(a)Except as expressly set forth in this Work Letter or in the Lease, Landlord
has no agreement with Tenant and has no obligation to do any work with respect
to the Premises.

(b)Time is of the essence under this Work Letter.

(c)This Work Letter shall not be deemed applicable to any additional space added
to the original Premises at any time or from time to time, whether by any
options under the Lease or otherwise, or to any portion of the original Premises
or any additions thereto in the event of a renewal or extension of the original
Term of the Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement thereto.

(d)If Tenant fails to make any payment relating to the Tenant Work as required
hereunder, then unless Tenant provides evidence reasonably satisfactory to
Landlord that Tenant is engaged in a good faith dispute with the Contractor who
has not been paid and that Tenant is taking reasonable steps to resolve such
dispute and to complete the Tenant Work in a timely fashion, then upon five (5)
business days’ notice to Tenant and if not cured within such five (5) business
day period, Landlord, at its option, may complete the Tenant Work pursuant to
the approved Plans and continue to hold Tenant liable for the costs thereof and
all other costs due to Landlord.  Tenant’s failure to pay any amounts owed by
Tenant hereunder when due or Tenant’s failure to perform its obligations
hereunder shall also constitute a Default under the Lease, and Landlord shall
have all the rights and remedies granted to Landlord under the Lease for
nonpayment of any amounts owed thereunder or failure by Tenant to perform its
obligations thereunder.

(e)Notices under this Work Letter shall be given in the same manner as under the
Lease.

(f)THE LIABILITY OF LANDLORD HEREUNDER OR UNDER ANY AMENDMENT HERETO OR ANY
INSTRUMENT OR DOCUMENT EXECUTED IN CONNECTION HEREWITH (INCLUDING, WITHOUT
LIMITATION, THE LEASE) SHALL BE LIMITED TO AND ENFORCEABLE SOLELY AGAINST
LANDLORD’S INTEREST IN THE BUILDING.



B-9

 

--------------------------------------------------------------------------------

 

 

 

(g)The headings set forth herein are for convenience only.

(h)This Work Letter sets forth the entire agreement of Tenant and Landlord
regarding the Tenant Work.  This Work Letter may only be amended if in writing
and duly executed by both Landlord and Tenant.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 

 

B-10

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT C -- COMMENCEMENT DATE MEMORANDUM

 

attached to and made a part of Lease bearing the

Lease Reference Date of ______________, 2014, between

ROBERTS BOULEVARD, LLC, as Landlord,

and CRYOLIFE, INC., as Tenant

 

COMMENCEMENT DATE MEMORANDUM

 

THIS MEMORANDUM, made as of __________, 20__, by and between ROBERTS BOULEVARD,
LLC, a Georgia limited liability company (“Landlord”), and CRYOLIFE, INC., a
Florida corporation (“Tenant”).

 

Recitals:

 

A.Landlord and Tenant are parties to that certain Lease, dated for reference
_________, 2014 (the “Lease”) for certain premises (the “Premises”) consisting
of approximately ________ square feet at the building commonly known as
________________.

 

B.Tenant is in possession of the Premises and the Term of the Lease has
commenced.

 

C.Landlord and Tenant desire to enter into this Memorandum confirming the
Commencement Date, the Termination Date and other matters under the Lease. 

 

NOW, THEREFORE, Landlord and Tenant agree as follows:

 

1.The actual Commencement Date is ________________.

 

2.The actual Rent Commencement Date is ________________.

 

3.The actual Termination Date is ____________________.

 

4.The schedule of the Annual Rent and the Monthly Installment of Rent set forth
on the Reference Pages is deleted in its entirety, and the following is
substituted therefor:

 

[insert rent schedule]

 

5.Capitalized terms not defined herein shall have the same meaning as set forth
in the Lease.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.

 

 

 

LANDLORD:

TENANT:



C1

--------------------------------------------------------------------------------

 

 

 

 

ROBERTS BOULEVARD, LLC,
a Georgia limited liability company

 

 

CRYOLIFE, INC.,
a Florida corporation

By:DO NOT SIGN - SAMPLE ONLY

By:DO NOT SIGN - SAMPLE ONLY

Name:

Name:

Title:

Title:

Dated:                                              , 20

Dated:, 20       

 

 

D-2

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D -- RULES AND REGULATIONS

 

attached to and made a part of Lease bearing the

Lease Reference Date of ______________, 2014, between

ROBERTS BOULEVARD, LLC, as Landlord,

and CRYOLIFE, INC., as Tenant

 

1. No sign, placard, picture, advertisement, name or notice shall be installed
or displayed on any part of the outside or inside of the Building without the
prior written consent of the Landlord.  Landlord shall have the right to remove,
at Tenant’s expense and without notice, any sign installed or displayed in
violation of this rule.  All approved signs or lettering on doors and walls
shall be printed, painted, affixed or inscribed at Tenant’s expense by a vendor
designated or approved by Landlord.  In addition, Landlord reserves the right to
change from time to time the format of the signs or lettering and to require
previously approved signs or lettering to be appropriately altered.

2.If Landlord objects in writing to any curtains, blinds, shades or screens
attached to or hung in or used in connection with any window or door of the
Premises, Tenant shall immediately discontinue such use.  No awning shall be
permitted on any part of the Premises.  Tenant shall not place anything or allow
anything to be placed against or near any glass partitions or doors or windows
which may appear unsightly, in the opinion of Landlord, from outside the
Premises.

3.Tenant shall not obstruct any sidewalks, halls, passages, exits, entrances,
elevators, or stairways of the Building. No tenant and no employee or invitee of
any tenant shall go upon the roof of the Building without Landlord's consent,
which shall not be unreasonably withheld, conditioned or delayed by Landlord,
and subject to such reasonable requirements that Landlord may impose regarding
alterations, protection of persons and property, non-violation of applicable
roof warranties, insurance and other reasonable requirements.

4.Any directory of the Building, if provided, will be exclusively for the
display of the name and location of tenants only and Landlord reserves the right
to exclude any other names. There shall be no charge to Tenant for Tenant’s
directory listings.  Landlord agrees that Tenant shall be entitled to use all of
the Building directory space and to have listings for multiple persons employed
by Tenant and based in the Premises.

5.All cleaning and janitorial services for the Building and the Premises shall
be provided exclusively through Landlord, unless Tenant elects to take over and
to contract and pay directly for such cleaning and janitorial services in all
and/or in selected special use areas of the Premises, which Landlord agrees
Tenant may elect to do at Tenant’s sole cost and expense.  Tenant shall not
cause any unnecessary labor by carelessness or indifference to the good order
and cleanliness of the Premises.  Landlord shall not in any way be responsible
to any Tenant for any loss of property on the Premises, however occurring, or
for any damage to any Tenant’s property by the janitor or any other employee or
any other person.

6.The toilet rooms, toilets, urinals, wash bowls and other apparatus shall not
be used for any purpose other than that for which they were constructed.  No
foreign substance of any kind



D-1

 

--------------------------------------------------------------------------------

 

 

whatsoever shall be thrown into any of them, and the expense of any breakage,
stoppage or damage resulting from the violation of this rule shall be borne by
the Tenant who, or whose employees or invitees, shall have caused it.

7.Tenant shall store all its trash and garbage within its Premises.  Tenant
shall not place in any trash box or receptacle any material which cannot be
disposed of in the ordinary and customary manner of trash and garbage
disposal.  All garbage and refuse disposal shall be made in accordance with
directions issued from time to time by Landlord. Tenant will comply with any and
all recycling procedures designated by Landlord.

8.Landlord will furnish Tenant two (2) keys free of charge to each door in the
Premises that has a passage way lock.  Landlord may charge Tenant a reasonable
amount for any additional keys, and Tenant shall not make or have made
additional keys on its own. Tenant shall not alter any lock or install a new or
additional lock or bolt on any door of its Premises.  Tenant, upon the
termination of its tenancy, shall deliver to Landlord the keys of all doors
which have been furnished to Tenant, and in the event of loss of any keys so
furnished, shall pay Landlord therefor.

9.If Tenant requires telephone, data, burglar alarm or similar service, the cost
of purchasing, installing and maintaining such service shall be borne solely by
Tenant.  No boring or cutting for wires will be allowed without the prior
written consent of Landlord.

10.No equipment, materials, furniture, packages, bulk supplies, merchandise or
other property will be received in the Building or carried in the elevators
except between such hours and in such elevators as may be designated by
Landlord.  The persons employed to move such equipment or materials in or out of
the Building must be acceptable to Landlord.

11.Tenant shall not place a load upon any floor which exceeds the load per
square foot which such floor was designed to carry and which is allowed by
law.  Heavy objects shall stand on such platforms as determined by Landlord to
be necessary to properly distribute the weight.  Business machines and
mechanical equipment belonging to Tenant which cause noise or vibration that may
be transmitted to the structure of the Building or to any space in the Building
to such a degree as to be objectionable to Landlord or to any tenants shall be
placed and maintained by Tenant, at Tenant’s expense, on vibration eliminators
or other devices sufficient to eliminate the noise or vibration. Landlord will
not be responsible for loss of or damage to any such equipment or other property
from any cause, and all damage done to the Building by maintaining or moving
such equipment or other property shall be repaired at the expense of Tenant.

12.Landlord shall in all cases retain the right to control and prevent access to
the Building of all persons whose presence in the judgment of Landlord would be
prejudicial to the safety, character, reputation or interests of the Building
and its tenants, provided that nothing contained in this rule shall be construed
to prevent such access to persons with whom any tenant normally deals in the
ordinary course of its business, unless such persons are engaged in illegal
activities.  Landlord reserves the right to exclude from the Building between
the hours of 7:00 p.m. and 7:00 a.m. the following day, or such other hours as
may be established from time to time by Landlord, and on Sundays and legal
holidays, any person unless that person is known to the person or



D-2

 

--------------------------------------------------------------------------------

 

 

employee in charge of the Building and has a pass or is properly
identified.  Tenant shall be responsible for all persons for whom it requests
passes and shall be liable to Landlord for all acts of such persons.  Landlord
shall not be liable for damages for any error with regard to the admission to or
exclusion from the Building of any person.

13.Tenant shall not use any method of heating or air conditioning other than
that supplied or approved in writing by Landlord. Any approval for special or
supplemental heating and air conditioning shall not be unreasonably withheld,
conditioned or delayed by Landlord.

14.Tenant shall not waste electricity, water or air conditioning.  Tenant shall
keep corridor doors closed. Tenant shall close and lock the doors of its
Premises and entirely shut off all water faucets or other water apparatus and
electricity, gas or air outlets before Tenant and its employees leave the
Premises.  Tenant shall be responsible for any damage or injuries sustained by
other tenants or occupants of the Building or by Landlord for noncompliance with
this rule.

15.Tenant shall not install any radio or television antenna, satellite dish,
loudspeaker or other device on the roof or exterior walls of the Building
without Landlord’s prior written consent, which consent may be withheld in
Landlord’s sole discretion, and which consent may in any event be conditioned
upon Tenant’s execution of Landlord’s standard form of license
agreement.  Tenant shall be responsible for any interference caused by such
installation.

16.Tenant shall not mark, drive nails, screw or drill into the partitions,
woodwork, plaster, or drywall (except for pictures, tack boards and similar
office uses) or in any way deface the Premises.  Tenant shall not cut or bore
holes for wires.  Tenant shall not affix any floor covering to the floor of the
Premises in any manner except as approved by Landlord.  Tenant shall repair any
damage resulting from noncompliance with this rule.

17.Tenant shall not install, maintain or operate upon the Premises any vending
machine without Landlord’s prior written consent,  which consent shall not be
unreasonably withheld or delayed by Landlord, except that Tenant may install
food and drink vending machines solely for the convenience of its employees.

18.No cooking shall be done or permitted by any tenant on the Premises, except
that Underwriters’ Laboratory approved microwave ovens or equipment for brewing
coffee, tea, hot chocolate and similar beverages shall be permitted provided
that such equipment and use is in accordance with all applicable federal, state
and city laws, codes, ordinances, rules and regulations.

19.Tenant shall not use in any space or in the public halls of the Building any
hand trucks except those equipped with the rubber tires and side guards or such
other material-handling equipment as Landlord may approve.  Tenant shall not
bring any other vehicles of any kind into the Building.

20.Tenant shall not permit any motor vehicles to be washed or mechanical work or
maintenance of motor vehicles to be performed in any parking lot.



D-3

 

--------------------------------------------------------------------------------

 

 

21.Landlord shall have the right, exercisable without notice and without
liability to any tenant, to change the name and address of the Building.  Tenant
requests for services must be submitted to the Building office by an authorized
individual.  Employees of Landlord shall not perform any work or do anything
outside of their regular duties unless under special instruction from Landlord,
and no employee of Landlord will admit any person (Tenant or otherwise) to any
office without specific instructions from Landlord. 

22.Tenant shall not permit smoking or carrying of lighted cigarettes or cigars
other than in areas designated by Landlord as smoking areas, as shown on the
site plan attached hereto as Exhibit G hereto and incorporated herein by this
reference.

23.Canvassing, soliciting, distribution of handbills or any other written
material in the Building is prohibited and each tenant shall cooperate to
prevent the same.  No tenant shall solicit business from other tenants or permit
the sale of any good or merchandise in the Building without the written consent
of Landlord.

24.Tenant shall not permit any animals other than service animals, e.g.
seeing-eye dogs, to be brought or kept in or about the Premises or any common
area of the Building.

25.These Rules and Regulations are in addition to, and shall not be construed to
in any way modify or amend, in whole or in part, the terms, covenants,
agreements and conditions of any lease of any premises in the Building. Landlord
may waive any one or more of these Rules and Regulations for the benefit of any
particular tenant or tenants, but no such waiver by Landlord shall be construed
as a waiver of such Rules and Regulations in favor of any other tenant or
tenants, nor prevent Landlord from thereafter enforcing any such Rules and
Regulations against any or all of the tenants of the Building.

26.Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be reasonably necessary for
safety and security, for care and cleanliness of the Building, and for the
preservation of good order in and about the Building; provided, however, that,
in the case of any conflict between such rules and regulations and the Lease,
the provisions of the Lease shall control.  Tenant agrees to abide by all such
rules and regulations herein stated and any additional rules and regulations
which are adopted. Tenant shall be responsible for the observance of all of the
foregoing rules by Tenant’s employees, agents, clients, customers, invitees and
guests.

 

(REMAINDER OF THE PAGE LEFT INTENTIONALLY BLANK)

 

D-4

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E – SPECIAL PROVISIONS

 

attached to and made a part of Lease bearing the

Lease Reference Date of ______________, 2014, between

ROBERTS BOULEVARD, LLC, as Landlord,

and CRYOLIFE, INC., as Tenant

 

1.Unused Allowance.  After completion of the Tenant Work in accordance with
Exhibit B hereof, and provided that there does not exist an Event of Default
under this Lease or a situation which, with the giving of notice or the passage
of time, or both, would constitute an Event of Default under this Lease, Tenant
may elect to add any unused portion of the Construction Allowance, up to a
maximum of $249,800.00 (the “Unused Allowance Cap”), to the “Moving Allowance”
(as hereinafter defined).  Any portion of the Construction Allowance in excess
of the Unused Allowance Cap remaining unused after completion of the Tenant Work
shall be paid by Landlord to Tenant within thirty (30) days after the completion
of the Tenant Work.

 

2.Moving Allowance.  Landlord shall provide to Tenant a moving allowance of up
to $24,980.00 (the “Moving Allowance”).  Such Moving Allowance, plus any other
sums added to the Moving Allowance under other provisions of this Lease
(including, without limitation, under Article 1 above), will be paid to
reimburse Tenant for actual out-of-pocket moving expenses, costs incurred to
purchase and install cabling for telephone and computer systems within the
Premises and costs incurred to purchase and/or install furniture, fixtures and
equipment for use within the Premises, provided that Tenant submits paid
invoices for such expenses to Landlord within six (6) months after the
Commencement Date.  Any portion of the Moving Allowance (including, without
limitation, any portion of the Construction Allowance added to the Moving
Allowance) remaining unapplied after the date that is six (6) months after the
Commencement Date shall belong to Landlord.

 

3.Rental Concession.  Provided that there does not exist an Event of Default
that remains uncured beyond any applicable notice or cure period, Tenant shall
be entitled to a conditional abatement (the “Rental Concession”) of one-half
(1/2) of each Monthly Installment of Rent which would otherwise be due for the
first (1st) twenty-four (24) full calendar months of the Term (the “Abatement
Period”) (although the full amounts of Annual Rent shall continue to accrue
during such period). Subject to the terms set forth below, Landlord and Tenant
hereby acknowledge and agree that, as a result of the Rental Concession: (i) the
amount of each Monthly Installment of Rent payable by Tenant with respect to
each month during the first (1st) twelve (12) full calendar months of the Term
shall be $17,954.38; and (ii) the amount of each Monthly Installment of Rent
payable by Tenant with respect to each month during the thirteenth (13th)
through the twenty-fourth (24th) full calendar months of the Term shall be
$18,401.94.  Notwithstanding the foregoing, Tenant shall be obligated to pay all
additional rent and all other charges due under this Lease for such period.
 Landlord and Tenant hereby acknowledge and agree that the abatement described
in this paragraph is a rent concession in an amount equal to $436,275.60 in
total.  Notwithstanding anything contained herein to the contrary, if any Event
of Default occurs and remains uncured beyond any applicable notice or cure
period: (a) the portion of the Rental Concession which has not been used by
Tenant as of the date of the occurrence of such Event of Default shall
automatically terminate and become null and void; (b) after the



 

E1

 

--------------------------------------------------------------------------------

 

 

occurrence of any such Event of Default, Tenant shall no longer be entitled to
any rent concession or abatement of rent described in this paragraph, and Tenant
shall thereafter pay all Annual Rent when due under this Lease, without regard
to the rent abatement provisions of this Lease; and (c) a portion of the amount
of the Rental Concession which has been used by Tenant as of the date of the
occurrence of such Event of Default which has not been cured may be subject to
recapture by Landlord as part of the Unamortized Amount under Section 19.3 of
this Lease.

 

4Loading Dock; Trucks. 

 

(i)Landlord and Tenant acknowledge that the Tenant Work will include the
installation of a loading dock for the Building (the “Loading Dock”), which
shall become a part of and remain with the Building upon expiration or
termination of this Lease.  The type, location, dimensions, materials, method of
installation and all other specifications relating to the Loading Dock shall be
reflected in the Plans and Specifications and shall be subject to Landlord’s
approval, not to be unreasonably withheld, conditioned or delayed.  Nothing
contained in this Article 4 shall be deemed to override any of the requirements
of the Work Letter relating to the Plans and Specifications or the Tenant Work
(or both). 

(ii)Subject to the terms of this Section 4(ii), during the Term, Tenant shall
have the right to have trucks park temporarily at the Loading Dock solely for
the purpose of loading and unloading.  However, Landlord shall have the right
from time to time to promulgate reasonable rules and regulations (and to modify,
amend or supplement such rules and regulations from time to time) regarding such
trucks and the use of the Loading Dock, including, without limitation, with
respect to days and hours during which use of the Loading Dock will be
permitted, the size, weight and/or type of truck(s) permitted within the Project
and the ingress and egress routes to be used by any such trucks (the “Loading
Dock Rules”).  In no event shall any such trucks be parked within the Project
except during periods of active loading and unloading at the Loading Dock.  
 Tenant shall at all times comply with the Loading Dock Rules and shall ensure
compliance with the Loading Dock Rules by Tenant’s employees, agents,
contractors, customers and visitors.  If Tenant fails to comply or cause
compliance with the Loading Dock Rules, and if such failure continues for more
than five (5) business days after Tenant’s receipt of written notice of such
failure, an Event of Default shall be deemed to have occurred.

5Cap on Controllable Operating Expenses.  For the purpose of calculating
Tenant’s Proportionate Share (Expenses) of the excess of Expenses paid or
incurred in any Lease Year over the Expenses paid or incurred in the Base Year
(Expenses), “Controllable Expenses” (as hereinafter defined) for calendar year
2017, and each year thereafter, shall not increase by more than five percent
(5%) per annum, on a compounded and cumulative basis, over the actual amount of
such “Controllable Expenses” for calendar year 2016.  As used herein, the term
“Controllable Expenses” means all Expenses (as “grossed up” pursuant to Section
4.3 of this Lease) other than taxes, insurance, utilities, costs of security,
costs of snow removal, costs subject to government regulation, such as minimum
wages, and all costs incurred to comply with federal or state laws, municipal or
county ordinances or codes or regulations promulgated under any of the same that
first come into effect or are first applied to the Project after the Lease
Reference Date.  By way of illustration of the foregoing, in calendar year 2018,
the Controllable



 

E2

 

--------------------------------------------------------------------------------

 

 

Expenses shall not exceed the amount determined by the following formula, when
“X” equals the actual amount of the Controllable Operating Expenses for calendar
year 2016:

 

X times 1.05 times 1.05 = maximum amount of Controllable Expenses for calendar
year 2018.

 

Thus, if Controllable Operating Expenses for 2016 are $4.00 per rentable square
foot on a “grossed up” basis, the maximum amount of Controllable Expenses for
calendar year 2018 would be $4.00 x 1.05 x 1.05 = $4.41 per rentable square
foot.  Notwithstanding anything contained herein to the contrary, this Article 5
shall not apply to the calculation of any amounts due as Tenant’s Proportionate
Share (Taxes) of the excess of Taxes paid or incurred in any Lease Year over the
Taxes paid or incurred in the Base Year (Taxes).

 

6.Signage. 

 

(i)Subject to the terms of this Article 6, Tenant shall be entitled to place its
name and logo on the existing monument sign for the Building located adjacent to
Roberts Boulevard, on an exclusive basis.  Tenant shall be responsible for the
cost of the installation and the design and manufacture of its name and logo for
the monument sign. Tenant shall also be responsible, at its sole cost and
expense, for obtaining all government approvals and permits, if any, required
for the installation of Tenant’s name and logo on the monument sign.  The
installation, size and design of Tenant’s name and logo shall be subject to
Landlord’s approval, not to be unreasonably withheld, conditioned or delayed by
Landlord.  Landlord hereby approves the Tenant signage schematic attached hereto
as Exhibit I and incorporated herein by this reference. 

(ii)Subject to the terms of this Article 6, so long as Tenant meets the
Occupancy Threshold, Tenant shall also be entitled to place its name and logo on
the retaining wall near the base of the stairway providing access to the main
entrance of the Building (the “Retaining Wall Sign”).  Tenant shall be
responsible for the cost of the installation and the design and manufacture of
its name and logo for the Retaining Wall Sign.  Tenant shall also be
responsible, at its sole cost and expense, for obtaining all government
approvals and permits, if any, required for the installation of Tenant’s name
and logo in such area.  The exact location, as well as the installation, size
and design, of Tenant’s name and logo shall be subject to Landlord’s approval,
not to be unreasonably withheld, conditioned or delayed by Landlord. 

(iii)Tenant shall be deemed to have met the “Occupancy Threshold” at any time
that Tenant and/or any Tenant Affiliate is leasing and occupying at least sixty
percent (60%) of the entire leaseable area of the Building.  For purposes of
determining whether the Occupancy Threshold has been met by Tenant in this
Article 6, any portion of the Premises that is subject to a sublease to any
party other than a Tenant Affiliate shall not be considered to be occupied by
Tenant. 

(iv)The signage rights granted under this Article 6 are for the exclusive
benefit of the Tenant executing this Lease and shall automatically terminate
upon any assignment of this Lease to any party other than a Tenant Affiliate.
 Landlord shall have the right, at its expense, to install one or more
additional monument or other signs outside or on any portion of the Building or
Project for use by other tenants.  Upon the expiration or earlier termination of
this Lease,  or at



 

E3

 

--------------------------------------------------------------------------------

 

 

any earlier date upon which the leasing and occupancy of Tenant in the Building
falls below the Occupancy Threshold,  Tenant shall, at its sole cost and
expense, removal all of the signage installed pursuant to this Article 6 and
repair any damage to the monument sign or the retaining wall (as applicable)
caused by such removal.  If Tenant fails to timely complete such removal and/or
to timely repair any damage caused by the removal of such items, Landlord may do
so and may charge the cost thereof to Tenant.    Notwithstanding the foregoing,
Tenant shall not be required to remove any of its signs: (a) solely as a result
of any failure to meet the Occupancy Threshold during the period prior to the
Rent Commencement Date; or (b) if Tenant is prevented from meeting the Occupancy
Threshold solely due to the existence of unrepaired casualty damage.

7.Security: Lessee shall have the right to have a security guard, at Tenant’s
cost, in the lobby of the Building as well as install cardkey access to the
Building; provided, however, that Tenant shall provide Landlord with cardkeys to
access the Building.   . 

8.Right of First Offer.  Tenant shall have a continuing right of first offer
(“First Offer Right”) to lease any space within that certain building within the
Project adjacent to the Building and commonly known as “Building A,” the
location of which is as shown on Exhibit F attached hereto and by this reference
made a part hereof (“First Offer Space”).    

(i)Tenant shall not be entitled to exercise a First Offer Right if, at the time
of the exercise of the First Refusal Right, there exists an Event of Default
that remains uncured beyond any applicable notice or cure period. 

(ii)(a)If the First Offer Space, or a portion thereof, has or will become
available, Landlord shall deliver written notice to Tenant (the “First Offer
Notice”) of the availability of such portion of the First Offer Space.  The
First Offer Notice shall specify the approximate location and rentable square
footage of the portion of the First Offer Space which has or will become
available, the proposed Term for such portion of the First Offer Space, and the
proposed Annual Rent and other economic terms for the lease of such space, which
proposed Term, Annual Rent and other economic terms shall be as set forth in
Section 8(iv) below.

(b)Tenant shall have ten (10) days from its receipt of the First Offer Notice to
notify Landlord in writing (the “Exercise Notice”)  that Tenant desires to lease
the specified portion of the First Offer Space.  If Tenant does so exercise its
First Offer Right by notifying Landlord within such ten (10) day period, that
portion of the First Offer Space shall be added to the Premises in accordance
with the provisions of this Article 8.  If Tenant does not exercise such First
Offer Right or fails to notify Landlord within such ten (10) day period of its
election, Landlord shall thereafter have the right to lease that portion of the
First Offer Space to any prospective tenant on any terms and conditions that are
not materially more favorable to a prospective tenant than those offered to and
declined (or deemed declined by failure to timely exercise the First Offer
Right) by Tenant.  Terms and conditions shall be deemed to be “materially more
favorable” if the effective rental rate is less than ninety percent (90%) of the
effective rental rate set forth in the First Offer Notice.  If the terms and
conditions are materially more favorable to the prospective tenant, then
Landlord must provide a new First Offer Notice to Tenant.    However, if
Landlord leases such portion of the First Offer Space to another tenant on terms
and conditions that are not materially more favorable, this First Offer Right
and the First



 

E4

 

--------------------------------------------------------------------------------

 

 

Refusal Right shall expire and be of no further force or effect as to such
portion of the First Offer Space.

(iii)The phrase “has or will become available” shall mean such time when a
portion of the First Offer Space is not (or will not be) subject to an existing
lease, an extension option or an expansion option in favor of any tenant of the
Project.  In the event that any portion of the First Offer Space will become
available due to the scheduled expiration date of a lease, Landlord shall be
entitled to give Tenant a First Offer Notice of the availability of such portion
of the First Offer Space on or after the date which is twelve (12) months prior
to the expiration date of such lease. 

(iv)If Tenant exercises any First Offer Right, the terms of the Lease for the
Offered Space will be as follows:

(a)The commencement date of this Lease for any portion of the First Offer Space
for which Tenant has exercised a First Offer Right shall be the date for
commencement set forth in the First Offer Notice.  The Term of the Lease with
respect to the First Offer Space shall be coterminous with the Term of the Lease
for the Premises.

(b)The Annual Rent which will be payable by Tenant with respect to such space
shall be the Fair Market Value Annual Rent (as defined in Article 11 below) as
determined by Landlord in its sole, but reasonable discretion.

(c)Tenant shall pay with respect to the First Offer Space all additional rent
and all other charges set forth in this Lease [without limiting the generality
of the foregoing, the Base Year (Expenses) and Base Year (Taxes) applicable to
such space shall be the same as is applicable to the original Premises under
this Lease]. 

(d)Tenant will accept such First Offer Space in its then-current, “as is”
condition without any obligation of Landlord to improve, alter or remodel the
First Offer Space.    However, the Fair Market Value Annual Rent may include a
market rate improvement allowance, if such allowances are given in connection
with similar space in Building  A, or, if applicable, in “Comparable Buildings”
(as hereinafter defined), taking into account that Tenant is exercising an
option to expand the Premises. 

(v)Upon exercise of the First Offer Right by Tenant, and the determination of
the Annual Rent and other terms with respect to the First Offer Space, Landlord
and Tenant, upon demand of either of them, shall enter into either (at
Landlord’s option) an amendment to this Lease adding such First Offer Space to
the Premises or a new lease for the First Offer Space.  Such amendment or new
lease shall set forth the Annual Rent and other terms with respect to the First
Offer Space (all of which shall be determined as set forth above in this Article
8), provided that failure to enter into any such amendment shall not affect
Tenant’s obligation to pay Annual Rent and all additional rent due for such
First Offer Space.  If Landlord elects to require Tenant to enter into a new
lease for the First Offer Space, such new lease will be in a form substantially
similar to this Lease, but with appropriate changes to reflect the terms of this
Article 8, provided that, unless specifically required under the terms of this
Article 8, such new lease will not include the provisions contained in these
Special Provisions.  If Tenant properly exercises a First Offer 



 

E5

 

--------------------------------------------------------------------------------

 

 

Right but thereafter, for any reason (except for delays caused by Landlord),
does not enter into such an amendment or new lease or provide its written
comments thereto within fifteen (15) days after its submission to Tenant by
Landlord, and if such failure continues for more than five (5) days after
written notice to Tenant demanding the execution of such amendment or new lease,
Landlord shall have the option, by written notice to Tenant, to elect to cancel
Tenant’s exercise of its First Offer Right and, if Landlord so elects, Landlord
will be free to rent such First Offer Space to any other prospective tenant. 

(viii)The termination, cancellation or surrender of this Lease shall terminate
any rights of Tenant pursuant to this Article 8.  This First Offer Right is
provided to Tenant for the exclusive benefit of Tenant and shall terminate upon
the sublease of all or any portion of the Premises, or upon the assignment of
the Lease, to any party other than a Tenant Affiliate.  In addition, this First
Offer Right shall be of no force or effect (and Landlord shall not be obligated
to give a First Offer Notice)  during any period in which: (A) the Extension
Option has previously been exercised or is otherwise void, inactive or
unavailable and there are less than three (3) years remaining in the Term after
the projected rent commencement date for the First Offer Space; or (B) the
“Landlord” under this Lease is not also the owner of the First Offer Space.

(ix)Notwithstanding anything contained herein to the contrary, Tenant shall have
no right to exercise the First Offer Right at any time when the rent
commencement for the First Offer Space is projected to occur less than three (3)
years prior to the expiration of the Term of this Lease (exclusive of any
unexercised extension or renewal options).  Nothwithstanding the foregoing, if,
concurrently with Tenant’s exercise of the First Offer Right, Tenant exercises
an Extension Option pursuant to Section 10(vii) below or Landlord and Tenant
agree to a negotiated extension of the Term of this Lease, and, as a result,
there will be at least three (3) years remaining in the Term of this Lease as of
the projected rent commencement for the First Offer Space, then Tenant will be
permitted to exercise the First Offer Right in accordance with the terms of this
Article 8.

(x)Notwithstanding any other term or provision of this Lease or this Article 8,
express or implied, it is understood and agreed by Tenant that: (a) Tenant’s
rights under this Article 8 may be subject and subordinate to existing third
party leases in effect with one or more tenants for the First Offer Space or a
portion thereof, as of the Lease Reference Date, and Landlord reserves the right
to extend the lease expiration date of, or renew, any such third party lease,
whether pursuant to the exercise of any extension or renewal option, or
otherwise; (b) Tenant’s rights under this Article 8 are subject and subordinate
to the right of first refusal encumbering a portion of the First Offer Space
consisting of approximately 2,276 rentable square feet and commonly known as
Suite 180 set forth in that certain Lease by and between Landlord and EDCO
Education, dated November 21, 2013 [the rights Landlord has reserved in clause
(a) of this Section 8(x) and the specific right described in clause (b) of this
Section 8(x) are herein collectively referred to as “Superior Rights”]; (c) the
rights and interests in and to the First Offer Space and all portions thereof
granted by Landlord to Tenant in this Article 8 are, in all respects, subject
and subordinate to all such Superior Rights and may be wholly or partially
rendered void and of no effect by such Superior Rights; (d) Landlord shall not
be liable for the failure or inability of Tenant to exercise or benefit from any
or all rights granted in this Article 8 with respect to the First Offer Space or
any portion thereof by reason of the Superior Rights; and (e) Tenant shall not
be entitled to compensation, consolation, consideration, replacement of such



 

E6

 

--------------------------------------------------------------------------------

 

 

space or any remedy from or against Landlord by reason of such failure or
inability.  Landlord shall not be liable for any failure to give possession of
any portion of the First Offer Space by reason of the unlawful holding over or
retention of possession of any previous tenant, tenants or occupants of same,
nor shall such failure impair the validity of this Lease or extend the Term of
this Lease.  However, Landlord does agree to use reasonable diligence to deliver
possession of the applicable First Offer Space to Tenant upon the dates
described herein; provided, however, that Landlord shall not be obligated to
institute eviction or dispossessory proceedings proceedings against any holdover
tenants unless the applicable holdover continues for more than one hundred
twenty (120) days after the date on which such tenant was required to surrender
and vacate the applicable space.

9.Right of First Refusal.  In addition to the First Offer Right, Tenant shall
have a continuing right of first refusal (“First Refusal Right”) to lease the
First Offer Space.    

(i)Tenant shall not be entitled to exercise a First Refusal Right if, at the
time of the exercise of the First Refusal Right, there exists an Event of
Default that remains uncured beyond any applicable notice or cure period. 

(ii)(a)Except as set forth in Article 8 above, if the First Offer Space, or a
portion thereof, has or will become available, and Landlord has an offer or
proposal to lease all or part of such First Offer Space from a “bona fide”
prospect (the “Prospect”) which Landlord is willing to accept, Landlord shall
deliver written notice to Tenant (the “First Refusal Notice”) of the
availability of such portion of the First Offer Space.  The First Refusal Notice
shall specify the approximate location and rentable square footage of the
portion of the First Offer Space which has or will become available, the
proposed Term and the proposed Annual Rent and other economic terms for the
lease of such space, which proposed Term, Annual Rent and other economic terms
shall be as set forth in Section 9(iii) below.  If the Prospect is interested in
combining all or part of the First Offer Space with other space in the Project,
Landlord shall also specify such additional space in its First Refusal Notice to
Tenant.  The portion of the First Offer Space, plus such additional space, if
any, is hereinafter referred to as the “Offered Space.”

(b)Tenant shall have ten (10) days from its receipt of the First Refusal Notice
to notify Landlord in writing (the “Exercise Notice”)  that Tenant desires to
lease the Offered Space.  If Tenant does so exercise its First Refusal Right by
notifying Landlord within such ten (10) day period, the Offered Space shall be
added to the Premises in accordance with the provisions of this Article 9.  If
Tenant does not exercise such First Refusal Right or fails to notify Landlord
within such ten (10) day period of its election, Landlord shall thereafter have
the right to lease that portion of the First Offer Space to any prospective
tenant on any terms and conditions that are not materially more favorable to a
prospective tenant than those offered to and declined (or deemed declined by
failure to timely exercise the First Refusal Right) by Tenant.  Terms and
conditions shall be deemed to be “materially more favorable” if the effective
rental rate is less than ninety percent (90%) of the effective rental rate set
forth in the First Refusal Notice.  If the terms and conditions are materially
more favorable to the prospective tenant, then Landlord must provide a new First
Refusal Notice to Tenant.    However, if Landlord leases such portion of the
First Offer Space to another tenant on terms and conditions that are not
materially more favorable,  both this First Refusal Right and the First Offer
Right shall expire and be of no further force or effect as to such portion of
the First Offer Space.





 

E7

 

--------------------------------------------------------------------------------

 

 

(iii)If Tenant exercises any First Refusal Right, the terms of the Lease for the
Offered Space will be as follows:

(a)The commencement date for such space shall be the date on which the “Offered
Space Leasehold Improvements” (as hereinafter defined) have reached a state of
Substantial Completion, as determined in accordance with the terms of the “ROFR
Work Letter” (as herenafter defined).

(b)The Term of the Lease with respect to the Offered Space shall be coterminous
with the Term of the Lease for the Premises.

(c)The Annual Rent which will be payable by Tenant with respect to such space
shall be based on the same rate of Annual Rent (on a per rentable square foot
basis) payable by Tenant with respect to the original Premises under this Lease
(as the same may be adjusted from time to time).

(d)Tenant shall pay with respect to the Offered Space all additional rent and
all other charges set forth in this Lease [without limiting the generality of
the foregoing, the Base Year (Expenses) and Base Year (Taxes) applicable to such
space shall be the same as is applicable to the original Premises under this
Lease]. 

(e)Tenant will accept such Offered Space in its then-current, “as is” condition
without any obligation of Landlord to improve, alter or remodel the Offered
Space, except that Landlord shall construct certain improvements in and to the
Offered Space (the “Offered Space Leasehold Improvements”) in accordance with
the terms of the ROFR Work Letter.    Subject to the terms of the ROFR Work
Letter, Landlord shall provide a tenant improvement allowance which will be
applied to the actual hard and soft costs of Landlord’s construction of
improvements in and to the Offered Space (provided that the plans and
specifications therefor are first approved by Landlord).  Such tenant
improvement allowance will be calculated as follows: (A) if there will be at
least seven (7) years remaining in the Term after the projected rent
commencement date for the Offered Space, the tenant improvement allowance will
be equal to $20.00 per rentable square foot of the Offered Space; (B) if there
will be less than seven (7) years, but at least five (5) years, remaining in the
Term after the projected rent commencement date for the Offered Space, the
tenant improvement allowance will be equal to $15.00 per rentable square foot of
the Offered Space; and (C) if there will be less than five (5) years, but at
least three (3) years, remaining in the Term after the projected rent
commencement date for the Offered Space, the tenant improvement allowance will
be equal to $8.00 per rentable square foot of the Offered Space.  In addition,
subject to the terms of the ROFR Work Letter, Landlord shall provide a space
planning allowance in an amount equal to $1.00 per rentable square foot of the
Offered Space multiplied by the “Proration Factor” (as hereinafter defined).  
 Nothwithstanding the foregoing, if, concurrently with Tenant’s exercise of the
First Refusal Right, Tenant exercises an Extension Option pursuant to Section
10(vii) below or Landlord and Tenant agree to a negotiated extension of the Term
of this Lease, then, for purposes of determing the applicability of clauses (A)
through (C) above, such extension period shall be included in calculating the
number of years remaining in the Term after the projected rent commencement date
for the Offered Space.





 

E8

 

--------------------------------------------------------------------------------

 

 

(f)Tenant shall be entitled to receive a credit against Annual Rent on and
subject to the same terms set forth in Article 3 of these Special Provisions,
except that: (A) such credit shall be applied only to the Annual Rent due with
respect to the Offered Space, and not to the Annual Rent due for any other
portion of the Premises; (B) such credit shall be applied commencing on
the commencement date for the Offered Space; and (C) the amount of such credit
shall be equal to $436,275.60 multiplied by the Proration Factor. 

(g)Landlord shall provide a moving allowance in an amount equal to $1.00 per
rentable square foot of the Offered Space multiplied by the Proration
Factor.  Such moving allowance shall be governed by the terms of Article 2 of
these Special Provisions, except that: (A) references to the “Premises” shall be
deemed to refer to the Offered Space; and (B) the deadline for the use of such
moving allowance will be six (6) months after the commencement date for the
Offered Space.

For purposes of this Section 9(iii), the term “Proration Factor” shall mean a
fraction, the numerator of which will be the number of whole months projected to
remain in the Term of this Lease (exclusive of any extension or renewal options)
as of the projected rent commencement date for the Offered Space, and the
denominator of which is one hundred thirty-two (132).  To the extent not
inconsistent with the foregoing, all other terms and conditions for the lease of
the Offered Space shall be those terms, covenants, agreements, provisions and
conditions then in effect under this Lease with respect to the original Premises
as of the commencement date for the Offered Space (exclusive of tenant
improvement allowances, space planning allowances, refurbishment allowances,
other allowances, rent abatements, and other concessions applicable to the
original Premises). 

(iv)Upon exercise of the First Refusal Right by Tenant, and the determination of
the Annual Rent, allowances, credits and other terms with respect to the Offered
Space, Landlord and Tenant, upon demand of either of them, shall enter into
either (at Landlord’s option) an amendment to this Lease adding such Offered
Space to the Premises or a new lease for the Offered Space.  Such amendment or
new lease shall set forth the Annual Rent, allowances, credits and other terms
with respect to the Offered Space (all of which shall be determined as set forth
above in this Article 9), provided that failure to enter into any such amendment
shall not affect Tenant’s obligation to pay Annual Rent and all additional rent
due for such Offered Space.  Such amendment or new lease shall also include the
ROFR Work Letter.  If Landlord elects to require Tenant to enter into a new
lease for the Offered Space, such new lease will be in a form substantially
similar to this Lease, but with appropriate changes to reflect the terms of this
Article 9, provided that, unless specifically required under the terms of this
Article 9, such new lease will not include the provisions contained in these
Special Provisions.  If Tenant properly exercises a First Refusal Right but
thereafter, for any reason (except for delays caused by Landlord), does not
enter into such an amendment or new lease or provide its written comments
thereto within fifteen (15) days after its submission to Tenant by Landlord, and
if such failure continues for more than five (5) days after written notice to
Tenant demanding the execution of such amendment or new lease, Landlord shall
have the option, by written notice to Tenant, to elect to cancel Tenant’s
exercise of its First Refusal Right and, if Landlord so elects, Landlord will be
free to rent such Offered Space to any other prospective tenant and the First
Refusal Right granted to Tenant under this Article 9, as well as the First Offer
Right granted to Tenant under Article 8 above, shall immediately expire and be
of no



 

E9

 

--------------------------------------------------------------------------------

 

 

further force or effect and Tenant shall have no further rights, and Landlord
shall have no further obligations, under this Article 9.  As used herein, the
term “ROFR Work Letter” means a work letter to be attached to the amendment or
new lease to be entered into between Landlord and Tenant under this Section
9(iv) (which work letter will be in a form substantially similar to the Work
Letter attached to this Lease as Exhibit B, but with appropriate changes to
reflect the terms of this Article 9).

(v)The termination, cancellation or surrender of this Lease shall terminate any
rights of Tenant pursuant to this Article 9.  This First Refusal Right is
provided to Tenant for the exclusive benefit of Tenant and shall terminate upon
the sublease of all or any portion of the Premises, or upon the assignment of
the Lease, to any party other than a Tenant Affiliate.  In addition, this First
Refusal Right shall be of no force or effect (and Landlord shall not be
obligated to give a First Refusal Notice)  during any period in which: (A) the
Extension Option has previously been exercised or is otherwise void, inactive or
unavailable and there are less than three (3) years remaining in the Term after
the projected rent commencement date for the Offered Space; or (B) the
“Landlord” under this Lease is not also the owner of the First Offer Space.

(vi)Notwithstanding anything contained herein to the contrary, Tenant shall have
no right to exercise the First Refusal Right at any time when the rent
commencement for the Offered Space is projected to occur less than three (3)
years prior to the expiration of the Term of this Lease (exclusive of any
unexercised extension or renewal options).  Nothwithstanding the foregoing, if,
concurrently with Tenant’s exercise of the First Refusal Right, Tenant exercises
an Extension Option pursuant to Section 10(vii) below or Landlord and Tenant
agree to a negotiated extension of the Term of this Lease, and, as a result,
there will be at least three (3) years remaining in the Term of this Lease as of
the projected rent commencement for the Offered Space, then Tenant will be
permitted to exercise the First Refusal Right in accordance with the terms of
this Article 9.

(vii)Notwithstanding any other term or provision of this Lease or this Article
9, express or implied, it is understood and agreed by Tenant that: (a) Tenant’s
rights under this Article 9 may be subject and subordinate to existing third
party leases in effect with one or more tenants for the First Offer Space or a
portion thereof, as of the Lease Reference Date, and Landlord reserves the right
to extend the lease expiration date of, or renew, any such third party lease,
whether pursuant to the exercise of any extension or renewal option, or
otherwise; (b) Tenant’s rights under this Article 8 are subject and subordinate
to the right of first refusal encumbering a portion of the First Offer Space
consisting of approximately 2,276 rentable square feet and commonly known as
Suite 180 set forth in that certain Lease by and between Landlord and EDCO
Education, dated November 21, 2013 [the rights Landlord has reserved in clause
(a) of this Section 9(vii) and the specific right described in clause (b) of
this Section 9(vii) are herein collectively referred to as “Superior Rights”];
(c) the rights and interests in and to the First Offer Space and all portions
thereof granted by Landlord to Tenant in this Article 9 are, in all respects,
subject and subordinate to all such Superior Rights and may be wholly or
partially rendered void and of no effect by such Superior Rights; (d) Landlord
shall not be liable for the failure or inability of Tenant to exercise or
benefit from any or all rights granted in this Article 9 with respect to the
First Offer Space or any portion thereof by reason of the Superior Rights; and
(e) Tenant shall not be entitled to compensation, consolation, consideration,
replacement of such



 

E10

 

--------------------------------------------------------------------------------

 

 

space or any remedy from or against Landlord by reason of such failure or
inability.  Landlord shall not be liable for any failure to give possession of
any portion of the First Offer Space by reason of the unlawful holding over or
retention of possession of any previous tenant, tenants or occupants of same,
nor shall such failure impair the validity of this Lease or extend the Term of
this Lease.  However, Landlord does agree to use reasonable diligence to deliver
possession of the applicable First Offer Space to Tenant upon the dates
described herein; provided, however, that Landlord shall not be obligated to
institute eviction or dispossessory proceedings proceedings against any holdover
tenants unless the applicable holdover continues for more than one hundred
twenty (120) days after the date on which such tenant was required to surrender
and vacate the applicable space.

10.Extension Option.  Provided that there does not exist an Event of Default
under this Lease or a situation which, with the giving of notice or the passage
of time, or both, would constitute an Event of Default under this Lease, Tenant
shall have the option (each an “Extension Option”) to extend the Term for up to
two successive periods of five (5) years each (each an “Extension Term”) by
giving written notice thereof to Landlord so that Landlord actually receives
such written notice before 5:00 p.m., Atlanta, Georgia time on or before the
date twelve (12) months prior to the scheduled expiration of the then-current
Term (the “Extension Notice Deadline”), but no earlier than fifteen (15) months
prior to the scheduled expiration of the then-current Term [except as set forth
in Section 10(vii) below].  If Landlord does not actually receive such written
extension notice prior to 5:00 p.m., Atlanta, Georgia time on the applicable
Extension Notice Deadline, then Tenant shall be deemed to have waived its rights
set forth in this Article 7 for the applicable and any subsequent Extension Term
(if any), and any such rights, and any obligations of Landlord under this
Article 10, shall automatically terminate and be of no further force or
effect.  If Landlord does actually receive such written extension notice prior
to 5:00 p.m., Atlanta, Georgia time on the applicable Extension Notice Deadline,
then, subject to the foregoing, the Term shall be extended for the applicable
Extension Term on the following terms and conditions: 

(i)The Annual Rental for the first (1st) Extension Term will be as set forth in
the following schedule:

 

Rental Year

 

Rentable Square

Footage

Annual Rent

Per Square Foot

 

Annual Rent

Monthly
Installment of Rent

Twelfth

24,980

$22.08

$551,558.40

$45,963.20

Thirteenth

24,980

$22.63

$565,297.40

$47,108.12

Fourteenth

24,980

$23.20

$579,536.00

$48,294.67

Fifteenth

24,980

$23.78

$594,024.40

$49,502.03

Sixteenth

24,980

$24.37

$608,762.60

$50,730.22

 

(ii)The Annual Rental for the second (2nd) Extension Term will be an amount
equal to the Fair Market Value Annual Rent for the Premises for such Extension
Term.  If Landlord and Tenant are unable to mutually agree upon the Fair Market
Value Annual Rent for the Premises for such Extension Term by the date that is
30 days after the Extension Notice Deadline, then within 7 days after said date,
Landlord and Tenant shall mutually appoint a real estate broker that has at
least 10 years’ full-time experience in appraising commercial office
space within the



 

E11

 

--------------------------------------------------------------------------------

 

 

Kennesaw submarket.  If Landlord and Tenant are unable to agree upon a broker,
either Landlord or Tenant, after giving 5 days’ prior notice to the other party,
may apply to the then president of the Atlanta Board of Commercial Realtors (or
its successor) for the selection of a broker who meets the foregoing
qualifications, which selection shall be made within 15 days after such
application.  The broker selected by the president of the Atlanta Board of
Commercial Realtors shall be a person who has not previously acted in any
capacity for either party, its affiliates or leasing agents and who meets the
above experience qualifications.  Landlord and Tenant shall each, within 7 days
after the appointment (either by agreement or selection) of the broker, submit
to the broker such party’s determination of the Fair Market Value Annual
Rent for such Extension Term,  which, as set forth in Article 11 below, shall
take into account all relevant factors [including, without limitation, clauses
(iii) and (iv) of this Article 10].  Within 20 days after the expiration of such
seven-day period, the broker shall select one of the two submittals as the more
reasonable, and if, upon the expiration of such seven-day period, the broker
shall have received one party’s submittal but not submittals from both parties,
then the broker shall select the submitted terms.  The terms so selected will be
the the Fair Market Value Annual Rent, and therefore the Annual Rental, for the
second Extension Term.  The broker’s fees, not to exceed $3,000.00, shall be
paid by the party other than the party whose submittal was selected.

(iii)Landlord shall have no obligation to make any improvements, decorations or
alterations to the Premises, other than Landlord’s existing obligations under
the Lease, and Tenant shall accept the Premises in their then current “as-is”
condition as of the commencement of the Extension Term.

(iv)Except as set forth in this Article 10, the leasing of the Premises for the
Extension Term shall be upon the same terms, covenants, agreements, provisions
and conditions of this Lease as are in effect as of the date immediately prior
to the commencement of such Extension Term (exclusive of tenant improvement
allowances, space planning allowances,  refurbishment allowances, other
allowances, rent abatements, and other concessions).  Tenant shall have no
option to renew or extend this Lease beyond the expiration of the second (2nd)
 Extension Term.

(v)Landlord and Tenant, upon the demand of either of them, shall enter into a
supplementary agreement or amendment to this Lease to memorialize the extension
of the Term for the applicable Extension Term, provided that failure to enter
into any such agreement shall not affect Tenant’s obligation to pay Annual Rent,
additional rent or any other amounts due with respect to the applicable
Extension Term as determined pursuant to this Article 10.

(vi)The termination, cancellation or surrender of this Lease shall terminate any
rights of Tenant pursuant to this Article 10.  This Extension Options are
provided to Tenant for the exclusive benefit of Tenant and shall terminate upon
the sublease of all or any portion of the Premises to any party other than a
Tenant Affiliate or upon the assignment of the Lease to any party other than a
Tenant Affiliate.  Tenant shall have no option to renew or extend this Lease
beyond the expiration of the second (2nd)  Extension Term.

(vii)Notwithstanding the “not earlier than” date for the exercise of the
applicable Extension Option  set forth above in this Article 10, if Landlord
submits a First Offer Notice or a First Refusal Notice to Tenant at any time
when the rent commencement for the First



 

E12

 

--------------------------------------------------------------------------------

 

 

Offer Space or Offered Space (as applicable) is projected to occur less than
three (3) years prior to the expiration of the Term of this Lease, Tenant may
exercise the next remaining unexercised Extension Option (if any) concurrently
with its exercise of the First Offer Right or First Refusal Right (as
applicable) by including an express statement that Tenant is exercising such
Extension Option in the Exercise Notice.  In such event, the economic terms of
this Lease aplicable during the applicable Extension Term will be as set forth
in this Article 10 with respect to the then-existing Premises and shall be
determined in accordance with the terms of Article 8 or Article 9 (as
applicable) with respect to the First Offer Space or Offered Space (as
applicable).

11.Fair Market Value Annual Rent.  For the purposes of Articles  8 and 10 above,
the phrase “Fair Market Value Annual Rent” shall mean: the fair market base
rental which a tenant would pay upon leasing non-sublease, non-encumbered,
non-equity space similar to the space in question in buildings of comparable
quality to Building A or Building B (as applicable) within the Kennesaw
submarket (“Comparable Buildings”), taking into consideration that Tenant is
exercising a right to expand the Premises or extend the Term (as applicable),
and all other relevant factors, including, without limitation: (i) the aggregate
number of rentable square feet then leased by Tenant in the Project; (ii) the
length of the lease in question; (iii) the “as-is” condition of the space in
question; (iv) any increases or decreases in Annual Rent over the Term that are
then being included in comparable leases, including adjustments made annually,
or on some other periodic basis, or based on changes in consumer price, cost of
living, or similar indexes or periodic market adjustments; (v) any tenant
concessions then being included (or not included) in comparable leases; (vi) the
location and quality of the Project; (vii) the credit standing of Tenant; (viii)
the method of payment of taxes and operating expenses by the tenant under
comparable leases and under this Lease; (ix) changes in measurement standards
for the office space in question; (x) differences in building rules and
regulations between the Building and such Comparable Buildings; and (xi) any
change to the Base Year (Expenses) and/or the Base Year (Taxes) with respect to
the applicable space or period.  As used herein, the Fair Market Value Annual
Rent reflects the base rent, and assumes payment, in addition to payments of
such Fair Market Value Monthly Rental, of Tenant’s Proportionate Share
(Expenses) of the excess of Expenses paid or incurred in any Lease Year over the
Expenses paid or incurred in the Base Year (Expenses) and Tenant’s Proportionate
Share (Taxes) of the excess of Taxes paid or incurred in any Lease Year over the
Taxes paid or incurred in the Base Year (Taxes), and all other additional rent
described in the Lease with respect to the full Premises.

12.Emergency Generator.  Tenant has requested the right to install, maintain and
operate an emergency generator,  of a type and with specifications reasonably
acceptable to Landlord, outside the Building to supply emergency electric power
to the Premises (the “Emergency Generator”).  In connection with the design,
construction, use, operation and removal of the Emergency Generator, Landlord
and Tenant have agreed as follows:

(i)The cost of the design, construction, operation, maintenance of the Emergency
Generator, including, without limitation, the design, construction and
installation of all conduits and risers necessary to bring electric current from
the Emergency Generator, and of the enclosure discussed in clause (iii) below,
shall be paid by Tenant (subject to any obligation of Landlord to provide the
Construction Allowance if the Emergency Generator is installed as part of the
Tenant Work).  The design of any necessary conduits and risers, and of the
enclosure discussed in clause (iii) below, shall be subject to Landlord’s
approval, not to be unreasonably withheld, conditioned or delayed. 





 

E13

 

--------------------------------------------------------------------------------

 

 

(ii)The Emergency Generator shall be installed on a pad to be designed and
approved by Landlord's civil engineer.  The charges of such civil engineer shall
be paid by Tenant and the pad shall be constructed at the sole cost and expense
of Tenant (subject to any obligation of Landlord to provide the Construction
Allowance if the Emergency Generator is installed as part of the Tenant
Work).  The location of the pad will be selected by Landlord in its sole
discretion.

(iii)The Emergency Generator shall not exceed the switchboard availability in
the Building, shall utilize a hospital grade muffler system, and shall be
enclosed with an enclosure of a design and color approved by Landlord which
enclosure shall achieve sound attenuation which limits noise to not more than 75
decibels at seven (7) meters.

(iv)The Emergency Generator shall be powered by a diesel engine with a
self-contained, above-ground fuel tank.  The provisions of Section 1.2 of this
Lease shall apply to the installation, operation, maintenance, use and removal
of the Emergency Generator.

(v)Except in the case of an interruption of normal electric power supplies to
the Premises, Tenant shall not operate the Emergency Generator except for
“Maintenance, Charging of Power Source and Testing” (as hereinafter
defined).  As used herein, the term “Maintenance, Charging of Power Source and
Testing” means a weekly period of two (2) hours during which Tenant may operate
the Emergency Generator for the purpose of maintenance, charging the power
source and testing.  Landlord has initially designated Fridays from 5:00 p.m. to
7:00 p.m., local time, as such time period.  However, Landlord reserves the
right to change the time period for Maintenance, Charging of Power Source and
Testing to any other day and time so long as a minimum of two (2) hours per week
is allowed.

(vi)Tenant shall maintain the Emergency Generator in good working order and in a
safe and sightly condition.  Tenant hereby agrees to indemnify, defend and hold
Landlord harmless against any loss, cost or damage suffered or incurred by
Landlord as a direct or indirect result of the installation, operation,
maintenance and removal of the Emergency Generator.

(vii)Tenant shall obtain and maintain, at its sole cost and expense, all
necessary permits and licenses for the installation and operation of the
Emergency Generator.

(viii)Whenever Tenant elects to remove the Emergency Generator, or if Tenant is
required to remove the Emergency Generator, Tenant shall remove the Emergency
Generator, the pad on which it is installed, and all underground wiring and
conduits leading from the Emergency Generator to the Building, and restore, to
Landlord's reasonable satisfaction, any damage to the Building or the Project,
including landscaping, all at Tenant's sole cost and expense.  If Tenant does
not remove the Emergency Generator on or before the Termination Date (and is not
required to remove it), Tenant shall leave the Emergency Generator, the pad and
such underground wiring and conduits in place at the Termination Date, and such
items shall become the property of Landlord on the Termination Date without
further action on behalf of Tenant.  If Tenant elects to discontinue use of the
Emergency Generator during the Term, Tenant shall promptly comply with the
requirements of this Section 12(viii) regarding such removal.  If Tenant is
required to remove the Emergency Generator and fails to do so on or before the
date



 

E14

 

--------------------------------------------------------------------------------

 

 

that is thirty (30) days after the expiration or any earlier termination of the
Term, Landlord may perform all such removal work at the cost and expense of
Tenant and Tenant shall promptly reimburse Landlord for such cost and expense
upon receipt of an invoice therefor.

13.Supplemental HVAC.  Tenant may install supplemental HVAC units within the
Premises (each, a “Supplemental Unit”; collectively, the “Supplemental Units”),
subject to Landlord’s approval of the number, size and type of such Supplemental
Units, and the plans for the installation of such Supplemental Units.  The
installation of such Supplemental Units shall be performed by Tenant in
accordance with all of the terms and conditions of this Lease, including, but
not limited to, the terms and provisions of Article 6 of this Lease (and the
terms of the Work Letter, if installed as part of the Tenant Work). The cost of
such Supplemental Units (including the cost of installation, operation, use and
maintenance thereof) shall be paid by Tenant (subject to any obligation of
Landlord to provide the Construction Allowance if the Emergency Generator is
installed as part of the Tenant Work).  The Supplemental Units shall be
separately metered and Tenant agrees to pay (either directly to the applicable
utility company, or to Landlord promptly upon demand by Landlord, as the case
may be) for all water, electric current and other resources consumed, as shown
by said meters, at the rates charged by the local public utility furnishing the
same (plus, if Tenant does not directly pay the applicable utility company, any
reasonable additional expense incurred by Landlord in keeping account of the
water, electric current and other resources so consumed).  At its sole cost and
expense, Tenant shall maintain the Supplemental Units in good working order and
in a safe and sightly condition, and shall repair and replace the Supplemental
Units during the Term of this Lease.  During the Term of this Lease and any
extension or renewal thereof, Tenant shall, at its sole cost and expense,
obtain, and maintain in force, a preventative maintenance contract for the
Supplemental Units.  Such preventative maintenance contract shall be
satisfactory to Landlord in form, substance and coverage, and shall be with a
contractor satisfactory to Landlord. The Supplemental Units shall be the
property of Landlord as of the Termination Date or any sooner date of
termination of this Lease and shall be delivered up to the Landlord with the
Premises in good condition, excepting only: (i) ordinary wear and tear;
(ii) damage by fire or other casualty that Tenant is not obligated to repair
hereunder; and (iii) damage caused by Landlord.

14.Permitted Uses.   Landlord acknowledges and agrees that the Permitted Uses
may include, without limitation, any of the following:  locker rooms/showers;
uninterruptible power supply (UPS); emergency generator (subject to Article 12
of these Special Provisions); loading dock (subject to Article 4 of these
Special Provisions); lab-ware washer (1 or 2); D.I. water system (100 gallon
storage tank minimum); autoclave; steam generator; packaged cleanroom HVAC unit
(subject to Article 13 of these Special Provisions); additional exhaust fans on
roof; cleanroom space – up to 15,000 square feet total (subject to Section 17.3
of this Lease); glass plumbing to limestone drainage; mechanical room; air
compressor; vacuum pump; horizontal bulk tank for Ln2 storage (outside) – 1,400
gallon size; and biohazard & chemical waste storage room.  All of the foregoing
is subject to Landlord’s approval of the plans and specifications for the
same.  Such approval shall not be unreasonably withheld, conditioned or delayed
by Landlord. Nothing contained in this Article 14 shall be deemed to override
any of the terms, conditions or restrictions contained in this Lease, and all
such uses described in this Article 14 shall be subject to all such terms,
conditions or restrictions contained in this Lease (including, without
limitation, Sections 1.1 and 1.2 of this Lease).  Without limiting the
generality of the foregoing, the installation of any alterations or improvements
necessary for such uses shall be performed in compliance with and subject to the



 

E15

 

--------------------------------------------------------------------------------

 

 

terms of the Work Letter, if performed as part of the initial Tenant Work, or in
compliance with and subject to the terms of Article 6 of this Lease, if not
performed as part of the initial Tenant Work. 

15.Permitted Occupants.  Notwithstanding anything to the contrary contained in
Article 9 of this Lease, Tenant shall have the right to grant subleases or
occupancy agreements to any person, firm, corporation, partnership or other
entity with whom Tenant or a Tenant Affiliate is or are in conductive joint or
cooperative business operations, research or development (“Permitted
Occupants”), without the consent of Landlord, subject to the terms of this
Article 15.  Prior to allowing any Permitted Occupant to occupy any portion of
the Premises, Tenant shall submit written notice to Landlord, which notice shall
include the name and address of the proposed Permitted Occupant and certificates
of insurance for such Permitted Occupant evidencing that such party carries
insurance in the type and amounts of coverage required of Tenant under Article
11 of this Lease.  Prior to occupancy, each Permitted Occupant shall execute a
document, in form and substance reasonably satisfactory to Landlord, pursuant to
which such Permitted Occupant will expressly and unconditionally assume, as to
Landlord, all of the waivers and indemnity obligations of Tenant under this
Lease (including, without limitation, under Section 10.1 and Article 12 of this
Lease); provided that the foregoing shall not be construed as relieving or
releasing Tenant from any of these obligations.  Any such sublease or occupancy
shall be expressly subject and subordinate to the Lease and to the matters to
which the Lease is or shall be subordinate, and Tenant shall remain primarily
liable for all obligations under the provisions of this Lease. 

 

 

 

E16

 

--------------------------------------------------------------------------------

 

 

 

EXHIBIT F -- FIRST OFFER SPACE

 

attached to and made a part of Lease bearing the

Lease Reference Date of ______________, 2014, between

ROBERTS BOULEVARD, LLC, as Landlord,

and CRYOLIFE, INC., as Tenant

 

Picture 11 [c199-20141027ex101c73196g3.jpg]

 

 

F1

 

--------------------------------------------------------------------------------

 

 

EXHIBIT G – SITE PLAN (INCLUDING SMOKING AREAS AND PARKING AREAS)

 

attached to and made a part of Lease bearing the

Lease Reference Date of ______________, 2014, between

ROBERTS BOULEVARD, LLC, as Landlord,

and CRYOLIFE, INC., as Tenant

 

Picture 4 [c199-20141027ex101c73196g4.jpg]

 

 

G1

 

--------------------------------------------------------------------------------

 

 

EXHIBIT H – JANITORIAL SPECIFICATIONS

 

attached to and made a part of Lease bearing the

Lease Reference Date of ______________, 2014, between

ROBERTS BOULEVARD, LLC, as Landlord,

and CRYOLIFE, INC., as Tenant

 

I.DETAILED SPECIFICATIONS NIGHTLY (M – F) CLEANING

 

A.ENTIRE COMPLEX

 

1.Sweep all hard surface floors, including tenant spaces, entrance foyers,
vestibules and all public areas, including building corridors;  sweep all stone
ceramic tile, marble terrazzo, VCT, linoleum, rubber, vinyl and other types of
flooring to insure dust free floors, with special attention given to hard to
reach areas.

 

2.Damp Mop ceramic tile, marble terrazzo or all hard surface flooring in the
entrance foyers of the Building.

 

3.Vacuum all carpeted areas and rugs.

 

4.Vacuum carpets of all public corridors nightly.

 

5.Wash clean all water fountains and coolers.

 

6.Empty all wastepaper baskets and disposal receptacles, install liners as
necessary.

 

7.Clean all cigarette urns and replace sand or water in ashtrays as necessary;
materials to be furnished by customer.

 

8.Collect and remove wastepaper, cardboard boxes and waste materials to a
designated area in the premises.

 

9.Dust and wipe clean all fixtures, shelving, desk equipment, telephones,
cabinets and map boards and clean all glass tables and desk tops with
impregnated cloths as needed.

 

10.Wash and remove all finger marks, smudges, scuff marks, ink stains, gum or
foreign matter from glass entrances to offices, glass directory boards, metal
partitions and other marks on walls, window sills and other similar surfaces as
required.

 

11.In public areas, wipe clean as instructed and as needed, all brass, stainless
steel and other bright work.

 





 

H1

 

--------------------------------------------------------------------------------

 

 

12.Wipe clean all metal doorknobs, kick plates, directional signs, door saddles
and all metals approved by property management.

 

B.LAVATORIES AND RESTROOMS

 

1.Sweep and damp mop flooring with approved germicidal detergent solution to
remove all spills, smears, scuff marks and foot tracks.

 

2.Wash and polish all mirrors, powder shelves, bright work and enamel surfaces,
including flush-o-meters, piping, toilet hinges and all metal.

 

3.Scour, wash and disinfect all basins, bowls and urinals.  Remove stains as
necessary and clean underside of rims of urinals and bowls.

 

4.Wash both sides of all toilet seats with approved germicidal solution.

 

5.Disinfect, damp wipe and wash all partitions, enamel surfaces, tile walls,
dispensers, doors and receptacles.  Spot wash nightly as required.

 

6.Scour, wash and disinfect all private basins in all tenant premises throughout
the building.

 

7.Empty and clean paper towel and sanitary napkin disposal receptacles.

 

8.Fill all toilet tissue holders, soap dispensers, towel dispensers. Material to
be furnished by Customer Each receptacle should be filled with enough quantity
as to last the entire business day whenever possible.

 

9.It is the intention to keep lavatories thoroughly clean and not to use a
disinfectant to mask odors.  If disinfectant is necessary, an odorless
disinfectant shall be used and approved by property management.

 

10.Report to the night Supervisor any broken, damaged or improper functioning of
any mechanical or plumbing device, including burned out bulbs and fluorescent
tubes.

 

C.OFFICE FLOORS, ENTRANCE LOBBIES, ELEVATOR LOBBIES AND OUTDOOR CORRIDORS

 

1.It is the intent of this Agreement that the Contractor will, and Contractor
agrees to; keep entrance ways, lobbies and outside corridors properly maintained
and clean and presentable at all times.

 

2.Sweep and wash flooring and vacuum carpeting, if applicable.

 

3.Clean all cigarette urns.





 

H2

 

--------------------------------------------------------------------------------

 

 

 

4.Clean entrance door glass.

 

5.Clean mail depository and lobby directories, including glass, if applicable.

 

6.Dust walls and keep free from finger marks, smudges, etc.

 

7.Dust all surfaces, using methods that will retain and protect original
finishes.

 

8.Clean and polish all elevator lobbies, car thresholds and saddles.

 

D.ELEVATORS

 

1.Dust elevator doors, walls, metal work and saddles in elevator cabs, vacuum
elevator door tracts and saddles.

 

2.Dust bulbs, fixtures and diffusers are required.

 

3.Maintain metal work throughout, including elevator cabs, by cleaning and
polishing as per instructions from Owner.

 

4.Maintain floors in elevator cabs as needs and clean thoroughly.

 

E.



ENTRANCE LOBBIES AND PUBLIC AREAS

 

It is the intent of this Agreement that Contractor will, and Contractor agrees
to keep the entrances, lobbies, public areas and the various floors properly
maintained and clean.

 

1.Sweep and damp mop floors or vacuum carpeting, if applicable.

 

2.Sweep, vacuum and spot clean all rubber mats, shampooing as needed.

 

3.Clean all cigarette urns.

 

4.Clean all entrance door glass including building directory glass, inside and
outside commercial areas.

 

II.DETAILED SPECIFICATIONS PERIODIC CLEANING

 

A. ENTIRE COMPLEX

 

 

1. Spray buffs all floors quarterly.

 





 

H3

 

--------------------------------------------------------------------------------

 

 

2.Strip and wax floors yearly.

 

3.Dust down and damp wipe lobby and exit stairway walls as required, but not
more than once per month.

 

4.Rub down metal and other high level bright work as required.

 

5.High dusting - See Article IV.

 

6.Floor Maintenance - See Article V.

 

7.All granite and / or travertine walls, elevator, stairways, office and utility
doors to be cleaned as required, using water or approved cleanser.

 

B.



LAVATORIES AND RESTROOMS

 

1.Scrub, wash and spot clean all partitions, tile walls and enamel surfaces from
ceiling to floor as required, using proper disinfectant.

 

2.Complete all high dusting quarterly.

 

3.Clean and disinfect all equipment drains.  No acids permitted unless
instructed by Owner.

 

4.Clean urinals and bowls with scale solvent as required.

 

5.Machine scrub flooring once per month.

 

C.



ENTRANCE LOBBIES AND PUBLIC AREAS

 

1.Clean all floors on a monthly basis.

 

2.Remove hand marks from lobby and stairway walls as required, but not less than
once per month.

 

3.Rub down metal and other miscellaneous high level bright work as required.

 

III.MISCELLANEOUS PERIODIC CLEANING

 

A.OFFICE AREAS AND CORRIDORS

 

1.Sweep all building stairways and dust rails and fire equipment.  Mop as
required.

 





 

H4

 

--------------------------------------------------------------------------------

 

 

2.Wipe clean and polish all aluminum, chrome, stainless steel, brass and other
metal work, including trim and hardware, as required, using non acid polish.

 

3.Check elevators, stairways, office and utility doors on all floors for general
cleanliness as required, removing fingerprints, smudges and other marks.  Clean
exterior of all elevator doors of the building as required.

 

4.Clean glass entrance doors as required.

 

5.Dust and wash all door louvers and other ventilating louvers within reach as
required.

 

6.Wash and remove all finger marks, ink stains, smudges, scuff marks and other
marks from metal partitions, sills and all vertical surfaces (floors, walls,
window sills), including elevator doors and other surfaces as required.

 

IV.HIGH DUSTING

 

A.



OFFICE AREAS

 

Do all high dusting quarterly unless otherwise specified, including the
following:

 

1.Vacuum and dust all pictures, frames charts, graphs and similar wall hangings,
not reached in nightly cleaning. 

 

2.Vacuum and dust all vertical surfaces such as walls, partitions, doors, high
moldings and other surfaces not reached in nightly cleaning.

 

3.Dust air conditioning louvers, high moldings and other high areas not reached
in nightly cleaning.

 

4.Dust all Venetian blinds and window fixtures.

 

5.Dust ceiling tiles around ventilators and clean air conditioning diffusers.

 

V. FLOOR MAINTENANCE - TENANT AREAS

 

A.



Strip wax buildup and re-coat all tenant resilient tile flooring once per
year.  Spray buff lobbies, corridors and hallways in tenant area monthly.

 

B.



Wash and wipe clean all baseboards during floor maintenance operations.

 

 

 

H5

 

--------------------------------------------------------------------------------

 

 

EXHIBIT I – SIGNAGE SCHEMATIC

 

attached to and made a part of Lease bearing the

Lease Reference Date of ______________, 2014, between

ROBERTS BOULEVARD, LLC, as Landlord,

and CRYOLIFE, INC., as Tenant

 

 

Picture 2 [c199-20141027ex101c73196g5.jpg]

 

 

I1

 

--------------------------------------------------------------------------------

 

 

EXHIBIT J – LOCATION OF DESIGNATED PARKING SPACES

 

attached to and made a part of Lease bearing the

Lease Reference Date of ______________, 2014, between

ROBERTS BOULEVARD, LLC, as Landlord,

and CRYOLIFE, INC., as Tenant

 

Picture 8 [c199-20141027ex101c73196g6.jpg]

 

 

J1

 

--------------------------------------------------------------------------------

 

 

EXHIBIT K – FORM OF CURRENT MORTGAGEE SNDA

 

attached to and made a part of Lease bearing the

Lease Reference Date of ______________, 2014, between

ROBERTS BOULEVARD, LLC, as Landlord,

and CRYOLIFE, INC., as Tenant

 

[Attached]





 

K1

 

--------------------------------------------------------------------------------

 

 



This instrument prepared by

and to be returned to:

 

 

 

SUBORDINATION,  NON‑DISTURBANCE AND ATTORNMENT AGREEMENT

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is made as of _________, 2014, by and among SERVISFIRST BANK, am Alabama banking
corporation (the “Bank”), CRYOLIFE, INC., a Florida corporation (the “Tenant”),
and ROBERTS BOULEVARD, LLC, a Georgia limited liability company (the “Owner”).

WHEREAS,  Owner is the owner of the property described in Exhibit A attached
hereto and incorporated herein by reference (the “Property”); and

WHEREAS, Bank has made a loan (the “Loan”) to Owner, and such Loan is secured by
a [Mortgage and Security Agreement] on the Property (as amended from time to
time, hereinafter referred to as the “Mortgage”); and

WHEREAS, pursuant to that certain Lease with a “Lease Reference Date” of
__________, 2014  (together with any and all modifications or amendments at any
time thereto, hereinafter referred to as the “Lease”) between the Owner, as
landlord, and Tenant, as tenant, the Owner is leasing to Tenant a portion of the
Property or the improvements located thereon (the “Leased Premises”) for a term
of approximately eleven (11) years and two (2) months with two (2) options to
extend said lease term for additional periods of five (5) years each so that the
total or aggregate number of possible lease years under the Lease is a total of
twenty-one  (21) years and two (2) months, at the rental and upon the terms and
conditions set forth in the Lease; and

WHEREAS, Bank desires to assure the Tenant possession of the Leased Premises
upon the terms and conditions set forth in the Lease for the entire original
term and any optional renewal term therein provided without regard to any
default under the terms of the Mortgage; and

WHEREAS, Tenant desires to assure Bank that the Tenant will attorn to the Bank
under the circumstances set forth in this Agreement and under the Lease; and

WHEREAS, Bank desires to assure Tenant that its possession of the Leased
Premises and rights under the Lease will not be disturbed so long as Tenant is
not in default under the Lease or the terms of this Agreement; and





 

K2

 

--------------------------------------------------------------------------------

 

 

WHEREAS, Tenant has agreed to subordinate the Lease and its interest therein to
the Mortgage.

NOW, THEREFORE, in consideration of Ten and No/100 Dollars ($10.00) in hand paid
by each of the parties herein to the other, of other good and valuable
consideration, and of the mutual promises contained herein, the receipt and
sufficiency of which is hereby acknowledged by each of the parties, the Bank,
 Tenant and Owner covenant and agree as follows:

SUBORDINATION.  Anything to the contrary in the Lease notwithstanding, the
Lease, and all rights of Tenant thereunder, are and shall be subject and
subordinate in all respects to the Mortgage, to each and every advance made or
hereafter to be made under the Mortgage, and to all renewals, modifications,
consolidations, replacements and extensions of the Mortgage.  Notwithstanding
any provisions of the Lease to the contrary, and for so long as the Mortgage and
any modification or extensions thereof shall remain unsatisfied, the Mortgage,
the Lease and the rights of the Tenant under the Lease shall be superior to any
subsequent financing or other encumbrances with a party other than Bank, its
successors or assigns, with respect to the Leased Premises, and Tenant and Owner
agree that each will not at any time prior to satisfaction of the Mortgage
voluntarily subordinate the Lease to any mortgage or encumbrance to a party
other than Bank, its successors or assigns, respecting the Leased Premises which
is junior in priority to the Mortgage.

RIGHT OF BANK TO CURE DEFAULTS.  If any default shall occur under the Lease on
the part of the Owner, which would give Tenant the right (or under which Tenant
might claim the right) to cancel or terminate the Lease, Tenant shall promptly
give notice thereof to Bank, and Bank shall have thirty (30) days from the date
of such notice to cure any such default, or if such default is not reasonably
capable of being cured in such period of time, Bank shall have the right within
such time to commence remedying such default and shall proceed diligently to
complete the same.  In the event any such default is so cured, the Lease shall
not be deemed to be in default, and Tenant's duties thereunder shall continue
unabated.  Nothing herein shall be deemed to be a duty on the part of Bank to
cure any such default, but only a right on its behalf.

TENANT TO ATTORN TO BANK

In the event that the Bank shall succeed to the interest of Owner under the
Lease, the Lease shall continue with the same force and effect as if the Bank,
as Lessor, and the Tenant had entered into a Lease for a term equal to the then
unexpired term of the Lease, containing the same terms, conditions and covenants
as those contained in the Lease, including, but not limited to, any rights of
renewal therein, and the Tenant shall be bound to the Bank under all of the
provisions of the Lease for the remaining term thereof with the same force and
effect as if the Bank were the Lessor under the Lease, and the Tenant hereby
attorns and agrees to attorn to the Bank as its landlord, such attornment to be
effective and self‑operative without the execution of any further instruments on
the part of either of the parties hereto immediately upon the succession of Bank
to the interest of Owner under the Lease.  The Tenant shall be under no
obligation to pay rent to



 

K3

 

--------------------------------------------------------------------------------

 

 

the Bank until the Tenant receives written notice from the Bank that an event of
default under any of the loan documents relating to the Loan has occurred, or
that it has succeeded to the interest of the Owner under the Lease.  The Owner
and Tenant agree that, upon receiving such notice from Bank, Tenant shall pay
all rents directly to Bank without any duty to inquire as to the validity of
such notice and without any liability therefor to Owner.  Nothing contained
herein shall in any manner limit or restrict the right of Bank to have a
receiver appointed or to seek any other appropriate relief or remedy under any
one or more of the loan documents relating to the Loan.  The respective rights
and obligations of the Tenant and the Bank upon such attornment and their
relationship shall be as tenant and landlord respectively, for the remaining
term of the Lease, including any renewal periods set forth in the Lease;

Tenant agrees that it shall not, without the express consent of Bank, prepay any
minimum rental under the Lease to Owner in excess of one (1) month's advance
minimum rental; and

In the event that the Bank shall succeed to the interest of the Owner under the
Lease, the Bank agrees to be bound to the Tenant under all of the terms,
covenants and conditions of the Lease; provided, however, that Bank shall not
be:

(1)liable for any act or omission of any prior landlord (including the Owner);
or

(2)subject to any offsets which the Tenant might have or thereafter have against
any prior landlord (including the Owner); or

(3)bound by any prepayment of more than one (1) month's minimum rental under the
Lease to any prior landlord (including the Owner); or

(4)bound by an amendment, modification or surrender of the Lease made without
its consent.

BANK'S RIGHT TO PROCEED AGAINST TENANT.  In the event the Bank shall succeed to
the interest of the Owner under the Lease, the Bank will have the same remedies
by entry, action or otherwise for the nonperformance of any agreement contained
in the Lease, for the recovery of rent, for the doing of any waste or for any
other default, as Owner had or would have had if the succession not taken place,
and this right shall exist whether or not the Lease is formally terminated; in
any such action, Tenant waives the necessity of Owner being made a party to such
proceeding.

NON‑DISTURBANCE PROVISIONS.  In the event the Mortgage shall be foreclosed, or
in the event Bank otherwise succeeds to the interest of the Owner under the
Lease, and provided that Tenant is not then in default under the Lease, the
Lease shall not terminate on account of such foreclosure or other such
succession, by operation of law or otherwise, so long as the Tenant continues to
pay the rents reserved in the Lease and otherwise does not become in default
under the Lease.





 

K4

 

--------------------------------------------------------------------------------

 

 

BANK'S APPROVAL OR CONSENT.  Wherever Bank's consent or approval under the Lease
is required, Bank agrees to not unreasonably withhold such consent, and it is
understood and agreed that Bank shall not be deemed to have unreasonably
withheld such consent or approval, wherein Bank's reasonable discretion to give
such approval or consent would reduce the value, decrease the size or impair the
structural integrity of the Leased Premises and/or the Property or otherwise
impair the security granted under the Mortgage.

OWNER'S AND TENANT'S CERTIFICATION.  Owner and Tenant hereby confirm and certify
to Bank the following:

(A) That the Lease is in full force and effect and has not been modified,
altered or amended and constitutes a complete statement of the agreement between
Owner and Tenant with respect to the leasing of the Leased Premises.

Intentionally omitted.

Intentionally omitted.

That the rentals due and payable under the Lease will commence to accrue on the
“Rent Commencement Date” (as such term is defined in the Lease) and the Lease
term is anticipated to expire on April 30, 2026, subject to renewals as
contained in the Lease.

Monthly installments of Rent (as such term is defined in the Lease) in the
initial amount of $35,908.75 (subject to escalation as set forth in the lease)
are payable monthly in advance under the Lease.

That we have no notice of a prior assignment, hypothecation or pledge of rents
or the Lease.

That, as of the date hereof, Tenant has no charge, lien or claim of offset or
credit against rentals or other charges coming due under the Lease, nor have
rentals been prepaid except as expressly provided by the terms of the Lease.

That Tenant has been notified that the Lease has been or will be assigned to
Bank as security for the Loan, and Tenant has no notice of a prior assignment,
hypothecation or pledge of rents or the Lease.

That there are no actions, either voluntary or involuntary, pending against the
Tenant under the bankruptcy laws of the United States, or under the bankruptcy
laws of any state.

That to the knowledge of Owner and Tenant, no party to the Lease is in default
thereunder.

That all rentals due or coming due under the Lease are currently paid or due to
be paid to the Owner.





 

K5

 

--------------------------------------------------------------------------------

 

 

That this certification is made with the knowledge that Bank is relying on this
certification in making the Loan to the Owner.

SURVIVAL.  This instrument shall survive any foreclosure of the Leased Premises,
or any other succession by Bank to the interest of the Owner with respect to the
Leased Premises, and shall remain in full force and effect until the end of the
Lease term and all exercised optional extension periods, or until satisfaction
of the Mortgage and all renewals, modifications, consolidations, replacements,
and extensions of the Mortgage, whichever shall first occur.

LIMITATION OF BANK'S LIABILITY.  Tenant shall look solely to the Property for
recovery of any judgment or damages from Bank, its successors and assigns, and
neither Bank nor its successors or assigns shall have any personal liability,
directly or indirectly, under or in connection with the Lease or this Agreement
or any amendment or amendments to either thereof made at any time or times,
heretofore or hereafter, and Tenant hereby forever and irrevocably waives and
releases any and all such personal liability.  The limitation of liability
provided in this paragraph is in addition to, and not in limitation of, any
limitation on liability applicable to Bank, its successors and assigns, provided
by law or by any other contract, agreement or instrument.

APPROVALS.  The Owner has joined in this Agreement for the purpose of expressing
its consent and agreement to be bound by the provisions hereof.

NOTICES.  All notices or demands hereunder shall be sufficient if sent by United
States registered or certified mail, postage prepaid, addressed as follows:

If to Bank:ServiFirst Bank

850 Shades Creek Pkwy

Suite 200

Birmingham, AL 35209

Attention:  Bart McBride

 

If to Tenant:CryoLife, Inc.

1655 Roberts Boulevard, NW

Kennesaw, GA 30144

Attention:  General Counsel



With a copy to:

 

Arnall Golden Gregory LLC

171 17th Street, NW, Suite 2100

Atlanta, GA 30363-1031

Attention: Joe Alley, Esq.

 





 

K6

 

--------------------------------------------------------------------------------

 

 

If to Owner:Roberts Boulevard, LLC

3280 Highway 31, North

Calera, AL 35040

Attention: Attention: Dennis O’Brien

or such other address as any party may hereafter designate in writing to the
other.

BINDING EFFECT.  This Agreement and all of the covenants, terms, conditions and
obligations herein contained are covenants running with the land (the Property
and the Leased Premises) and binding thereon and shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
assigns and successors in title to the Leased Premises and successors in title
to the Property.

* * * * *





 

K7

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
effective on the day and year first above written.

BANK:

 

Signed, sealed and deliveredSERVISFIRST BANK,

in the presence of:an Alabama banking corporation

 

/s/ Trey PollardBy: /s/ Bart McBride

Witness      Name: Bart McBride

     Title: Senior Vice President

 

/s/ Sedetra Hill

Notary Public

 

(NOTARIAL SEAL)

 

My Commission Expires:

 

10/9/2016

 

 



TENANT:

 

Signed, sealed and deliveredCRYOLIFE, INC.,

in the presence of:a Florida corporation

 

/s/ Roger WeitkampBy: /s/ D. Ashley Lee

Witness       Name: D. Ashley Lee

      Title: Executive VP, COO & CFO

 

/s/ Nancy L. Greenwood

Notary Public

 

(NOTARIAL SEAL)

 

My Commission Expires:

 

11/18/2015





 

K8

 

--------------------------------------------------------------------------------

 

 



OWNER:

 

Signed, sealed and deliveredROBERTS BOULEVARD, LLC,

in the presence of:a Georgia limited liability company

 

By: /s/ Gerald D. O’Brien

Witness       Name: Gerald D. O’Brien

      Title: Member

 



Notary Public

 

(NOTARIAL SEAL)

 

My Commission Expires:

 





 

K9

 

--------------------------------------------------------------------------------

 

 



 

EXHIBIT A

DESCRIPTION OF PROPERTY

Picture 7 [c199-20141027ex101c73196g7.jpg]



 

K10

 

--------------------------------------------------------------------------------